Exhibit 10.1

AMENDMENT AGREEMENT (this “Agreement”) dated as of March 1, 2012, among CAESARS
ENTERTAINMENT CORPORATION (formerly known as Harrah’s Entertainment, Inc.), a
Delaware corporation (“Holdings”), CAESARS ENTERTAINMENT OPERATING COMPANY, INC.
(formerly known as Harrah’s Operating Company, Inc.), a Delaware corporation
(the “Borrower”), each Subsidiary Loan Party (as defined in the Existing Credit
Agreement (as defined below)) party hereto, the LENDERS party hereto and BANK OF
AMERICA, N.A., as administrative agent under the Amended and Restated Credit
Agreement dated as of May 20, 2011, among Holdings, the Borrower, the Lenders
party thereto from time to time and the agents, arrangers and bookrunners party
thereto, as in effect on the date hereof (the “Existing Credit Agreement”).

WHEREAS, Holdings and the Borrower desire to amend the Existing Credit Agreement
and certain other Loan Documents (such term and other capitalized terms used in
these recitals and not otherwise defined having the meaning set forth in
Section 1 below) to extend the maturity of certain of the Original Maturity Term
B Loans into Term B-6 Loans (as defined below), to convert certain of the
existing Revolving Facility Commitments (the “Original Maturity Revolving
Facility Commitments”) into Term B-6 Loans, to extend certain of the Original
Maturity Revolving Facility Commitments into Extended Maturity Revolving
Facility Commitments (as defined below), and to make certain other changes set
forth herein and in the Amended Credit Agreement (as defined below);

WHEREAS, each Lender holding Original Maturity Term B Loans who executes and
delivers a counterpart to this Agreement has, to the extent set forth on such
counterpart, elected to extend the maturity of all or a portion of such Lender’s
Original Maturity Term B Loans into a new class of Term Loans under the Amended
Credit Agreement (the “Term B-6 Loans”) in accordance with the terms and subject
to the conditions set forth herein;

WHEREAS, each Lender holding Original Maturity Revolving Facility Commitments
who executes and delivers a counterpart to this Agreement has, to the extent set
forth on such counterpart, elected to (i) make a Term B-6 Loan to the Borrower
in a principal amount equal to all or a portion of such Lender’s Revolving
Facility Commitments in accordance with the terms and subject to the conditions
set forth herein and/or (ii) convert a portion of such Lender’s Original
Maturity Revolving Facility Commitments into a new class of revolving
commitments under the Amended Credit Agreement (“Extended Maturity Revolving
Facility Commitments”) in accordance with the terms and subject to the
conditions set forth herein;

WHEREAS, each Lender who executes and delivers a counterpart to this Agreement
has agreed to amend the Loan Documents to reflect the terms set forth herein,
subject to the conditions set forth herein; and



--------------------------------------------------------------------------------

NOW, THEREFORE, Holdings, the Borrower, each Subsidiary Loan Party, the Required
Amendment Lenders, the other Lenders party hereto and the Administrative Agent
hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement
referred to below or, if not defined therein, in the Existing Credit Agreement.
As used in this Agreement, “Required Amendment Lenders” means, at any time, the
Required Lenders (as defined in the Existing Credit Agreement).

SECTION 2. Amendment and Restatement of the Existing Credit Agreement. Subject
to the terms and conditions set forth herein, on the Amendment Effective Date,
the Existing Credit Agreement shall be amended and restated to read in its
entirety as set forth in Exhibit A hereto (the “Amended Credit Agreement”), and
the Administrative Agent is hereby directed by the Required Amendment Lenders
and the other Lenders party hereto to enter into a Reaffirmation Agreement
substantially in the form of Exhibit B hereto (the “Reaffirmation Agreement”)
and such other Loan Documents and to take such other actions as the
Administrative Agent determines may be necessary or desirable to give effect to
the transactions contemplated hereby. From and after the effectiveness of such
amendment and restatement, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Amended Credit Agreement, shall, unless the context otherwise requires, refer to
the Existing Credit Agreement as amended and restated in the form of the Amended
Credit Agreement, and the term “Credit Agreement”, as used in the other Loan
Documents, shall mean the Amended Credit Agreement. The Lenders further consent
to the entry by the Administrative Agent into the amendment or reaffirmation of
any Loan Document (including, without limitation, further amendments to the
documents attached hereto), on or following the Amendment Effective Date, deemed
necessary or advisable by the Administrative Agent to perfect, or continue the
perfection (with the same priority) of, the Liens securing the Obligations or
otherwise advisable based on the advice of counsel (including with respect to
rounding, administrative adjustments and other mechanical changes to reflect the
elections of the Lenders hereunder).

SECTION 3. Conditions. The amendments set forth in Section 2 shall become
effective on the date (“Amendment Effective Date”) when each of the following
conditions has been satisfied (or waived as set forth in Section 9.08 of the
Existing Credit Agreement):

(a) The Administrative Agent (or its counsel) shall have received from the
Administrative Agent, the L/C Issuer, the Swingline Lender, each Loan Party and
Lenders constituting the Required Amendment Lenders either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) Consenting Lenders (as defined below) holding Original Maturity Term B Loans
shall have elected to convert an aggregate principal amount of at least $2.5
billion of Original Maturity Term B Loans to Term B-6 Loans as of the Consent
Deadline (as defined below) (without giving effect to the prepayment of Term B-6
Loans on the Amendment Effective Date pursuant to Section 4 below).

(c) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the L/C Issuer on the Amendment Effective Date, a written opinion of
(i) Paul, Weiss, Rifkind, Wharton & Garrison LLP or other counsel reasonably
acceptable to the Administrative

 

-2-



--------------------------------------------------------------------------------

Agent, as counsel for the Loan Parties, and (ii) each local counsel specified on
Schedule 1 or other counsel reasonably acceptable to the Administrative Agent,
in each case (a) dated the Amendment Effective Date, (b) addressed to the
Administrative Agent, the Lenders and the L/C Issuer on the Amendment Effective
Date and (c) in form and substance reasonably satisfactory to the Administrative
Agent. Each Loan Party hereby instructs its counsel to deliver such opinions.

(d) The Administrative Agent shall have received from the Borrower a consent fee
payable for the account of each Lender (other than a Defaulting Lender) that has
returned an executed signature page to this Agreement to the Administrative
Agent at or prior to 5:00 p.m., New York City time on February 9, 2012 (the
“Consent Deadline” and each such Lender, a “Consenting Lender”) equal to 0.10%
of the sum of (x) the aggregate principal amount of Term Loans, if any, held by
such Consenting Lender as of the Consent Deadline with respect to which a
consent was delivered and (y) the aggregate amount of the Revolving Facility
Commitments, if any, of such Consenting Lender as of the Consent Deadline with
respect to which a consent was delivered.

(e) The Administrative Agent shall have received from the Borrower an extension
fee payable for the account of each Consenting Lender equal to 0.15% of the
aggregate principal amount of Original Maturity Term B Loans held by such
Consenting Lender as of the Consent Deadline which such Consenting Lender has
elected to extend as Term B-6 Loans (such amount, such Consenting Lender’s “Term
B-6 Submitted Amount” of Original Maturity Term B Loans and each Consenting
Lender electing to extend all or a portion of its Original Maturity Term B Loans
as Term B-6 Loans, an “Extending Term Lender”).

(f) The Administrative Agent shall have received from the Borrower a conversion
fee payable for the account of each Consenting Lender equal to 0.15% of the
aggregate amount (such Lender’s “Term B-6 Submitted Amount” of Original Maturity
Revolving Facility Commitments) of Original Maturity Revolving Facility
Commitments (subject to reduction as provided below) held by such Consenting
Lender as of 12:00 p.m., New York City time on February 17, 2012 (the “Revolver
Election Deadline”) which such Consenting Lender has elected to convert to Term
B-6 Loans (each Consenting Lender electing to convert all or a portion of its
Original Maturity Revolving Facility Commitments to Term B-6 Loans, a
“Converting Lender”).

(g) The Administrative Agent shall have received from the Borrower an extension
fee payable for the account of each Consenting Lender equal to 0.15% of the
aggregate amount of Original Maturity Revolving Facility Commitments held by
such Consenting Lender as of the Revolver Election Deadline which such
Consenting Lender has elected to extend as Extended Maturity Revolving Facility
Commitments.

(h) No Revolving Facility Loans shall be outstanding under the Revolving
Facility upon the effectiveness of the Amendment Effective Date (it being
understood that any Revolving Facility Loans may be repaid immediately prior to
the effectiveness of the Amendment Effective Date and the transactions
contemplated hereby and, subject to the terms of the Amended Credit Agreement,
Revolving Facility Loans may be drawn under the Amended Credit Agreement
following the effectiveness of the Amendment Effective Date and the transactions
contemplated hereby).

 

-3-



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received all fees payable thereto on or
prior to the Amendment Effective Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of Cahill, Gordon & Reindel LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.

(j) The Reaffirmation Agreement shall have been executed and delivered by each
party thereto.

(k) The Borrower shall have received at least $1,092,541,490.01 of net cash
proceeds from the incurrence of the New First Lien Notes ($1,092,541,490.01 of
such proceeds, the “Notes Proceeds”).

(l) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each portion of any Mortgaged Property on which any “building” as
defined in the Flood Disaster Protection Act of 1973 is located (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each other applicable Loan Party relating thereto)
and a copy of, or a certificate as to coverage under, flood insurance policies
for any property located in a special flood hazard area, to the extent required
to comply with the Flood Disaster Protection Act of 1973 or any successor statue
thereto as in effect as of the Amendment Effective Date.

SECTION 4. Application of Notes Proceeds. On the Amendment Effective Date, the
Notes Proceeds will be applied to prepay Term Loans held by Extending Term
Lenders ratably based on their respective Term B-6 Submitted Amounts. Each such
prepayment will be applied first, to any Original Maturity Term B Loans held by
such Extending Term Lender, if any, and second, to any Term B-6 Loans held by
such Extending Term Lender.

SECTION 5. Converted Revolver Repayment. On the Amendment Effective Date, the
Borrower will repay Term B-6 Loans of each Converting Lender in an aggregate
principal amount equal to 10% of the Term B-6 Submitted Amount of Original
Maturity Revolving Facility Amount of such Converting Lender.

SECTION 6. Extended Revolver Termination. Pursuant to Section 2.01(c) of the
Amended Credit Agreement, on the Amendment Effective Date, 20% of the Extended
Maturity Revolving Facility Commitments will be terminated on a ratable basis
among the Lenders holding Extended Maturity Revolving Facility Commitments.

SECTION 7. Further Agreements. The Borrower shall deliver or cause to be
delivered to the Administrative Agent within 120 days after the Amendment
Effective Date (or such later date as the Administrative Agent may permit), the
following items (in each case subject to Section 5.10(g) of the Amended Credit
Agreement):

(a) customary written opinions of local counsel to the Borrower and the
applicable Loan Parties in each jurisdiction in which any Mortgaged Property is
located, and of admiralty

 

-4-



--------------------------------------------------------------------------------

counsel to the Borrower and the applicable Loan Parties with respect to each
Mortgaged Vessel, with respect to the perfection of the Collateral Agent’s liens
on the applicable Mortgaged Properties and Mortgaged Vessels in each case
(a) addressed to the Administrative Agent, the Lenders and the L/C Issuer as of
such date of delivery and (b) in form and substance consistent with such
opinions delivered in previous transactions under the Credit Agreement or
otherwise reasonably satisfactory to the Administrative Agent;

(b) with respect to each Mortgage Amendment (as defined below), a written
opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP or other counsel
reasonably acceptable to the Administrative Agent, as counsel for the Loan
Parties where the applicable Loan Party executing such Mortgage Amendment is
organized, regarding the due execution and delivery of the applicable Mortgage
Amendment, the corporate formation, existence and good standing of the
applicable Loan Party, in each case (a) addressed to the Administrative Agent,
the Lenders and the L/C Issuer as of such date of delivery and (b) in form and
substance consistent with such opinions delivered in previous transactions under
the Credit Agreement or otherwise reasonably satisfactory to the Administrative
Agent;

(c) if reasonably required by the Administrative Agent pursuant to the advice of
local counsel or admiralty counsel to the Borrower and the applicable Loan
Parties, an amendment to the applicable Mortgage or Ship Mortgage in form and
substance reasonably satisfactory to the Administrative Agent and in proper form
for recording in the public records where the applicable Mortgage or Ship
Mortgage is recorded (each, a “Mortgage Amendment”) and, if applicable, a UCC-3
amendment with respect to any UCC-1 financing statement; and

(d) with respect to each Mortgaged Property and each Mortgaged Vessel, a title
search dated as of a date on or after the Amendment Effective Date or otherwise
reasonably acceptable to the Administrative Agent, conducted by a title
insurance company reasonably satisfactory to the Administrative Agent (Chicago
Title and First American being deemed satisfactory) which reflects that such
Mortgaged Property or Mortgaged Vessel, as applicable, is free and clear of all
title defects and encumbrances other than Permitted Liens.

SECTION 8. Certain Consequences of Effectiveness. On and after the Amendment
Effective Date, the rights and obligations of the parties to the Existing Credit
Agreement and each other Loan Document (as defined in the Existing Credit
Agreement, the “Existing Loan Documents”) shall be governed by the Amended
Credit Agreement and each Existing Loan Document as amended hereby; provided
that the rights and obligations of the parties to the Existing Credit Agreement
and the other Existing Loan Documents with respect to the period prior to the
Amendment Effective Date shall continue to be governed by the provision of the
Existing Credit Agreement and Existing Loan Documents prior to giving effect to
this Agreement and the amendments contemplated hereby (and all accrued interest
and fees under the Existing Credit Agreement shall continue to be payable on the
dates such amounts would be payable pursuant to the Existing Credit Agreement).
The Existing Credit Agreement and the other Existing Loan Documents, as
specifically amended hereby, are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects.

SECTION 9. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof that, when taken together, bear the signatures of
Holdings,

 

-5-



--------------------------------------------------------------------------------

the Borrower, the Subsidiary Loan Parties and the Required Amendment Lenders
shall have been received by the Administrative Agent. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Administrative Agent, Holdings, the Borrower, the Subsidiary Loan
Parties and the Required Amendment Lenders. This Agreement may be executed in
two or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the Loans outstanding under the
Existing Credit Agreement, which shall remain outstanding after the Amendment
Effective Date as modified hereby. Notwithstanding any provision of this
Agreement, the provisions of Sections 2.14, 2.15, 2.16, and 9.05 of the Existing
Credit Agreement as in effect immediately prior to the Amendment Effective Date
will continue to be effective as to all matters arising out of or in any way
related to facts or events existing or occurring prior to the Amendment
Effective Date.

SECTION 11. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Amended Credit Agreement.

SECTION 12. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.11 OF THE EXISTING
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 13. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (i) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the

 

-6-



--------------------------------------------------------------------------------

fact that more of the Lenders who would be affected by any such action or
proceeding have contacts with the State of New York than any other
jurisdiction), and (ii) in any such action or proceeding brought against any
Loan Party in any other court, it will not assert any cross-claim, counterclaim
or setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

[signature pages follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

Caesars Entertainment Corporation By:  

/s/ Jonathan S. Halkyard

  Name:   Jonathan S. Halkyard   Title:  

Executive Vice President and

Chief Financial Officer

Caesars Entertainment Operating Company,   Inc.   By:  

/s/ Jonathan S. Halkyard

  Name:   Jonathan S. Halkyard   Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

 

B I Gaming Corporation

Bally’s Midwest Casino, Inc.

Bally’s Operator, Inc.

Bally’s Park Place, Inc.

Bally’s Tunica, Inc.

Benco, Inc.

BL Development Corp.

Boardwalk Regency Corporation

Caesars Entertainment Akwesasne Consulting Corp.

Caesars Entertainment Canada Holding, Inc.

Caesars Entertainment Finance Corp.

Caesars Entertainment Golf, Inc.

Caesars Entertainment Retail, Inc.

Caesars Marketing Services Corporation

Caesars New Jersey, Inc.

Caesars Palace Corporation

Caesars Palace Realty Corp.

Caesars Palace Sports Promotions, Inc.

Caesars Trex, Inc.

Caesars United Kingdom, Inc.

Caesars World, Inc.

Caesars World Marketing Corporation

Caesars World Merchandising, Inc.

California Clearing Corporation

Casino Computer Programming, Inc.

CEI-Sullivan County Development Company

Consolidated Supplies, Services and Systems

Dusty Corporation

East Beach Development Corporation

FHR Corporation

Flamingo-Laughlin, Inc.

GCA Acquisition Subsidiary, Inc.

GNOC, Corp.

Grand Casinos, Inc.

Grand Media Buying, Inc.

Harrah South Shore Corporation

Harrah’s Alabama Corporation

Harrah’s Arizona Corporation

Harrah’s Illinois Corporation

Harrah’s Interactive Investment Company

Harrah’s Investments, Inc.

Harrah’s Kansas Casino Corporation

By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior Vice President



--------------------------------------------------------------------------------

 

 

Harrah’s Management Company

Harrah’s Maryland Heights Operating Company

Harrah’s New Orleans Management Company

Harrah’s Pittsburgh Management Company

Harrah’s Reno Holding Company, Inc.

Harrah’s Southwest Michigan Casino Corporation

Harrah’s Travel, Inc.

Harrah’s Tunica Corporation

Harrah’s Vicksburg Corporation

Harveys BR Management Company, Inc.

Harveys C.C. Management Company, Inc.

Harveys Iowa Management Company, Inc.

Harveys Tahoe Management Company, Inc.

HBR Realty Company, Inc.

HCR Services Company, Inc.

HEI Holding Company One, Inc.

HEI Holding Company Two, Inc.

LVH Corporation

Martial Development Corp.

Ocean Showboat, Inc.

PHW Manager, LLC

Players Bluegrass Downs, Inc.

Players Development, Inc.

Players Resources, Inc.

Players Services, Inc.

Reno Projects, Inc.

Rio Development Company, Inc.

Robinson Property Group Corp.

Roman Entertainment Corporation of Indiana

Roman Holding Corporation of Indiana

Showboat Atlantic City Operating Company, LLC

Southern Illinois Riverboat/Casino Cruises, Inc.

Tele/Info, Inc.

Trigger Real Estate Corporation

Tunica Roadhouse Corporation

By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   President, Senior Vice President or   Vice
President



--------------------------------------------------------------------------------

 

Desert Palace, Inc.

Harrah’s Imperial Palace Corp.

Harrah’s International Holding Company, Inc.

Las Vegas Resort Development, Inc.

Parball Corporation

By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Treasurer



--------------------------------------------------------------------------------

 

 

190 Flamingo, LLC

AJP Parent, LLC

Caesars Entertainment Development, LLC

Caesars License Company, LLC

Chester Facility Holding Company, LLC

Corner Investment Company, LLC

DCH Exchange, LLC

DCH Lender, LLC

Harrah’s Bossier City Management Company, LLC,

a Nevada Limited Liability Company

Harrah’s Chester Downs Investment Company, LLC

Harrah’s Chester Downs Management Company, LLC

Harrah’s MH Project, LLC

Harrah’s North Kansas City LLC

Harrah’s Operating Company Memphis, LLC

Harrah’s Shreveport Investment Company, LLC

Harrah’s Shreveport Management Company, LLC

Harrah’s Shreveport/Bossier City Holding Company, LLC

Harrah’s Sumner Investment Company, LLC

Harrah’s Sumner Management Company, LLC

Harrah’s West Warwick Gaming Company, LLC

H-BAY, LLC

HCAL, LLC

HHLV Management Company, LLC

Hole In The Wall, LLC

Horseshoe Gaming Holding, LLC

JCC Holding Company II LLC

Koval Holdings Company, LLC

Nevada Marketing, LLC

Players International, LLC

Reno Crossroads, LLC

Roman Empire Development, LLC

TRB Flamingo, LLC

Winnick Parent, LLC

By:   Caesars Entertainment Operating Company, Inc.   its Sole Member or Manager
By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Las Vegas Golf Management, LLC By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Manager



--------------------------------------------------------------------------------

 

AJP Holdings, LLC By:   AJP Parent, LLC   its Sole Member By:   Caesars
Entertainment Operating Company, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Durante Holdings, LLC By:   AJP Holdings, LLC   its Sole Member By:   AJP
Parent, LLC   its Sole Member By:   Caesars Entertainment Operating Company,
Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Biloxi Hammond, LLC Biloxi Village Walk Development, LLC Village Walk
Construction, LLC By:   Grand Casinos of Biloxi, LLC   its Sole Member By:  
Grand Casinos, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior Vice President



--------------------------------------------------------------------------------

 

Harrah’s Maryland Heights LLC By:   Harrah’s Maryland Heights Operating Company
  its Managing Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior Vice President



--------------------------------------------------------------------------------

Harrah’s Shreveport/Bossier City Investment Company, L.L.C. By:   Harrah’s
Shreveport/Bossier City Holding Company, LLC   its Managing Member By:  
Caesars Entertainment Operating Company, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Winnick Holdings, LLC By:   Winnick Parent, LLC   its Sole Member By:  
Caesars Entertainment Operating Company, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Bally’s Olympia Limited Partnership By:   Bally’s Operator, Inc.   its General
Partner By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior Vice President



--------------------------------------------------------------------------------

 

Caesars Riverboat Casino, LLC By:   Roman Holding Corporation of Indiana   its
Managing Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior Vice President   And as Agent of
Caesars Riverboat   Casino, LLC



--------------------------------------------------------------------------------

 

Horseshoe GP, LLC Horseshoe Hammond, LLC By:   Horseshoe Gaming Holding, LLC  
its Sole Member By:   Caesars Entertainment Operating Company, Inc.   its Sole
Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Harrah’s Bossier City Investment Company, LLC By:   Harrah’s Shreveport/Bossier
City Investment Company, LLC   its Sole Member By:   Caesars Entertainment
Operating Company, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Horseshoe Shreveport L.L.C. By:   Horseshoe Gaming Holding, LLC   its Sole
Member By:   Caesars Entertainment Operating Company, Inc.   its Sole Member By:
 

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Jazz Casino Company, L.L.C. JCC Fulton Development, L.L.C. By:   JCC Holding
Company II LLC   its Sole Member By:   Caesars Entertainment Operating Company,
Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Players Riverboat II, LLC By:   Players Riverboat Management, LLC   its Member  
By:   Players Holding, LLC     its Sole Member   By:   Players International,
LLC     its Sole Member   By:   Caesars Entertainment Operating Company, Inc.  
  its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer By:   Players Riverboat, LLC   its Member   By:   Players
Holding, LLC     its Sole Member   By:   Players International, LLC     its Sole
Member   By:   Caesars Entertainment Operating Company, Inc.     its Sole Member
By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Horseshoe Entertainment By:   New Gaming Capital Partnership, a Nevada Limited
Partnership   its General Partner By:   Horseshoe GP, LLC   its General Partner
By:   Horseshoe Gaming Holding, LLC   its Sole Member By:   Caesars
Entertainment Operating Company, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Grand Casinos of Biloxi, LLC Grand Casinos of Mississippi, LLC - Gulfport By:  
Grand Casinos, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior Vice President



--------------------------------------------------------------------------------

 

Caesars India Sponsor Company, LLC By:   California Clearing Corporation   its
Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior Vice President



--------------------------------------------------------------------------------

 

Koval Investment Company, LLC By:   Koval Holdings Company, LLC   its Sole
Member By:   Caesars Entertainment Operating Company, Inc.   its Sole Member By:
 

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Players Holding, LLC By:   Players International, LLC   its Sole Member By:  
Caesars Entertainment Operating Company, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Players LC, LLC Players Maryland Heights Nevada, LLC Players Riverboat
Management, LLC Players Riverboat, LLC By:   Players Holding, LLC   its Sole
Member By:   Players International, LLC   its Sole Member By:  
Caesars Entertainment Operating Company, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

New Gaming Capital Partnership, a Nevada Limited Partnership By:   Horseshoe GP,
LLC   its General Partner By:   Horseshoe Gaming Holding, LLC   its Sole Member
By:   Caesars Entertainment Operating Company, Inc.   its Sole Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

Atlantic City Country Club 1 LLC By:   Bally’s Park Place, Inc.   its Sole
Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Senior Vice President



--------------------------------------------------------------------------------

 

Harrah’s NC Casino Company, LLC By:   Caesars Entertainment Operating Company,
Inc.   its Managing Member By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   Executive Vice President and   Chief
Financial Officer



--------------------------------------------------------------------------------

 

HTM Holding, Inc. Showboat Atlantic City Mezz 1, LLC Showboat Atlantic City Mezz
2, LLC Showboat Atlantic City Mezz 3, LLC Showboat Atlantic City Mezz 4, LLC
Showboat Atlantic City Mezz 5, LLC Showboat Atlantic City Mezz 6, LLC Showboat
Atlantic City Mezz 7, LLC Showboat Atlantic City Mezz 8, LLC Showboat Atlantic
City Mezz 9, LLC Showboat Atlantic City Propco, LLC Showboat Holding, Inc. Tahoe
Garage Propco, LLC By:  

/s/ Jonathan S. Halkyard

Name:   Jonathan S. Halkyard Title:   President & Treasurer



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,     as Administrative Agent, L/C Issuer and     Swingline
Lender By:  

/s/ Christopher T. Ray

  Name:   Christopher T. Ray   Title:   Director



--------------------------------------------------------------------------------

Schedule 1

Local Counsel

Latham & Watkins LLP (California)

Greenberg Traurig, LLP (Florida & Illinois)

Faegre Baker Daniels LLP (Indiana)

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC (Louisiana)

Oppenheimer Wolff & Donnelly, LLP (Minnesota)

Lathrop & Gage LLP (Missouri)

Brownstein Hyatt Farber Schreck, LLP (Nevada)

Sterns & Weinroth (New Jersey)

Denton & Keuler, LLP (Illinois real estate)

Lane & Waterman LLP (Iowa real estate)

Jones, Walker, Waechter, Poitevent, Carrere & Denegre L.L.P. (Louisiana real
estate; Mississippi; Admiralty)

Butler, Snow, O’Mara, Stevens & Cannada PLLC (Mississippi real estate)

Fox Rothschild LLP (New Jersey real estate; Pennsylvania real estate)



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

 

 

 

 

 

Revolving Facility CUSIP# - 413626AJ1

Extended Maturity Revolving Facility CUSIP# - 413626AT9

Term B-1 Facility CUSIP# - 413626AK8

Term B-2 Facility CUSIP# - 413626AL6

Term B-3 Facility CUSIP# - 413626AM4

Term B-4 Facility CUSIP# - 413626AR3

Term B-5 Facility CUSIP# - 413626AS1

Term B-6 Facility CUSIP# - 413626AU6

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 1, 2012,

Among

CAESARS ENTERTAINMENT CORPORATION,

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

CITIBANK, N.A.,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Co-Documentation Agents,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES, INC.,

J.P. MORGAN SECURITIES LLC

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Co-Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Terms Generally      74   

SECTION 1.03.

  Effectuation of Transactions      74   

SECTION 1.04.

  Exchange Rates; Currency Equivalents      74   

SECTION 1.05.

  Additional Alternative Currencies      75   

SECTION 1.06.

  Change of Currency      76   

SECTION 1.07.

  Times of Day      76   

SECTION 1.08.

  Letter of Credit Amounts      76   

SECTION 1.09.

  Certain Maturity Determinations      76    ARTICLE II    The Credits   

SECTION 2.01.

  Commitments      77   

SECTION 2.02.

  Loans and Borrowings      80   

SECTION 2.03.

  Requests for Borrowings      80   

SECTION 2.04.

  Swingline Loans      81   

SECTION 2.05.

  The Letter of Credit Commitment      85   

SECTION 2.06.

  Funding of Borrowings      95   

SECTION 2.07.

  Interest Elections      96   

SECTION 2.08.

  Termination and Reduction of Commitments      97   

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      98   

SECTION 2.10.

  Repayment of Term Loans and Revolving Facility Loans      98   

SECTION 2.11.

  Prepayment of Loans      103   

SECTION 2.12.

  Fees      111   

SECTION 2.13.

  Interest      112   

SECTION 2.14.

  Alternate Rate of Interest      113   

SECTION 2.15.

  Increased Costs      113   

SECTION 2.16.

  Break Funding Payments      114   

SECTION 2.17.

  Taxes      115   

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      117   

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      119   

SECTION 2.20.

  Illegality      120   

SECTION 2.21.

  Incremental Commitments      121   

SECTION 2.22.

  Defaulting Lenders      127    ARTICLE III    Representations and Warranties
  

SECTION 3.01.

  Organization; Powers      129   



--------------------------------------------------------------------------------

SECTION 3.02.

  Authorization      129   

SECTION 3.03.

  Enforceability      129   

SECTION 3.04.

  Governmental Approvals      130   

SECTION 3.05.

  Financial Statements      130   

SECTION 3.06.

  No Material Adverse Effect      131   

SECTION 3.07.

  Title to Properties; Possession Under Leases      131   

SECTION 3.08.

  Subsidiaries      132   

SECTION 3.09.

  Litigation; Compliance with Laws      132   

SECTION 3.10.

  Federal Reserve Regulations      133   

SECTION 3.11.

  Investment Company Act      133   

SECTION 3.12.

  Use of Proceeds      133   

SECTION 3.13.

  Tax Returns      133   

SECTION 3.14.

  No Material Misstatements      134   

SECTION 3.15.

  Employee Benefit Plans      134   

SECTION 3.16.

  Environmental Matters      135   

SECTION 3.17.

  Security Documents      136   

SECTION 3.18.

  Location of Real Property and Leased Premises; Vessel Data      137   

SECTION 3.19.

  Solvency      137   

SECTION 3.20.

  Labor Matters      138   

SECTION 3.21.

  No Default      138   

SECTION 3.22.

  Intellectual Property; Licenses, Etc.      138   

SECTION 3.23.

  Senior Debt      138    ARTICLE IV    Conditions of Lending   

SECTION 4.01.

  All Credit Events      139   

SECTION 4.02.

  [Reserved]      139    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

  Existence; Businesses and Properties      140   

SECTION 5.02.

  Insurance      140   

SECTION 5.03.

  Taxes      141   

SECTION 5.04.

  Financial Statements, Reports, etc.      141   

SECTION 5.05.

  Litigation and Other Notices      144   

SECTION 5.06.

  Compliance with Laws      144   

SECTION 5.07.

  Maintaining Records; Access to Properties and Inspections      144   

SECTION 5.08.

  Use of Proceeds      145   

SECTION 5.09.

  Compliance with Environmental Laws      145   

SECTION 5.10.

  Further Assurances; Additional Security      145   

SECTION 5.11.

  Real Property Development Matters      148   

SECTION 5.12.

  Rating      150   



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants   

SECTION 6.01.

   Indebtedness      151   

SECTION 6.02.

   Liens      158   

SECTION 6.03.

   Sale and Lease-Back Transactions      163   

SECTION 6.04.

   Investments, Loans and Advances      163   

SECTION 6.05.

   Mergers, Consolidations, Sales of Assets and Acquisitions      168   

SECTION 6.06.

   Restricted Payments      171   

SECTION 6.07.

   Transactions with Affiliates      174   

SECTION 6.08.

   Business of the Borrower and the Subsidiaries      177   

SECTION 6.09.

   Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.     
177   

SECTION 6.10.

   Senior Secured Leverage Ratio      180   

SECTION 6.11.

   No Other “Designated Senior Debt”      180    ARTICLE VII    Events of
Default   

SECTION 7.01.

   Events of Default      181   

SECTION 7.02.

   [Reserved]      184   

SECTION 7.03.

   Right to Cure      184    ARTICLE VIII    The Agents   

SECTION 8.01.

   Appointment      185   

SECTION 8.02.

   Delegation of Duties      185   

SECTION 8.03.

   Exculpatory Provisions      185   

SECTION 8.04.

   Reliance by Agents      186   

SECTION 8.05.

   Notice of Default      186   

SECTION 8.06.

   Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
186   

SECTION 8.07.

   Indemnification      187   

SECTION 8.08.

   Agents in their Individual Capacity      187   

SECTION 8.09.

   Successor Agents      188   

SECTION 8.10.

   Payments Set Aside      189   

SECTION 8.11.

   Administrative Agent May File Proofs of Claim      189   

SECTION 8.12.

   Collateral and Guaranty Matters      190   

SECTION 8.13.

   Agents and Arrangers      190   

SECTION 8.14.

   First Lien Intercreditor Agreement and Collateral Matters      190    ARTICLE
IX    Miscellaneous   

SECTION 9.01.

   Notices; Communications      191   



--------------------------------------------------------------------------------

SECTION 9.02.

  Survival of Agreement      192   

SECTION 9.03.

  Binding Effect      192   

SECTION 9.04.

  Successors and Assigns      192   

SECTION 9.05.

  Expenses; Indemnity      198   

SECTION 9.06.

  Right of Set-off      200   

SECTION 9.07.

  Applicable Law      200   

SECTION 9.08.

  Waivers; Amendment      200   

SECTION 9.09.

  Interest Rate Limitation      202   

SECTION 9.10.

  Entire Agreement      202   

SECTION 9.11.

  WAIVER OF JURY TRIAL      203   

SECTION 9.12.

  Severability      203   

SECTION 9.13.

  Counterparts      203   

SECTION 9.14.

  Headings      203   

SECTION 9.15.

  Jurisdiction; Consent to Service of Process      203   

SECTION 9.16.

  Confidentiality      204   

SECTION 9.17.

  Platform; Borrower Materials      205   

SECTION 9.18.

  Release of Liens, Guarantees and Pledges      206   

SECTION 9.19.

  Judgment Currency      206   

SECTION 9.20.

  USA PATRIOT Act Notice      207   

SECTION 9.21.

  No Advisory or Fiduciary Responsibility      207   

SECTION 9.22.

  Application of Gaming Laws      208   

SECTION 9.23.

  Vessels and Admiralty Related Matters      209   

SECTION 9.24.

  Affiliate Lenders      209   

SECTION 9.25.

  2011 Credit Agreement; Effectiveness of Amendment and Restatement      210   

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit C-1    Form of Borrowing
Request Schedule 9.01    Notice Information



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 1, 2012 (this
“Agreement”), among CAESARS ENTERTAINMENT CORPORATION (formerly known as
Harrah’s Entertainment, Inc.), a Delaware corporation (“Holdings”), CAESARS
ENTERTAINMENT OPERATING COMPANY, INC. (formerly known as Harrah’s Operating
Company, Inc.), a Delaware corporation (the “Borrower”), the LENDERS party
hereto from time to time and BANK OF AMERICA, N.A., as administrative agent and
collateral agent for the Lenders.

Subject to the satisfaction or waiver of the conditions set forth in the
Amendment Agreement dated as of March 1, 2012 (the “Amendment Agreement”), among
Holdings, the Borrower, the Subsidiary Loan Parties, the Required Amendment
Lenders (as defined therein), the other Lenders party thereto, Bank of America,
N.A. as administrative agent and the other parties party thereto, the 2011
Credit Agreement (as defined below) shall be amended and restated as provided
herein.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2008 Credit Agreement” shall mean the Credit Agreement dated as of January 28,
2008, as amended to the 2011 Amendment Effective Date (without giving effect to
the 2011 Amendment Agreement), among Holdings, the Borrower, the lenders party
thereto, Bank of America, N.A. as administrative agent and collateral agent,
Deutsche Bank AG New York Branch, as syndication agent, Citibank, N.A., Credit
Suisse, Cayman Islands Branch, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Goldman Sachs Credit Partners L.P., Morgan Stanley
Senior Funding, Inc. and Bear Stearns Corporate Lending, Inc., as
co-documentation agents, Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities, Inc., J.P. Morgan Securities LLC and
Merrill Lynch, Pierce, Fenner and Smith Incorporated as joint bookrunners and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Deutsche Bank Securities
Inc., as co-lead arrangers.

“2008 Transactions” shall mean the Transactions (as defined in the 2008 Credit
Agreement).

“2011 Amendment Agreement” shall mean the Amendment Agreement dated as of
May 16, 2011, among Holdings, the Borrower, each Subsidiary Loan Party party
thereto, the Lenders party thereto and Bank of America, N.A., as administrative
agent under the 2008 Credit Agreement.

“2011 Amendment Effective Date” shall mean May 20, 2011.

“2011 Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of May 20, 2011, as amended to the Amendment Effective Date (without
giving effect to the Amendment Agreement), among Holdings, the Borrower, the
lenders party thereto and Bank of America, N.A. as administrative agent and
collateral agent.



--------------------------------------------------------------------------------

“2011 Transactions” shall mean the Transactions (as defined in the 2011 Credit
Agreement).

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as announced from time to time by Bank of America as its
“prime rate”. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Acceptance Date” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(e).

“Act of Terrorism” shall mean an act of any person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c)(i).

 

2



--------------------------------------------------------------------------------

“Additional Ship Mortgage” shall have the meaning assigned to such term in
Section 5.10(c)(ii).

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.24(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent and the Documentation Agents.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.05.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the then
effective amount of the aggregate Revolving Facility Commitments and
$750,000,000. The Alternative Currency Sublimit is part of, and not in addition
to, the Revolving Facility Commitments.

 

3



--------------------------------------------------------------------------------

“Amendment Agreement” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Amendment Effective Date” shall have the meaning assigned to such term in the
Amendment Agreement.

“Amendment and Waiver Effective Date” shall mean the first date on which each of
the conditions set forth in Section 3.1 of the June 2009 Amendment have been
satisfied.

“Apollo” shall mean, collectively, Apollo Management VI, L.P. and other
affiliated co-investment partnerships.

“Applicable Commitment Fee” shall (i) in respect of any Extended Maturity
Revolving Facility Commitment, mean 1.00% and (ii) in respect of any Original
Maturity Revolving Facility Commitment, be determined pursuant to the Pricing
Grid.

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Applicable Facility Percentage” shall mean with respect to the Term Loans of
any Class, the percentage obtained by dividing (x) the aggregate principal
amount of all Term Loans of such Class then outstanding by (y) the sum of the
principal amount of all Term Loans outstanding.

“Applicable Margin” shall (i) with respect to any Term B-4 Loan, mean 7.50% per
annum in the case of any Eurocurrency Loan and 6.50% per annum in the case of
any ABR Loan, (ii) with respect to any Term B-5 Loan, mean 4.25% per annum in
the case of any Eurocurrency Loan and 3.25% per annum in the case of any ABR
Loan, (iii) with respect to any Term B-6 Loan, mean 5.25% per annum in the case
of any Eurocurrency Loan and 4.25% per annum in the case of any ABR Loan,
(iv) with respect to any Revolving Facility Loans in respect of Extended
Maturity Revolving Facility Commitments, mean 5.25% per annum in the case of any
Eurocurrency Loan and 4.25% per annum in the case of any ABR Loan, (v) with
respect to any Swingline Loans in respect of Extended Maturity Revolving
Facility Commitments, 3.75% and (vi) with respect to Loans (other than Term B-4
Loans, Term B-5 Loans, Term B-6 Loans and Revolving Facility Loans and Swingline
Loans in respect of Extended Maturity Revolving Facility Commitments), be
determined pursuant to the Pricing Grid.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

4



--------------------------------------------------------------------------------

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

“Availability Period” shall mean, with respect to the Revolving Facility
Commitments under any Revolving Facility, the period from and including the
Closing Date (in the case of the Revolving Facility consisting of the Original
Maturity Revolving Facility Commitments) or the Amendment Effective Date (in the
case of the Revolving Facility consisting of the Extended Maturity Revolving
Facility Commitments) to but excluding the earlier of the Revolving Facility
Maturity Date with respect to such Revolving Facility and, in the case of each
of the Revolving Facility Loans, Revolving Facility Borrowings, Swingline Loans,
Swingline Borrowings and Letters of Credit under such Revolving Facility, the
date of termination in full of the Revolving Facility Commitments under such
Revolving Facility.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Revolving Facility at any time, an amount equal to the amount
by which (a) the Revolving Facility Commitment under such Revolving Facility of
such Revolving Facility Lender at such time exceeds (b) the Revolving Facility
Credit Exposure under such Revolving Facility of such Revolving Facility Lender
at such time.

“Bank of America” means Bank of America, N.A. and its successors.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Qualified IPO” shall mean an underwritten public offering of Equity
Interests of the Borrower constituting a Qualified IPO.

 

5



--------------------------------------------------------------------------------

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $10,000,000 except, in the case of Swingline
Loans, $500,000.

“Borrowing Multiple” shall mean $1,000,000 except, in the case of Swingline
Loans, $100,000.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Loans denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Expenditures” shall mean, for any person in respect of any period,
(a) the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all

 

6



--------------------------------------------------------------------------------

events amounts expended or capitalized under Capital Lease Obligations) incurred
by such person during such period that, in accordance with GAAP, are or should
be included in “additions to property, plant or equipment” or similar items
reflected in the statement of cash flows of such person and (b) Capitalized
Software Expenditures.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g).

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the 2008 Transactions, the 2011 Transactions or the Transactions
or upon entering into a Permitted Receivables Financing, and the expensing of
any bridge, commitment or other financing fees, including those paid in
connection with the 2008 Transactions, the 2011 Transactions or the Transactions
or upon entering into a Permitted Receivables Financing or any amendment of this
Agreement and (c) the amortization of debt discounts, if any, or fees in respect
of Swap Agreements.

A “Change in Control” shall be deemed to occur if:

(a) at any time, a “change of control” (or similar event) shall occur under the
Senior Unsecured Notes Indenture, the Interim Loan Agreement, the Senior Notes
Indenture or any Permitted Refinancing Indebtedness in respect thereof that
constitutes Material Indebtedness; or

(b) any combination of Permitted Holders in the aggregate shall fail to have the
power, directly or indirectly, to vote or direct the voting of Equity Interests
representing at least a majority of the ordinary voting power for the election
of directors of the Borrower; provided that the occurrence of the foregoing
event shall not be deemed a Change of Control if,

 

7



--------------------------------------------------------------------------------

(i) at any time prior to a Qualified IPO, (A) any combination of Permitted
Holders in the aggregate otherwise have the right, directly or indirectly, to
designate a majority of the Board of Directors of the Borrower at such time or
(B) any combination of Permitted Holders in the aggregate own, directly or
indirectly, a majority of the ordinary voting Equity Interests of the Borrower
at such time; provided that the Sponsors have beneficial ownership of more than
50% of the total voting power of the Borrower, or

(ii) at any time upon or after a Qualified IPO, (A) no person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than any combination of the Permitted Holders, shall have
acquired beneficial ownership of more than the greater of (x) 35% on a fully
diluted basis of the voting Equity Interests of the Borrower and (y) the
percentage owned, directly or indirectly, in the aggregate by the Permitted
Holders on a fully diluted basis of the voting Equity Interests of the Borrower
and (B) during each period of twelve (12) consecutive months, a majority of the
seats (other than vacant seats) on the Board of Directors of the Borrower shall
be occupied by persons who were either (1) nominated by the Board of Directors
of the Borrower or a Permitted Holder, (2) appointed by directors so nominated
or (3) appointed by a Permitted Holder.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans
under the Original Maturity Revolving Facility Commitments, Revolving Facility
Loans under the Extended Maturity Revolving Facility Commitments, Term B-1
Loans, Term B-2 Loans, Term B-3 Loans, Term B-4 Loans, Term B-5 Loans, Term B-6
Loans, Incremental Term Loans, Other Revolving Loans or Swingline Loans and,
when used in reference to any Commitment, refers to whether such Commitment is
an Original Maturity Revolving Facility Commitment, an Extended Maturity
Revolving Facility Commitment, an Incremental Revolving Facility Commitment, a
Term B-1 Loan Commitment, a Term B-2 Loan Commitment, a Term B-3 Loan
Commitment, a Term B-4 Loan Commitment, an Incremental Term Loan Commitment or a
Swingline Commitment.

“Closing Date” shall mean January 28, 2008.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

 

8



--------------------------------------------------------------------------------

“Co-Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Deutsche Bank Securities, Inc.,
J.P. Morgan Securities LLC and Credit Suisse Securities (USA) LLC in their
capacities as co-lead arrangers and bookrunners for this Agreement.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties, Mortgaged
Vessels and all other property that is subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Documents.

“Collateral Agent” shall mean, with respect to references to such term in this
Agreement, Bank of America in its capacity as collateral agent for the Secured
Parties under this Agreement in accordance with the terms of this Agreement, and
with respect to references to such term in the Security Documents, Bank of
America in its capacity as collateral agent for the First Lien Secured Parties
under the Security Documents in accordance with the terms of the Security
Documents, or any successor collateral agent pursuant to any such document;
provided that, for the avoidance of doubt, for purposes of Section 8.07 and
Section 9.05, references to the Collateral Agent shall include any entity that
serves as Collateral Agent under the First Lien Intercreditor Agreement and the
Security Documents.

“Collateral Agreement” shall mean the Amended and Restated Collateral Agreement,
in the form of Exhibit A to the June 2009 Amendment, dated as of the Amendment
and Waiver Effective Date, among the Borrower, each Subsidiary Loan Party and
the Collateral Agent, as amended, supplemented or otherwise modified from time
to time.

“Collateral Requirement” shall mean the requirement that (in each case subject
to Section 5.10(g)):

(a) on the Closing Date, the Collateral Agent shall have received (x) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such person and (y) from
Holdings, a counterpart of the Guaranty and Pledge Agreement duly executed and
delivered on behalf of Holdings;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01A to the 2008 Credit Agreement) owned on the Closing Date directly
by the Borrower or any Subsidiary Loan Party and (B) a pledge of 65% of the
outstanding voting Equity Interests and 100% of the outstanding non-voting
Equity Interests of each “first tier” Wholly-Owned Foreign Subsidiary directly
owned by the Borrower or any Subsidiary Loan Party on the Closing Date (other
than Subsidiaries listed on Schedule 1.01A to the 2008 Credit Agreement) and
(ii) the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

 

9



--------------------------------------------------------------------------------

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of the
Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $15.0 million (other
than (A) intercompany current liabilities in connection with the cash management
operations of the Borrower and its Subsidiaries or (B) to the extent that a
pledge of such promissory note or instrument would violate applicable law) that
is owing to the Borrower or a Subsidiary Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Subsidiary Loan Party;

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by
the Borrower or a Subsidiary Loan Party after the Closing Date (including,
without limitation, the Equity Interests of any Special Purpose Receivables
Subsidiary established after the Closing Date), shall have been pledged pursuant
to the Collateral Agreement; provided, that in no event shall more than 65% of
the issued and outstanding voting Equity Interests of any “first tier” Foreign
Subsidiary directly owned by the Borrower or such Subsidiary Loan Party be
pledged to secure the Obligations, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary of the Borrower or a Subsidiary Loan Party be pledged
to secure the Obligations, and (ii) the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by any Security Document, all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) on the Closing Date and after the Closing Date (solely to the extent
required by Sections 5.10(c), 5.10(d) or 5.11), the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each Mortgaged Property set forth on Schedule 1.01B to the 2008 Credit Agreement
and each Mortgaged Property acquired after the Closing Date and mortgaged
pursuant to Sections 5.10(c),

 

10



--------------------------------------------------------------------------------

5.10(d) and 5.11 duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording or filing and (ii) such other
documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;

(h) on the Closing Date and after the Closing Date (solely to the extent
required by Sections 5.10(c) or 5.10(d)), the Collateral Agent shall have
received, with respect to each Mortgaged Vessel set forth on Schedule 1.01J to
the 2008 Credit Agreement and each Replacement Vessel or Documented Vessel
acquired after the Closing Date and mortgaged pursuant to Sections 5.10(c) and
5.10(d), (i) a Ship Mortgage granting to the Collateral Agent for the benefit of
the Secured Parties a valid, binding and enforceable first preferred ship
mortgage on such Mortgaged Vessel under Chapter 313 of Title 46 of the United
States Code subject only to Permitted Liens, executed and delivered by a duly
authorized officer of the appropriate Loan Party, in each case, together with an
Earnings Assignment and an Insurance Assignment as to such Mortgaged Vessel,
together with such certificates, affidavits and instruments as shall be
reasonably required in connection with filing or recordation thereof and to
grant a Lien on each such Mortgaged Vessel, (ii) an abstract of title and/or
certificate of ownership issued by the NVDC evidencing that the Mortgaged Vessel
is not subject to any other recorded Liens other than Permitted Liens, and
(iii) evidence that the Mortgaged Vessel is insured in accordance with the
provisions of its Ship Mortgage and all requirements of its Ship Mortgage in
respect of such insurance have been fulfilled (including, without limitation,
letters of undertaking from the insurance brokers, confirmations of notices of
assignment, notices of cancellation and loss payable clauses reasonably
acceptable to the Collateral Agent);

(i) on the Closing Date and after the Closing Date (solely to the extent
required by Sections 5.10(c), 5.10(d) or 5.11), the Collateral Agent shall have
received (i) a policy or policies or marked-up unconditional binder of title
insurance, as applicable, paid for by the Borrower or its Subsidiaries or a
Parent Entity, issued by a nationally recognized title insurance company
insuring the Lien of each Mortgage to be entered into on the Closing Date or
thereafter in accordance with Sections 5.10(c), 5.10(d) and 5.11 as a valid
first Lien on the Mortgaged Property described therein, free of any other Liens
except Permitted Liens, together with such customary endorsements (including
zoning endorsements where reasonably appropriate and available), coinsurance and
reinsurance as the Collateral Agent may reasonably request, and with respect to
any such property located in a state in which a zoning endorsement is not
available, a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent, and (ii) a survey of each
Mortgaged Property (including all improvements, easements and other customary
matters thereon reasonably required by the Collateral Agent), as applicable, for
which all necessary fees (where applicable) have been paid (such surveys,
collectively, the “Surveys”). Such Surveys shall be certified to Borrower,
Collateral Agent and the title insurance company, and shall meet minimum
standard detail requirements for ALTA/ACSM Land Title Surveys in all material
respects and shall be sufficient and satisfactory to the title insurance company
so as to enable the title insurance company to issue coverage over all general
survey exceptions and to issue all

 

11



--------------------------------------------------------------------------------

endorsements reasonably requested by Collateral Agent. All such Surveys shall be
dated (or redated) not earlier than six months prior to the date of delivery
thereof (unless otherwise acceptable to the title insurance company issuing the
title insurance);

(j) on the Closing Date and after the Closing Date (solely to the extent
required by Sections 5.10(c) or 5.10(d)), the Collateral Agent shall have
received a policy or policies or marked-up unconditional binders of title
insurance, as applicable, paid for by the Borrower or it Subsidiaries or a
Parent Entity, issued by a nationally recognized title insurance company
insuring the Lien of each Ship Mortgage to be entered into on the Closing Date
or thereafter in accordance with Sections 5.01(c), 5.01(d) and 5.11 as a valid
first preferred mortgage Lien on the Mortgaged Vessel described therein within
the meaning of Chapter 313 of Title 46 of the United States Code, and,
alternatively, as a Lien perfected under the UCC, free of any other Lien except
Permitted Liens and any Ship Mortgage, together with such customary endorsements
coinsurance and reinsurance as the Collateral Agent may reasonably request;

(k) on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by the terms of this Agreement and the Mortgages;

(l) except as otherwise contemplated by this Agreement or any Security Document,
each Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with (i) the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and (ii) the performance of its obligations thereunder;
and

(m) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Sections
5.10 and 5.11, and (ii) upon reasonable request by the Collateral Agent,
evidence of compliance with any other requirements of Sections 5.10 and 5.11.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Original
Maturity Revolving Facility Commitment, Extended Maturity Revolving Facility
Commitment, any Incremental Revolving Facility Commitment, Term B-1 Loan
Commitment, Term B-2 Loan Commitment, Term B-3 Loan Commitment, Incremental Term
Loan Commitment (including, without limitation, any Term B-4 Loan Commitment)
and (b) with respect to any Swingline Lender, its Swingline Commitment.

“Company” shall mean Caesars Entertainment Corporation (formerly known as
Harrah’s Entertainment, Inc.), a Delaware corporation.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to

 

12



--------------------------------------------------------------------------------

fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender;
provided, further, that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of Borrower, Holdings or any Parent Entity, any
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the 2008 Transactions, the 2011 Transactions, the Transactions and
the Post-Closing CMBS Transaction (including any transition-related expenses
incurred before, on or after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

 

13



--------------------------------------------------------------------------------

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary or a Qualified Non-Recourse
Subsidiary or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof (other than an Unrestricted Subsidiary or a
Qualified Non-Recourse Subsidiary of such referent person) in respect of such
period and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the 2008 Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP, shall be
excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) (1) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact

 

14



--------------------------------------------------------------------------------

reimbursed within 365 days of the date of such evidence (with a deduction for
any amount so added back to the extent not so reimbursed within 365 days),
expenses with respect to liability or casualty events or business interruption
shall be excluded, and (2) amounts estimated in good faith to be received from
insurance in respect of lost revenues or earnings in respect of liability or
casualty events or business interruption shall be included (with a deduction for
amounts actually received up to such estimated amount to the extent included in
Net Income in a future period); provided that such amount included in this
clause (xiv)(2) shall not exceed in any four quarter period 10% of
“property-level EBITDA” of the Borrower and its Subsidiaries on a consolidated
basis for such period,

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,
and

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries without giving effect to any
amortization of the amount of intangible assets since the Closing Date,
determined in accordance with GAAP, as set forth on the consolidated balance
sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covenant Resumption Date” shall have the meaning assigned to such term in the
definition of “Covenant Suspension Period.”

“Covenant Suspension Period” shall mean the period commencing on the date of any
Qualifying Act of Terrorism and continuing until (and including) the last day of
the second full fiscal quarter following the fiscal quarter in which the
Qualifying Act of Terrorism occurs; provided, however, that if a separate and
distinct Qualifying Act of Terrorism occurs during any Covenant Suspension
Period, such Covenant Suspension Period shall continue until (and including) the
last day of the second full fiscal quarter following the fiscal quarter in which
such subsequent Qualifying Act of Terrorism shall occur. Notwithstanding the
foregoing, the Borrower may, in its sole discretion, elect that any Covenant
Suspension Period end on any date prior to the date that such Covenant
Suspension Period would otherwise end absent such election. The first day
following the end of the Covenant Suspension Period is the “Covenant Resumption
Date.”

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

15



--------------------------------------------------------------------------------

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) $400 million, plus:

(b) an amount (which amount shall not be less than zero) equal to 50% of the
Consolidated Net Income of the Borrower for the period (taken as one accounting
period) from January 1, 2008 to the end of the Borrower’s most recently ended
fiscal quarter for which internal financial statements are available at such
date, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof except for the operation of clause (x) or (y) of the
second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests of Holdings or any Parent Entity after the Closing
Date and on or prior to such time (including upon exercise of warrants or
options) which proceeds have been contributed as common equity to the capital of
the Borrower and common Equity Interests of the Borrower issued upon conversion
of Indebtedness of the Borrower or any Subsidiary owed to a person other than
the Borrower or a Subsidiary not previously applied for a purpose other than use
in the Cumulative Credit; provided, that this clause (d) shall exclude Permitted
Cure Securities and the proceeds thereof, sales of Equity Interests financed as
contemplated by Section 6.04(e), proceeds of Equity Interests used to make
Investments pursuant to Section 6.04(bb), proceeds of Equity Interests used to
make a Restricted Payment in reliance on clause (x) of the proviso to
Section 6.06(c) and any amounts used to finance the payments or distributions in
respect of any Junior Financing pursuant to Section 6.09(b)(i)(D), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of Borrower or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in the Borrower, Holdings or any Parent Entity, plus

 

16



--------------------------------------------------------------------------------

(g) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) after the Closing Date prior
to such time, minus

(j) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(j) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(l) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(F) after the Closing Date prior
to such time, minus

(m) an amount equal to (if such amount is a positive number) (1) the sum of
(A) investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Borrower or any Subsidiary Loan Party pursuant to clause (i) of
Section 6.04(b) in Subsidiaries that are not Subsidiary Loan Parties, plus
(B) net intercompany loans made after the Closing Date by the Borrower or any
Subsidiary Loan Party to Subsidiaries that are not Subsidiary Loan Parties
pursuant to clause (ii) of Section 6.04(b), plus (C) Guarantees after the
Closing Date by the Borrower or any Subsidiary Loan Party of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (iii) of
Section 6.04(b) minus (2) $1,000,000,000 (plus any return of capital actually
received by the respective investors in respect of investments theretofore made
by them pursuant to Section 6.04(b)); minus

(n) the amount of dividends paid pursuant to Section 6.06(h) after the Closing
Date prior to such time;

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (l) above.

 

17



--------------------------------------------------------------------------------

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, the 2011 Transactions or the 2008 Transactions, (e) accruals of
any costs or expenses related to (i) severance or termination of employees prior
to the Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in
clauses (a)(iv) through (a)(vi) of the definition of such term.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense of the Borrower and
the Subsidiaries for such period plus scheduled principal amortization of
Consolidated Debt of the Borrower and the Subsidiaries for such period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” means (i) with respect to any Lender (other than its
capacity as a Lender with respect to an Extended Maturity Revolving Facility
Commitment), any Lender with respect to which a Lender Default is in effect and
(ii) with respect to any Lender in its capacity as the provider of an Extended
Maturity Revolving Facility Commitment, subject to Section 2.22(b), any Lender
that, as determined by the Administrative Agent, (a) has failed to

 

18



--------------------------------------------------------------------------------

perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swingline Loans,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Discount Range” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Discounted Prepayment Option Notice” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” shall have the meaning assigned to such term
in Section 2.11(g)(i).

“Discounted Voluntary Prepayment Notice” shall have the meaning assigned to such
term in Section 2.11(g)(v).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualification” means, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to the
Borrower; or

 

19



--------------------------------------------------------------------------------

(ii) any required application or other papers in connection with determination
of the suitability of that person as a lender to the Borrower;

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority) of any such application or other required papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” as a lender to the Borrower;

(ii) that such person shall be “disqualified” as a lender to the Borrower; or

(iii) denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to the Borrower.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the latest Term Facility
Maturity Date in effect on the date of issuance and (y) the date on which the
Loans and all other Obligations that are accrued and payable are repaid in full
and the Commitments are terminated; provided, however, that only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

 

20



--------------------------------------------------------------------------------

“Documentation Agents” shall mean Citibank, N.A., Credit Suisse, Cayman Islands
Branch and Deutsche Bank AG New York Branch.

“Documented Vessel” shall mean any Vessel which has a current and valid
certificate of documentation issued by the NVDC or which is required by 46
C.F.R. § 67.7 to be documented as a vessel of the United States with the NVDC.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Earnings Assignment” shall mean, with respect to each Mortgaged Vessel, an
Assignment of Earnings, Charterparties and Requisition Compensation
substantially in the form of Exhibit E-3 to the 2008 Credit Agreement (with such
changes as are reasonably consented to by the Collateral Agent to account for
local law matters) made by the applicable Loan Party in favor of the Collateral
Agent for the benefit of the Secured Parties, as the same may be amended,
supplemented or otherwise modified from time to time.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Capital Stock and (y) costs of
surety bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and its
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

 

21



--------------------------------------------------------------------------------

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (w) such fees, expenses or charges related to the offering of the
Senior Unsecured Notes, the Senior Notes, the Interim Loan Facility and the
Obligations, (x) any amendment or other modification of the Obligations or other
Indebtedness, (y) any “additional interest” with respect to the Senior Unsecured
Notes or the Senior Notes and (z) commissions, discounts, yield and other fees
and charges (including any interest expense) related to any Permitted
Receivables Financing,

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges),

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to any Sponsor (or any accruals related to such
fees and related expenses) during such period; provided, that such amount shall
not exceed in any four quarter period the sum of (i) the greater of $30.0
million and 1.0% of EBITDA for such four quarter period, plus (ii) the amount of
deferred fees (to the extent such fees would otherwise have been permitted to be
included in clause (i) if paid, but were not included in such clause (i)), plus
(iii) 1.0% of the value of transactions permitted hereunder and entered into by
the Borrower or any of the Subsidiaries with respect to which any Sponsor
provides any of the aforementioned types of services,

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Subsidiary Loan Party solely to the extent that such net cash
proceeds are excluded from the calculation of the Cumulative Credit,

 

22



--------------------------------------------------------------------------------

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

(xi) Pre-Opening Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

For purposes of determining EBITDA under this Agreement, EBITDA for the fiscal
quarter ended September 30, 2007 shall be deemed to be $580.0 million, EBITDA
for the fiscal quarter ended June 30, 2007 shall be deemed to be $518.0 million,
EBITDA for the fiscal quarter ended March 31, 2007 shall be deemed to be $509.0
million, and EBITDA for the fiscal quarter ended December 31, 2006 shall be
deemed to be $416.0 million.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

23



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(f) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
or (i) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by Bank of
America and

 

24



--------------------------------------------------------------------------------

with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, EBITDA of the Borrower
and its Subsidiaries on a consolidated basis for such Excess Cash Flow Period,
minus, without duplication,

(a) Debt Service for such Excess Cash Flow Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Excess Cash Flow Period (other than any voluntary
prepayment of the Loans, which shall be the subject of Section 2.11(c)), so long
as the amount of such prepayment is not already reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash (to
the extent permitted under this Agreement) and (ii) the aggregate consideration
paid in cash during the Excess Cash Flow Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder less any amounts received
in respect thereof as a return of capital,

(d) Capital Expenditures or Permitted Business Acquisitions that the Borrower or
any Subsidiary shall, during such Excess Cash Flow Period, become obligated to
make in cash but that are not made during such Excess Cash Flow Period (to the
extent permitted under this Agreement); provided, that (i) the Borrower shall
deliver a certificate to the Administrative Agent not later than 90 days after
the end of such Excess Cash Flow Period, signed by a Responsible Officer of the
Borrower and certifying that such Capital Expenditures and the delivery of the
related equipment or Permitted Business Acquisitions will be made in cash in the
following Excess Cash Flow Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Excess Cash Flow Period,

 

25



--------------------------------------------------------------------------------

(e) Taxes paid in cash by the Borrower and its Subsidiaries on a consolidated
basis during such Excess Cash Flow Period or that will be paid within six months
after the close of such Excess Cash Flow Period; provided, that with respect to
any such amounts to be paid after the close of such Excess Cash Flow Period,
(i) any amount so deducted shall not be deducted again in a subsequent Excess
Cash Flow Period, and (ii) appropriate reserves shall have been established in
accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrower and its
Subsidiaries for such Excess Cash Flow Period,

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h) permitted Restricted Payments made in cash by the Borrower during such
Excess Cash Flow Period and permitted Restricted Payments made by any Subsidiary
to any person other than the Borrower or any of the Subsidiaries during such
Excess Cash Flow Period, in each case in accordance with Section 6.06 (other
than Section 6.06(e), except to the extent such Restricted Payments were
financed with internally generated cash flow of the Borrower or any Subsidiary),

(i) amounts paid in cash during such Excess Cash Flow Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and its Subsidiaries or did not represent cash received
by the Borrower and its Subsidiaries, in each case on a consolidated basis
during such Excess Cash Flow Period,

plus, without duplication,

(l) an amount equal to any decrease in Working Capital for such Excess Cash Flow
Period,

(m) all amounts referred to in clauses (b), (c) and (d) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including

 

26



--------------------------------------------------------------------------------

Capital Lease Obligations and purchase money Indebtedness, but excluding, solely
as relating to Capital Expenditures, proceeds of Revolving Facility Loans), the
sale or issuance of any Equity Interests (including any capital contributions)
and any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets and any mortgage
or lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures referred to in clause (d)
above and the delivery of the related equipment do not occur in the following
Excess Cash Flow Period of the Borrower specified in the certificate of the
Borrower provided pursuant to clause (d) above, the amount of such Capital
Expenditures or Permitted Business Acquisitions that were not so made in such
following Excess Cash Flow Period,

(o) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(p) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(q) to the extent deducted in the computation of EBITDA, cash interest income,
and

(r) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Excess Cash Flow
Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2009.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income taxes imposed on
(or measured by) its net income (or franchise taxes imposed in lieu of net
income taxes) by the United States of America (or any state or locality thereof)
or the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or any other jurisdiction as a result
of such recipient engaging in a trade or business in such jurisdiction for tax
purposes (other than a trade or business deemed

 

27



--------------------------------------------------------------------------------

to arise by virtue of entering into this Agreement, any other Loan Document or
any of the transactions contemplated under such documents), (b) any branch
profits tax or any similar tax that is imposed by any jurisdiction described in
clause (a) above, and (c) in the case of a Lender making a Loan to the Borrower,
any withholding tax (including any backup withholding tax) imposed by the United
States federal government (or a jurisdiction as a result of such Lender being
organized or having its principal office or applicable lending office in such
jurisdiction or as a result of such Lender engaging in a trade or business in
such jurisdiction for tax purposes (other than a trade or business deemed to
arise by virtue of entering into this Agreement, any other Loan Document or any
of the transactions contemplated under such documents)) that (x) is in effect
and would apply to amounts payable hereunder to such Lender at the time such
Lender becomes a party to such Loan to the Borrower (or designates a new lending
office, except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Loan Party with respect to such withholding
tax pursuant to Section 2.17(a) or Section 2.17(c)) or (y) is attributable to
such Lender’s failure to comply with Section 2.17(e) or Section 2.17(f) with
respect to such Loan.

“Existing Letters of Credit” means those letters of credit issued and
outstanding as of the date hereof and set forth on Schedule 1.01C to the 2008
Credit Agreement.

“Extended Maturity Revolving Facility Commitment” shall mean the Revolving
Facility Commitments held by each Revolving Facility Lender immediately prior to
the Amendment Effective Date that are converted into Extended Maturity Revolving
Facility Commitments pursuant to Section 2.01(c), as such commitment may be
(a) reduced from time to time pursuant to Section 2.01(b) or Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04, and (c) increased or provided under Section 2.21. The
aggregate amount of the Extended Maturity Revolving Facility Commitments as of
(and immediately after giving effect to) the Amendment Effective Date (and after
giving effect to the reduction in the Extended Maturity Revolving Facility
Commitments to occur on the Amendment Effective Date pursuant to the Amendment
Agreement) is $25.0 million.

“Extended Maturity Revolving Facility Amount” means with respect to any Lender,
the amount, if any, of such Lender’s Original Maturity Revolving Facility
Commitment that such Lender has indicated on its signature page to the Amendment
Agreement that such Lender has elected to convert to an Extended Maturity
Revolving Facility Commitment.

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

 

28



--------------------------------------------------------------------------------

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are eight Facilities, i.e., the Term B-1 Facility, the
Term B-2 Facility, the Term B-3 Facility, the Term B-4 Facility, the Term B-5
Facility, the Term B-6 Facility, the Revolving Facility consisting of the
Original Maturity Revolving Facility Commitments and the extensions of credit
thereunder and the Revolving Facility consisting of the Extended Maturity
Revolving Facility Commitments and the extensions of credit thereunder, and
thereafter, may include any Incremental Term Facility and any Revolving Facility
consisting of Incremental Revolving Facility Commitments.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” shall mean that certain Fee Letter dated December 19, 2006, as
amended, by and among Hamlet Holdings LLC and Bank of America, N.A., Banc of
America Bridge LLC, Banc of America Securities LLC, Citigroup Global Markets
Inc., Credit Suisse, Cayman Islands Branch, Credit Suisse Securities (USA) LLC,
Deutsche Bank AG New York Branch, Deutsche Bank AG Cayman Islands Branch,
Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., J.P. Morgan Securities
Inc., Merrill Lynch Capital Corporation and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“First Lien Available Amount” shall mean, at any time, the excess, if any, of
(a) the sum of (i) $229.0 million and (ii) the Reduced Revolver Amount available
at such time, over (b) the aggregate principal amount of Indebtedness incurred
and outstanding at such time pursuant to Section 6.01(ee), Section 6.01(ff) or
Section 2.21, in each case, utilizing the First Lien Available Amount.

“First Lien Intercreditor Agreement” shall mean the Intercreditor Agreement
substantially in the form of Exhibit H to the 2008 Credit Agreement among the
Administrative Agent, the Collateral Agent and the representatives for purposes
thereof for any Other First Lien Secured Parties, as the same may be amended,
supplemented, restated, modified or waived from time to time in accordance with
the terms thereof.

 

29



--------------------------------------------------------------------------------

“First Lien Net Proceeds” shall mean (x) in the case of the Initial First Lien
Notes, $1,064.0 million and (y) in all other cases, 100% (or 90% in the case of
First Lien Refinancing Notes secured by a first priority Lien on the Collateral
that is pari passu with the Lien securing the Obligations) of the cash proceeds
from the incurrence, issuance or sale by the Borrower of First Lien Refinancing
Notes or Refinancing Term Loans (other than Refinancing Term Loans incurred to
refinance or replace a Revolving Facility Commitment pursuant to
Section 2.21(j)), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“First Lien Net Proceeds Acceptance Date” shall have the meaning assigned to
such term in Section 2.11(h)(ii).

“First Lien Net Proceeds Lender Participation Notice” shall have the meaning
assigned to such term in Section 2.11(h)(iii).

“First Lien Net Proceeds Offered Term Loans” shall have the meaning assigned to
such term in Section 2.11(h)(iii).

“First Lien Net Proceeds Prepayment Offer” shall mean an offer to prepay Term
B-3 Loans and/or Term B-4 Loans made in accordance with the provisions of
subclauses (ii), (iii), (iv) and (vi) of Section 2.11(h).

“First Lien Net Proceeds Prepayment Offer Amount” shall have the meaning
assigned to such term in Section 2.11(h)(ii).

“First Lien Net Proceeds Prepayment Offer Date” shall have the meaning assigned
to such term in Section 2.11(h)(iv).

“First Lien Net Proceeds Prepayment Offer Notice” shall have the meaning
assigned to such term in Section 2.11(h)(ii).

“First Lien Notes” shall mean (i) the Initial First Lien Notes, (ii) the New
First Lien Notes, (iii) any Future First Lien Notes and (iv) Permitted
Refinancing Indebtedness in respect of any of the foregoing.

“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.

“First Lien Refinancing Notes” shall mean the Initial First Lien Notes and any
Future First Lien Notes incurred pursuant to Section 6.01(dd).

“First Lien Secured Parties” shall mean the Secured Parties and the Other First
Lien Secured Parties.

 

30



--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Lender that is not a “U.S. Person” as defined by
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Revolving Facility, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations under such Revolving
Facility other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans under such Revolving Facility other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Future First Lien Notes” shall mean senior secured loans or notes of the
Borrower (which notes or loans may either be secured by a first priority Lien on
the Collateral that is pari passu with the Lien securing the Obligations or may
be secured by a Lien ranking junior to the Lien on the Collateral securing the
Obligations) incurred after the Amendment Effective Date (a) the terms of which
do not provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees, collateral
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are not more restrictive to the Borrower and the Subsidiaries
than those set forth in the Initial First Lien Notes Indenture; provided that a
certificate of the Chief Financial Officer of the Borrower delivered to the
Administrative Agent in good faith at least three Business Days (or such shorter
period as the Administrative Agent may reasonably agree) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement, and (c) of which no Subsidiary of the Borrower is a borrower or
guarantor other than any Subsidiary Loan Party which shall have previously or
substantially concurrently Guaranteed the Obligations. Notes issued by the
Borrower in exchange for any Future First Lien Notes in accordance with the
terms of a registration rights agreement entered into in connection with the
issuance of such Future First Lien Notes shall also be considered Future First
Lien Notes.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

 

31



--------------------------------------------------------------------------------

“Gaming Authority” means, in any jurisdiction in which the Borrower or any of
its subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the Closing Date have,
jurisdiction over the gaming activities at the Property or any successor to such
authority or (b) is, or may at any time after the Closing Date be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of the Borrower or any of its subsidiaries in any jurisdiction, as in
effect from time to time, including the policies, interpretations and
administration thereof by the Gaming Authorities.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Guarantee and Pledge Agreement” shall mean the Amended and Restated Guarantee
and Pledge Agreement, in the form of Exhibit B to the June 2009 Amendment, dated
as of the Amendment and Waiver Effective Date, between Holdings and the
Collateral Agent, as amended, supplemented or otherwise modified from time to
time.

 

32



--------------------------------------------------------------------------------

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 1.0% of the Consolidated Total Assets or revenues
representing in excess of 1.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date and (b) taken together with
all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of 5.0%
of Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amendment” shall mean the Incremental Facility Amendment, dated as
of September 26, 2009, among the Borrower, Holdings, the Incremental Lenders
party thereto and the Administrative Agent.

“Incremental Amount” shall mean, at any time, the sum of (1) the excess, if any,
of (a) $1,750,000,000 over (b) the sum of (x) the aggregate amount of all
Incremental Term Loan Commitments and Incremental Revolving Facility Commitments
established prior to such time pursuant to Section 2.21 (other than Incremental
Term Loan Commitments and Incremental Revolving Facility Commitments in respect
of Refinancing Term Loans, Extended Term Loans, Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments) plus (y) the
principal amount of Indebtedness incurred pursuant to Section 6.01(ee) plus
(2) an additional amount that could be incurred at any time such that the
aggregate principal amount of Term Loans and Revolving Facility Commitments
outstanding immediately after giving effect to the incurrence of any Incremental
Term Loans or Incremental Revolving Facility Commitments and the use of proceeds
thereof shall not be greater than the sum of (i) the aggregate principal amount
of Term Loans and Revolving Facility Commitments outstanding immediately prior
to such incurrence, (ii) the First Lien Available Amount available at such time
and (iii) the Refinancing Amount in connection with such incurrence.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrower, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

 

33



--------------------------------------------------------------------------------

“Incremental Effective Date” shall have the meaning assigned to such term in
Section 1.1 of the Incremental Amendment.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for such series or tranche as set forth
in such Incremental Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(vii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(e). Incremental Term Loans may be made in
the form of additional Term B-6 Loans or, to the extent permitted by
Section 2.21 and provided for in the relevant Incremental Assumption Agreement,
Other Term Loans.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in

 

34



--------------------------------------------------------------------------------

respect of bankers’ acceptances, (h) all Guarantees by such person of
Indebtedness described in clauses (a) to (g) above and (i) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock); provided, that
Indebtedness shall not include (A) trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business, (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase prices of an asset to satisfy unperformed obligations of
the seller of such asset or (D) earn-out obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof. To the extent not otherwise
included, Indebtedness shall include the amount of any Receivables Net
Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Arrangers (as defined in the 2008 Credit Agreement) by the Borrower on or prior
to the Closing Date, and as may be identified in writing to the Administrative
Agent by the Borrower from time to time thereafter, with the consent of the
Administrative Agent (not to be unreasonably withheld or delayed), by delivery
of a notice thereof to the Administrative Agent setting forth such person or
persons (or the person or persons previously identified to the Administrative
Agent that are to be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated January, 2008, as modified or supplemented prior to the Closing Date.

“Initial First Lien Net Proceeds” shall mean First Lien Net Proceeds derived
from the proceeds from the incurrence, issuance or sale of Initial First Lien
Notes.

“Initial First Lien Notes” shall mean the $1,375,000,000 in aggregate principal
amount of the Borrower’s Senior Secured Notes due 2017 having terms
substantially as set forth in the Initial First Lien Notes Offering Memorandum
issued pursuant to the Initial First Lien Notes Indenture and any notes issued
by the Borrower in exchange for, and as contemplated by, the Initial First Lien
Notes and the related registration rights agreement with substantially identical
terms as the Initial First Lien Notes.

“Initial First Lien Notes Indenture” shall mean the Indenture to be entered into
under which the Initial First Lien Notes will be issued, among Holdings, the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

35



--------------------------------------------------------------------------------

“Initial First Lien Notes Offering Memorandum” shall mean the offering
memorandum, dated May 27, 2009, in respect of the Initial First Lien Notes.

“Insurance Assignment” shall mean, with respect to each Mortgaged Vessel, an
Assignment of Insurances substantially in the form of Exhibit E-4 to the 2008
Credit Agreement (with such changes as are reasonably consented to by the
Collateral Agent to account for local law matters) made by the applicable Loan
Party in favor of the Collateral Agent for the benefit of the Secured Parties,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Intellectual Property Right” shall have the meaning assigned to such term in
Section 3.22.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the Closing Date, by and among the Administrative Agent, Citibank, N.A., as
agent under the Interim Loan Facility, the Borrower, the Subsidiary Loan Parties
and each Additional Contributing Agent (as defined therein) from time to time
party thereto, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements, and interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the scheduled
maturity date of such Loan.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency

 

36



--------------------------------------------------------------------------------

Loan and ending on the date one, two, three or six months (or nine or twelve
months if agreed to by each applicable Lender or such period of shorter than one
month as may be consented to by the Administrative Agent) thereafter, as
selected by the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interim Facility Loan Documents” shall mean the Loan Documents (as defined in
the Interim Loan Agreement).

“Interim Loan Agreement” shall mean that certain Senior Unsecured Interim Loan
Agreement, dated as of January 28, 2008, among the Borrower, Citibank, N.A., as
administrative agent, and the other parties thereto from time to time, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“Interim Loan Facility” shall mean the term loan facilities under the Interim
Loan Agreement.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary or any Real Estate
Revolver Subsidiary) or in favor of the L/C Issuer and relating to such Letter
of Credit.

“June 2009 Amendment” shall mean the Amendment and Waiver, dated as of June 3,
2009, to the 2008 Credit Agreement.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

37



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage under the applicable Revolving Facility. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” shall mean Bank of America and each other L/C Issuer designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 8.06; provided that, in the case of any Existing Letter of Credit, the
L/C Issuer with respect thereto shall be as is indicated on Schedule 1.01C to
the 2008 Credit Agreement. An L/C Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. In the event that there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 to the
2008 Credit Agreement (other than any such person that has ceased to be a party
hereto pursuant to an Assignment and Acceptance in accordance with
Section 9.04), as well as any person that becomes a “Lender” hereunder pursuant
to Section 9.04 or Section 2.21.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04(c) or to fund its portion of any
unreimbursed payment under Section 2.05(c), or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.04, 2.05 or 2.06.

 

38



--------------------------------------------------------------------------------

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Expiration Date” means, with respect to any Revolving
Facility, the day that is five days prior to the Revolving Facility Maturity
Date for such Revolving Facility then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to $400,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility
Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of the Borrower or any of its
Subsidiaries.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset;
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

 

39



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement (as the same may be amended pursuant
to Section 2.01(a)(ii), Section 2.01(b)(ii) and Section 2.01(c)(ii)), the
Amendment Agreement, the Letters of Credit, each Issuer Document, the Security
Documents and any Note issued under Section 2.09(e), and solely for the purposes
of Section 7.01 hereof, the Fee Letter; provided that for purposes of the
expense reimbursement and indemnity provisions in Section 8.07 and Section 9.05
only, the First Lien Intercreditor Agreement and any agreements governing any
First Lien Notes shall be deemed to be “Loan Documents.”

“Loan Parties” shall mean Holdings (prior to a Borrower Qualified IPO), the
Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term B-1 Loans, Term B-2 Loans, Term B-3 Loans, Term B-5
Loans, Term B-6 Loans, the Incremental Term Loans (including, without
limitation, Term B-4 Loans), the Revolving Facility Loans and the Swingline
Loans.

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and their
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of the Borrower, Holdings
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of the Borrower or Holdings, as the case may be.

“Management Termination Fee” shall have the meaning specified in
Section 6.07(b)(xiv).

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01I to the 2008 Credit Agreement.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity and enforceability of any of the material Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

 

40



--------------------------------------------------------------------------------

“Material Disruption” shall have the meaning assigned to such term in the
definition of “Qualifying Act of Terrorism.”

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $150 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties owned by the
Borrower or any Subsidiary Loan Party that are set forth on Schedule 1.01B to
the 2008 Credit Agreement and each additional Owned Real Property encumbered by
a Mortgage or Additional Mortgage pursuant to Sections 5.10(c)(i), 5.10(d) or
Section 5.11.

“Mortgaged Vessel” shall mean (a) each Documented Vessel listed on Schedule
1.01J to the 2008 Credit Agreement and (b) each additional Documented Vessel or
Replacement Vessel, if any, encumbered by a Ship Mortgage pursuant to Sections
5.10(c)(ii) or 5.10(d).

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of mortgages, in the form of Exhibit E-1 to the 2008 Credit Agreement (with
such changes as are reasonably consented to by the Collateral Agent to account
for local law matters), as amended, supplemented or otherwise modified from time
to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
(other than those pursuant to Section 6.05(a), (b), (c), (d) (except as
contemplated by clause (b)(ii) of the proviso to Section

 

41



--------------------------------------------------------------------------------

6.03), (e), (f), (h), (i), (j), (k), (n), (o) or (p)), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable as a result thereof, and (iii) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Borrower or any of the Subsidiaries including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be cash
proceeds of such Asset Sale occurring on the date of such reduction); provided,
that, if the Borrower shall deliver a certificate of a Responsible Officer of
the Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 15 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 15 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 15-month period but within such
15-month period are contractually committed to be used, then upon the
termination of such contract, such remaining portion if not so used by such time
shall constitute Net Proceeds as of the date of such termination or expiry
without giving effect to this proviso); provided, further, that (x) no net cash
proceeds calculated in accordance with the foregoing realized in any fiscal year
shall constitute Net Proceeds in such fiscal year until the aggregate amount of
all such net cash proceeds in such fiscal year shall exceed $50.0 million (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds) and (y) in any event, no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such net cash proceeds shall
exceed $20.0 million; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“New First Lien Notes” shall mean the $1,250,000,000 in aggregate principal
amount of the Borrower’s 8 1/2% Senior Secured Notes due 2020 having terms
substantially as set forth in the New First Lien Notes Offering Memorandum
issued pursuant to the New First Lien Notes Indenture and any notes issued by
the Borrower in exchange for, and as contemplated by, the New First Lien Notes
and the related registration rights agreement.

 

42



--------------------------------------------------------------------------------

“New First Lien Notes Indenture” shall mean the Indenture to be entered into
under which the New First Lien Notes will be issued, among Holdings, the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“New First Lien Notes Offering Memorandum” shall mean the offering memorandum,
dated February 9, 2012, in respect of the New First Lien Notes.

“New Project” means each capital project which is either a new project or a new
feature at an existing project owned by the Borrower or its Subsidiaries which
receives a certificate of completion or occupancy and all relevant licenses, and
in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“NVDC” shall mean the United States Coast Guard’s National Vessel Documentation
Center in Falling Waters, West Virginia.

“Obligations” shall mean the “Loan Document Obligations” as defined in the
Collateral Agreement, including any interest accruing after commencement of any
bankruptcy or insolvency proceeding with respect to any Loan Party whether or
not allowed in such proceeding.

“Offered Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Operations Management Agreement” means each of the real estate management
agreements and any other operating management agreement entered into by the
Borrower or any of its Subsidiaries with the Company or with any other direct or
indirect subsidiary of the Company, including, without limitation, any Real
Estate Subsidiary and any and all modifications thereto, substitutions therefore
and replacements thereof so long as such modifications, substitutions and
replacements are not materially less favorable, taken as a whole, to the Company
and the Subsidiaries than the terms of such agreements as in effect on the
Closing Date.

 

43



--------------------------------------------------------------------------------

“Original Maturity Revolving Facility Commitment” shall mean the Revolving
Facility Commitments held by each Revolving Facility Lender immediately prior to
the Amendment Effective Date until such time as such Revolving Facility
Commitments are converted into Extended Maturity Revolving Facility Commitments
pursuant to Section 2.01(c) or reduced in connection with the conversion to Term
B-6 Loans pursuant to Section 2.01(b), as such commitments may be (a) reduced
from time to time pursuant to Section 2.08 or (b) reduced or increased from time
to time pursuant to assignments by or to such Lender under Section 9.04. The
initial amount of each Lender’s Revolving Facility Commitment in effect
immediately prior to the Amendment Effective Date is set forth on Schedule 2.01
to the 2008 Credit Agreement, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its
Revolving Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Original Maturity Revolving Facility
Commitments as of (and immediately after giving effect to) the Amendment
Effective Date (after giving effect to the reduction in the Original Maturity
Revolving Facility Commitments on the Amendment Effective Date pursuant to the
Amendment Agreement) is $1,145,178,105.46.

“Original Maturity Term B Loans” shall mean the Term B-1 Loans, the Term B-2
Loans and the Term B-3 Loans held by each Lender immediately prior to the
Amendment Effective Date that are not converted into Term B-6 Loans pursuant to
the Amendment Agreement.

“Original Revolving Facility Maturity Date” shall mean January 28, 2014.

“Other First Lien Obligations” shall mean the “Other First Lien Obligations” as
defined in the Collateral Agreement, including any interest accruing after
commencement of any bankruptcy or insolvency proceeding with respect to any
holder of Other First Lien Obligations whether or not allowed in such
proceeding.

“Other First Lien Secured Parties” shall mean the “Other First Lien Secured
Parties” as defined in the Collateral Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the

 

44



--------------------------------------------------------------------------------

Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Owned Real Property” means each parcel of Real Property that is owned in fee by
the Borrower or any Subsidiary Loan Party that has an individual fair market
value (as determined by the Borrower in good faith) of at least $15.0 million
(provided that such $15.0 million threshold shall not be applicable in the case
of Real Property that is integrally related to the ownership or operation of a
Mortgaged Property or otherwise necessary for such Mortgaged Property to be in
compliance with all requirements of law applicable to such Mortgaged Property);
provided that, with respect to any Real Property that is partially owned in fee
and partially leased by the Borrower or any Subsidiary Loan Party, Owned Real
Property will include only that portion of such Real Property that is owned in
fee and only if (i) such portion that is owned in fee has an individual fair
market value (as determined by the Borrower in good faith) of at least $15.0
million (provided that such $15.0 million threshold shall not be applicable in
the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property) and (ii) a mortgage in favor of the Collateral Agent (for
the benefit of the Secured Parties) is permitted on such portion of Real
Property owned in fee by applicable law and by the terms of any lease, or other
applicable document governing any leased portion of such Real Property.

“Parent Entity” means any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

45



--------------------------------------------------------------------------------

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iii) with respect to
any such acquisition or investment with a fair market value (as determined in
good faith by the Borrower) in excess of $100 million, after giving effect to
such acquisition or investment and any related transactions, the Borrower shall
be in Pro Forma Compliance; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by the Borrower or a Subsidiary Loan Party, shall
be merged into the Borrower or a Subsidiary Loan Party or become, following the
consummation of such acquisition in accordance with Section 5.10, a Subsidiary
Loan Party; (vi) the aggregate amount of such acquisitions and investments in
assets that are not owned by the Borrower or Subsidiary Loan Parties or in
Equity Interests in persons that are not Subsidiary Loan Parties or do not
become Subsidiary Loan Parties following the consummation of such acquisition
shall not exceed the greater of (x) 2.0% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such acquisition or
investment for which financial statements have been delivered pursuant to
Section 5.04 and (y) $500 million; and (vii) if the date of the consummation of
such acquisition shall occur during a Covenant Suspension Period, the sum of
(1) the aggregate Available Unused Commitments under the Revolving Facilities
plus (2) all Unrestricted Cash and Permitted Investments of the Borrower and its
Subsidiaries on such date shall not be less than $800 million; provided that
this clause (vii) shall not apply to any acquisition consummated pursuant to
binding commitments in existence at or prior to the date on which the relevant
Covenant Suspension Period began.

“Permitted Cure Securities” shall mean any equity securities of the Borrower,
Holdings or a Parent Entity issued pursuant to the Cure Right other than
Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Sponsors, (ii) the Management
Group, (iii) any Person that has no material assets other than the capital stock
of the Borrower and that, directly or indirectly, holds or acquires beneficial
ownership of 100% on a fully diluted basis of the voting Equity Interests of the
Borrower, and of which no other Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date), other
than any of the other Permitted Holders specified in clauses (i) and (ii),
beneficially owns more than 50% (or, following a Qualified IPO, the greater of
35% and the percentage beneficially owned by the Permitted Holders specified in
clauses (i) and (ii)) on a fully diluted basis of the voting Equity Interests
thereof, and (iv) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the

 

46



--------------------------------------------------------------------------------

members of which include any of the other Permitted Holders specified in clauses
(i) and (ii) and that, directly or indirectly, hold or acquire beneficial
ownership of the voting Equity Interests of the Borrower (a “Permitted Holder
Group”), so long as (1) each member of the Permitted Holder Group has voting
rights proportional to the percentage of ownership interests held or acquired by
such member and (2) no Person or other “group” (other than the other Permitted
Holders specified in clauses (i) and (ii)) beneficially owns more than 50% (or,
following a Qualified IPO, the greater of 35% and the percentage beneficially
owned by the Permitted Holders specified in clauses (i) and (ii)) on a fully
diluted basis of the voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

 

47



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit I to
the 2011 Credit Agreement or such other form as shall be approved by the
Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed).

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary) and (B) the aggregate
Receivables Net Investment shall not exceed $500 million at any time
outstanding.

 

48



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that:

(1) with respect to any Indebtedness being Refinanced other than the
Indebtedness covered by clause (2) below: (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), 6.01(y) and 6.01(z), the
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the shorter of (i) the weighted average life to maturity of the
Indebtedness being Refinanced and (ii) the weighted average life to maturity
that would result if all payments of principal on the Indebtedness being
Refinanced that were due on or after the date that is one year following the
latest Term B Facility Maturity Date in effect on the date of incurrence were
instead due on the date that is one year following such Term B Facility Maturity
Date, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced and (d) no Permitted
Refinancing Indebtedness pursuant to this subclause (1) shall have greater
guarantees or security than the Indebtedness being Refinanced; provided further,
that with respect to a Refinancing of (x) Indebtedness permitted hereunder that
is subordinated, such Permitted Refinancing Indebtedness shall (i) be
subordinated to the guarantee by Holdings of the Facilities, and (ii) be
otherwise on terms (excluding interest rate and redemption premiums), taken as a
whole, not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced and (y) any
Indebtedness being Refinanced that is subject to the Intercreditor Agreement (or
another intercreditor agreement required by this Agreement), (i) such Permitted
Refinancing Indebtedness shall be subject to the Intercreditor Agreement or
another intercreditor agreement not materially less favorable to the Lenders
than the Intercreditor Agreement and (ii) such Permitted Refinancing
Indebtedness shall be otherwise on terms not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced; and

(2) with respect to any Retained Notes with a stated maturity on or before the
Term Facility Maturity Date: (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses) and (b) such Permitted Refinancing Indebtedness may have greater
guarantees and/or security than the Indebtedness being Refinanced (provided that
(i) any Liens securing such Permitted Refinancing Indebtedness

 

49



--------------------------------------------------------------------------------

shall be permitted pursuant to Section 6.02(u), (ee) or (jj) and (ii) any
Guarantee by a Subsidiary Loan Party of such Permitted Refinancing Indebtedness
shall be subject to the Intercreditor Agreement or another intercreditor
agreement not materially less favorable to the Lenders than the Intercreditor
Agreement).

“Permitted Vessel Liens” shall mean (i) seaman’s wage liens (including those of
masters) for wages, maintenance, and cure, salvage and general average liens,
stevedore’s wages, (ii) liens for damages arising from maritime torts (including
personal injury and death) which are unclaimed or covered by insurance (subject
to applicable deductibles), (iii) liens for general average and salvage,
(iv) liens for necessaries or otherwise arising by operation of law in the
ordinary course of business in operating, maintaining or repairing a Vessel,
(vi) statutory liens for current Taxes or other governmental charges and
(vii) mechanics’, carriers’, workers’, repairers’, and similar statutory or
common law liens arising or incurred in the ordinary course of business, in each
case in the preceding clauses (i) through (vii), for amounts which are not
overdue by more than 30 days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Borrower or
any Subsidiary shall have set aside on its books reserves in accordance with
GAAP.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“PIK Interest Amount” shall mean (i) the aggregate principal amount of all
increases in outstanding principal amount of Senior Unsecured Notes, including
any issuances of PIK Notes (as defined in the Senior Unsecured Notes Indenture)
in connection with an election by the Borrower to pay interest on the Senior
Unsecured Notes in kind, (ii) the aggregate principal amount of all increases in
outstanding principal amount of Senior Notes, including any issuances of PIK
Notes (as defined in the Senior Notes Indenture) in connection with an election
by the Borrower to pay interest on the Senior Notes in kind and (iii) the
aggregate principal amount of all increases in outstanding principal amount of
loans under the Interim Loan Facility in connection with an election by the
Borrower to pay interest under the Interim Loan Facility in kind.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by the
Borrower or any ERISA Affiliate, and (iii) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

50



--------------------------------------------------------------------------------

“Post-Closing CMBS Transaction” means: (i) the transfer to the Borrower or a
Subsidiary Loan Party or a person that becomes in connection with such
transaction a Subsidiary Loan Party from the Company or its subsidiaries
(including the Real Estate Subsidiaries) of all Real Estate Loan Property
constituting (1) Harrah’s Lake Tahoe, (2) Harvey’s Lake Tahoe, (3) Bill’s Lake
Tahoe, (4) Showboat Atlantic City and (5) O’Sheas Las Vegas (subject to the
right of the Real Estate Subsidiaries to freely release O’Sheas pursuant to the
terms of the Real Estate Facility), as well as the Equity Interests of any
subsidiary the assets of which are comprised of such Real Estate Loan Property,
(ii) immediately following the transfer described in clause (i), disposition by
the Borrower and its subsidiaries to the Company or its subsidiaries (including
the Real Estate Subsidiaries) of all Real Estate Loan Property constituting
(1) Paris Las Vegas (which does not include, for the avoidance of doubt, Bally’s
Las Vegas) and (2) Harrah’s Laughlin, as well as the Equity Interests of any
subsidiary the assets of which are comprised of such Real Estate Loan Property
and (iii) any transactions undertaken in good faith by the Borrower and its
Subsidiaries in connection with the implementation of the foregoing.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” or “project opening costs” (or
any similar or equivalent caption) on the applicable financial statements of the
Borrower and the Subsidiaries for such period, prepared in accordance with GAAP.

“Pricing Grid” shall mean, with respect to the Loans, the table set forth below:

Pricing Grid for Revolving Facility Loans

in respect of Original Maturity Revolving Facility Commitments

 

    

Senior Secured

Leverage Ratio

   Applicable Margin
for ABR Loans
(other than
Swingline Loans)     Applicable Margin
for Swingline Loans     Applicable Margin
for Eurocurrency
Loans     Applicable
Commitment Fee  

Greater than 2.50 to 1.0

     2.00 %      1.50 %      3.00 %      0.50 % 

Less than or equal to 2.50 to 1.0 but greater than or equal to 2.25 to 1.0

     1.75 %      1.25 %      2.75 %      0.50 % 

Less than 2.25 to 1.0

     1.50 %      1.125 %      2.50 %      0.375 % 

Pricing Grid for Term B-1 Loans, Term B-2 Loans and Term B-3 Loans

 

Senior Secured

Leverage Ratio

   Applicable Margin for ABR
Loans     Applicable Margin for Eurocurrency
Loans  

Greater than 2.50 to 1.0

     2.00 %      3.00 % 

Less than or equal to 2.50 to 1.0

     1.75 %      2.75 % 

 

51



--------------------------------------------------------------------------------

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) of delivery of
the relevant financial statements pursuant to Section 5.04 for the first full
fiscal quarter of the Borrower after the Closing Date, and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.04, then, at the option of the Administrative Agent or
the Required Lenders, until the date that is three Business Days after the date
on which such financial statements are delivered, the pricing level that is one
pricing level higher than the pricing level theretofore in effect shall apply as
of the first Business Day after the date on which such financial statements were
to have been delivered but were not delivered. Each determination of the Senior
Secured Leverage Ratio pursuant to the Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 6.10.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Borrower
or any officer thereof and the result is that the Lenders received interest or
fees for any period based on an Applicable Margin and the Applicable Commitment
Fee that is less than that which would have been applicable had the Senior
Secured Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Margin” and the “Applicable Commitment Fee” for
any day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.13, in accordance with the terms of this
Agreement).

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Adjusted EBITDA” shall have the meaning assigned to such term in
Section 3.05(a).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment, capital
expenditure, construction, repair, replacement, improvement, development,
disposition, merger, amalgamation, consolidation (including the 2008
Transactions and the Post-Closing CMBS

 

52



--------------------------------------------------------------------------------

Transaction) (or any similar transaction or transactions not otherwise permitted
under Section 6.04 or 6.05 that require a waiver or consent of the Required
Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation, and any restructurings
of the business of the Borrower or any of its Subsidiaries that the Borrower or
any of its Subsidiaries has determined to make and/or made and are expected to
have a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Pro Forma Compliance” or pursuant to Sections 6.01,
6.02, 6.03, 6.04 and 6.06, occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted Business
Acquisition or relevant transaction is consummated), (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
issued, incurred or assumed as a result of, or to finance, any relevant
transactions and for which the financial effect is being calculated, whether
incurred under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and amounts
outstanding under any Permitted Receivables Financing, in each case not to
finance any acquisition) issued, incurred, assumed or permanently repaid during
the Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Pro Forma Compliance” or pursuant to Sections 6.01,
6.02, 6.03, 6.04 and 6.06, occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted Business
Acquisition or relevant transaction is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
and (z) with respect to each New Project which commences operations and records
not less than one full fiscal quarter’s operations during the Reference Period,
the operating results of such New Project shall be annualized on a straight line
basis during such period, and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
second anniversary of any relevant pro forma event (but not for any fiscal
period ending after such second anniversary), adjustments to reflect
(1) operating expense reductions and other operating improvements, synergies or
cost savings reasonably expected to result from such relevant pro forma event
(including, to the

 

53



--------------------------------------------------------------------------------

extent applicable, the 2008 Transactions and the Post-Closing CMBS Transaction)
and (2) all adjustments of the type used in connection with the calculation of
Adjusted EBITDA as set forth in footnote 3 to the “Summary Pro Forma
Consolidated Financial Data” under “Summary” in the Senior Unsecured Notes
Offering Memorandum to the extent such adjustments, without duplication,
continue to be applicable. The Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements, synergies or cost savings and information and calculations
supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been or were required to have been delivered (provided, that
prior to delivery of financial statements for the fiscal quarter ended
September 30, 2008 and at all times during a Covenant Suspension Period, such
covenant shall be deemed to have applied to the Borrower’s most recently
completed fiscal quarter).

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

“Project” shall mean (i) any and all buildings, structures, fixtures,
construction, development and other improvements of any nature to be
constructed, added to, or made on, under or about any Real Property (exclusive
of any personal property) with respect to which the cost of such construction,
additions or development is at least equal to $15.0 million and (ii) any
planning processes or preparatory steps undertaken to implement or further any
such construction, additions or developments contemplated by the foregoing
clause (i) of this definition (including, without limitation, (a) the
combination of two or more individual land parcels into one parcel, (b) the
separation or division of one or more individual land parcels into two or more
parcels, (c) the re-zoning of parcels, and (d) demolition work on parcels).

“Project Financing” shall mean (1) any Capital Lease Obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any Undeveloped Land or any refinancing of any such Indebtedness
and (2) any Sale and Lease-Back Transaction of any Undeveloped Land.

“Project Notice” shall mean a notice delivered by a Responsible Officer of the
Borrower pursuant to Section 5.11(a) identifying the applicable Mortgaged
Property constituting Undeveloped Land, providing a reasonable description of
the applicable Project that the

 

54



--------------------------------------------------------------------------------

Borrower anticipates in good faith will be undertaken with respect to such
Undeveloped Land and identifying the Project Financing to be entered into in
connection with the financing of such Project.

“Projections” shall mean the projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Proposed Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Qualified Equity Interests” means any Equity Interests of Holdings or the
Borrower or any Parent Entity other than Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any direct or indirect parent of Holdings
which generates cash proceeds of at least $1,000.0 million.

“Qualified Non-Recourse Debt” shall mean Indebtedness that (i) is (x) incurred
by a Qualified Non-Recourse Subsidiary to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of any new property (real or personal, whether through the direct
purchase of property or the Equity Interests of any person owning such property
and whether in a single acquisition or a series of related acquisitions) or any
Undeveloped Land or, to the extent owned by the Borrower or a Subsidiary on the
Closing Date, any Real Property located outside the United States or (y) assumed
by a Qualified Non-Recourse Subsidiary, (ii) is non-recourse to the Borrower and
any Subsidiary (other than a Qualified Non-Recourse Subsidiary or its
Subsidiaries) and (iii) is non-recourse to any Subsidiary that is not a
Qualified Non-Recourse Subsidiary.

“Qualified Non-Recourse Subsidiary” shall mean (i) a Subsidiary that is not a
Subsidiary Loan Party and that is formed or created after the Closing Date in
order to finance the acquisition, lease, construction, repair, replacement or
improvement of any new property or any Undeveloped Land or, to the extent owned
by the Borrower or a Subsidiary on the Closing Date, any Real Property located
outside the United States (directly or through one of its Subsidiaries) that
secures Qualified Non-Recourse Debt incurred in respect of such property and
(ii) any Subsidiary of a Qualified Non-Recourse Subsidiary.

“Qualifying Act of Terrorism” shall mean (a) any Act of Terrorism which occurs
on any property of the Company or its subsidiaries or in which the Company or
any of its subsidiaries, or any property of any of them, is the target, or
(b) any Act of Terrorism the result of which is that passenger deplanements into
the McCarran Airport in Las Vegas, Nevada as reported by Clark County Department
of Aviation (“Deplanements”) in a given fiscal quarter fall, or if the data is
not yet available would reasonably be expected to fall, by 5% or more

 

55



--------------------------------------------------------------------------------

compared with Deplanements in the corresponding quarter during the prior year (a
“Material Disruption”) or, as the case may be, the most recent corresponding
quarter in which no Material Disruption occurred or existed.

“Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Qualifying Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Real Estate Assets” means, collectively, all Real Estate Loan Property
constituting any of the following: (i) Harrah’s Las Vegas, (ii) Rio Hotel &
Casino, Las Vegas, (iii) Flamingo Hilton, Las Vegas, (iv) Harrah’s Lake Tahoe,
(v) Harvey’s Lake Tahoe, (vi) Bill’s Lake Tahoe, (vii) Showboat Atlantic City
and (viii) Harrah’s Atlantic City, as well as the Equity Interests of any
subsidiary the assets of which are comprised of such Real Estate Loan Property.

“Real Estate Facility” means the mortgage financing and mezzanine financing
arrangements between the Real Estate Subsidiaries, which are direct or indirect
subsidiaries of the Company, and JPMorgan Chase Bank N.A. and its successors and
assigns, dated as of the Closing Date, as amended, restated, supplemented,
extended, waived, replaced, restructured, repaid, refunded, refinanced or
otherwise modified from time to time (including in connection with the
Post-Closing CMBS Transaction).

“Real Estate Loan Property” means, collectively, all right, title and interests
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all buildings
structures, parking areas and improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Real Estate Revolver Facility Credit Exposure” shall mean, at any time, the sum
of (a) the aggregate Outstanding Amount of the Revolving Facility Loans at such
time outstanding on account of or for the benefit of the Real Estate Revolver
Subsidiaries and (b) the Outstanding Amount of the L/C Obligations at such time
with respect to Letters of Credit issued for the account of any Real Estate
Revolver Subsidiary.

“Real Estate Revolver Facility Sublimit” means an amount equal to $250,000,000.
The Real Estate Revolver Facility Sublimit is part of, and not in addition to,
the Revolving Facility Commitments.

“Real Estate Revolver Subsidiary” means the Company and any subsidiary of the
Company (other than the Borrower and its Subsidiaries) including, without
limitation, the Real Estate Subsidiaries and their subsidiaries.

“Real Estate Subsidiary” means those subsidiaries of the Company that are party
to (prior to, on or after the Closing Date) the Real Estate Facility (and the
subsidiaries of the Company that are the operating companies of such
subsidiaries) secured by the Real Estate

 

56



--------------------------------------------------------------------------------

Assets collateralizing such facility on the Closing Date and, subsequent to the
Closing Date, any additional Real Estate Loan Property sold, contributed or
transferred to such subsidiaries by the Company, the Borrower or any Subsidiary
(whether directly or indirectly through the sale, contribution or transfer of
the Equity Interests of a Subsidiary the assets of which are comprised of such
Real Estate Loan Property) in accordance with Section 6.05 and in connection
with the Post-Closing CMBS Transaction.

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by Borrower or any Subsidiary
Loan Party, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, and all improvements situated, placed or
constructed upon, or fixed to or incorporated into, or which becomes a component
part of or which is permanently moored to such real property, and appurtenant
fixtures incidental to the ownership or lease thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reduced Revolver Amount” shall mean, at any time, an amount equal to the sum of
(a) $9,285,014.66 plus (b) an aggregate amount equal to the Reduction Amount, if
any, from each Revolver Transaction consummated after (but not including) the
Amendment Effective Date.

“Reduction Amount” shall mean, in connection with any Revolver Transaction, the
difference between (i) the aggregate amount of outstanding Revolving Facility
Commitments that participate in such Revolver Transaction minus (ii) the
aggregate amount of Extended Revolving Facility Commitments, Replacement
Revolving Facility Commitments and/or Refinancing Term Loans outstanding as a
result of the conversion, extension or replacement of such Revolving Facility
Commitments that participated in such Revolver Transactions (after giving effect
to any commitment reductions and/or repayments of Term Loans in connection with
such Revolver Transaction).

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

57



--------------------------------------------------------------------------------

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on Schedule
1.01E to the 2008 Credit Agreement.

“Refinancing Amount” shall mean, in connection with any Refinancing of
Indebtedness hereunder, the additional amount of Indebtedness in excess of the
principal amount of Indebtedness being Refinanced that is incurred to fund such
Refinancing; provided that, the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Repaid Term B-4 Loans” shall have the meaning assigned to such term in
Section 2.11(a)(iv).

“Replacement L/C Issuer” means, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the applicable Borrower as the Replacement L/C Issuer under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

 

58



--------------------------------------------------------------------------------

“Replacement L/C Obligations” means, as at any date of determination with
respect to any Replacement Revolving Facility, the aggregate amount available to
be drawn under all outstanding Replacement Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, under such
Replacement Revolving Facility. For purposes of computing the amount available
to be drawn under any Replacement Letter of Credit, the amount of such
Replacement Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a Replacement Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Replacement Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

“Replacement Revolving Credit Percentage” means, as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Facility Commitment under such
Replacement Revolving Facility then constitutes of the aggregate Replacement
Revolving Facility Commitments under such Replacement Revolving Facility (or, at
any time after such Replacement Revolving Facility Commitments shall have
expired or terminated, the percentage which the aggregate amount of such
Lender’s Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility).

“Replacement Revolving Facility” shall mean each Class of Replacement Revolving
Facility Commitments and the extensions of credit made hereunder by the
Replacement Revolving Lenders.

“Replacement Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Replacement Revolving Loans
at such time, (b) the Outstanding Amount of Replacement Swingline Loans at such
time and (c) the Outstanding Amount of the Replacement L/C Obligations at such
time. The Replacement Revolving Facility Credit Exposure of any Replacement
Revolving Lender at any time shall be the product of (x) such Replacement
Revolving Lender’s Replacement Revolving Credit Percentage and (y) the aggregate
Replacement Revolving Facility Credit Exposure of all Replacement Revolving
Lenders, collectively, at such time.

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.21(m).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

 

59



--------------------------------------------------------------------------------

“Replacement Swingline Loans” means any swingline loan made to the Borrower
pursuant to a Replacement Revolving Facility.

“Replacement Vessel” shall mean any Documented Vessel acquired as a replacement,
in any manner, of any existing Mortgaged Vessel and subject to encumbrance in
favor of the Collateral Agent for the benefit of the Secured Parties pursuant to
the terms of Section 5.10.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments under any Revolving
Facility have been terminated, Revolving Facility Credit Exposures under such
Revolving Facility) that, taken together, represent more than 50% of the sum of
all Term Loans and Commitments (and, if the Revolving Facility Commitments have
been terminated, Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Revolving Facility Credit Exposures of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%; provided, that (a) if the Senior Secured Leverage Ratio at the end of the
applicable Excess Cash Flow Period is greater than 2.50:1.00 but less than or
equal to 2.75:1.00, such percentage shall be 25%, and (b) if the Senior Secured
Leverage Ratio at the end of the applicable Excess Cash Flow Period is less than
or equal to 2.50:1.00, such percentage shall be 0%.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Retained Notes” shall mean the Indebtedness described on Schedule 1.01H to the
2008 Credit Agreement.

“Retained Notes Basket Liens” shall mean Liens incurred without equally and
ratably securing the Retained Notes pursuant to the last sentence of the
Retained Notes Lien Covenant (or the comparable provision, if any, in the case
of an amendment to any such Retained Notes Lien Covenant).

 

60



--------------------------------------------------------------------------------

“Retained Notes Indebtedness” means “Indebtedness” as defined in each of the
indentures or supplemental indentures governing the Retained Notes that contain
a Retained Notes Lien Covenant.

“Retained Notes Lien Basket Amount” shall mean, at any time, the aggregate
principal amount of Retained Notes Indebtedness that is permitted to be secured
by Retained Notes Basket Liens at such time without equally and ratably securing
the Retained Notes (which such amount does not include, for the avoidance of
doubt, any Retained Notes Indebtedness secured by Retained Notes Permitted
Liens).

“Retained Notes Lien Covenant” shall mean the Limitation on Liens covenant, if
any, in each of the indentures or supplemental indentures governing the Retained
Notes.

“Retained Notes Permitted Liens” shall mean Liens incurred without equally and
ratably securing the Retained Notes pursuant to the Retained Notes Lien Covenant
other than the last sentence of the Retained Notes Lien Covenant (or the
comparable provision, if any, in the case of an amendment to any such Retained
Notes Lien Covenant).

“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of a
Eurocurrency Revolving Loan denominated in an Alternative Currency, (ii) each
date of a continuation of a Eurocurrency Revolving Loan denominated in an
Alternative Currency pursuant to Section 2.07, and (iii) such additional dates
as the Administrative Agent shall determine or the Majority Lenders under the
Revolving Facility shall require; and (b) with respect to any Letter of Credit
denominated in an Alternative Currency, each of the following: (i) each date of
issuance of any such Letter of Credit, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any such Letter of Credit, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Majority Lenders
under the Revolving Facility shall require.

“Revolver Transaction” shall mean any transaction after the Amendment Effective
Date pursuant to Section 2.21 that consists of (i) an extension of any Revolving
Facility Commitment to an Extended Revolving Facility Commitment, (ii) the
replacement of any Revolving Facility Commitment with a Replacement Revolving
Facility and/or (iii) the conversion of any Revolving Facility Commitment to a
Refinancing Term Loan.

“Revolving Facility” shall mean (i) the Original Maturity Revolving Facility
Commitments and the extensions of credit made thereunder, (ii) the Extended
Maturity Revolving Facility Commitments and the extensions of credit made
thereunder and (iii) any Incremental Revolving Facility Commitments and the
extensions of credit made thereunder.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean any Original Maturity Revolving
Facility Commitment, Extended Maturity Revolving Facility Commitment or any
Incremental Revolving Facility Commitment.

 

61



--------------------------------------------------------------------------------

“Revolving Facility Credit Exposure” shall mean with respect to any Revolving
Facility, at any time, the sum of (a) the aggregate Outstanding Amount of the
Revolving Facility Loans under such Revolving Facility at such time, (b) the
Outstanding Amount of Swingline Loans under such Revolving Facility at such time
and (c) the Outstanding Amount of the L/C Obligations under such Revolving
Facility at such time. The Revolving Facility Credit Exposure of any Revolving
Facility Lender under any Revolving Facility at any time shall be the product of
(x) such Revolving Facility Lender’s Revolving Facility Percentage under such
Revolving Facility and (y) the aggregate Revolving Facility Credit Exposure
under such Revolving Facility of all Revolving Facility Lenders, collectively,
at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(d) or Section 2.21.

“Revolving Facility Maturity Date” shall mean (a) with respect to the Original
Maturity Revolving Facility Commitments, the Original Revolving Facility
Maturity Date, (b) with respect to the Extended Maturity Revolving Facility
Commitments, January 28, 2017 and (c) with respect to any Incremental Revolving
Facility Commitments, the maturity date specified therefore in the Incremental
Assumption Agreement establishing such Revolving Facility Commitments.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender under any Revolving Facility, the percentage of the total
Revolving Facility Commitments under such Revolving Facility represented by such
Lender’s Revolving Facility Commitment under such Revolving Facility. If the
Revolving Facility Commitments under any Revolving Facility have terminated or
expired, the Revolving Facility Percentages under such Revolving Facility shall
be determined based upon the Revolving Facility Commitments under such Revolving
Facility most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

62



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of December 24, 2008, among the Administrative Agent, as Credit
Agreement Agent, each Other First Priority Lien Obligations Agent from time to
time party thereto, U.S. Bank National Association, as Trustee, and each
collateral agent for any Future Second Lien Indebtedness from time to time party
thereto, as the same shall be amended, restated, supplemented or otherwise
modified from time to time.

“Second Priority Liens” shall mean (a) Liens that are “Second Priority Liens”
(as defined in the Second Lien Intercreditor Agreement) and (b) other Liens
(other than Liens securing the Obligations) that are subordinated to the Liens
securing the Obligations pursuant to, and otherwise subject to the terms of, the
Second Lien Intercreditor Agreement or another intercreditor agreement
satisfactory to the Administrative Agent.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement (other than the Other First Lien Secured Parties).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Ship Mortgages, the
Collateral Agreement, the Guaranty and Pledge Agreement and each of the security
agreements and other instruments and documents executed and delivered pursuant
to any of the foregoing or pursuant to Sections 4.02, 5.10 or 5.11.

“Senior Convertible Notes” shall mean the Borrower’s Floating Rate Contingent
Convertible Senior Notes due 2024.

“Senior Note Documents” shall mean the Senior Notes and the Senior Notes
Indenture.

“Senior Notes” shall mean the Borrower’s Senior Notes (as defined in the Interim
Loan Agreement) and any notes issued by the Borrower in exchange for, and as
contemplated by, the Senior Notes and the related registration rights agreement
with substantially identical terms as the Senior Notes.

“Senior Notes Indenture” shall mean the Senior Notes Indenture (as defined in
the Interim Loan Agreement), as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total First
Lien Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided, that the Senior Secured Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis; provided, further, however, that for
purposes of calculating the Senior Secured Leverage Ratio from and after any
Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or

 

63



--------------------------------------------------------------------------------

(ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Borrower and set forth in a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent).

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indenture.

“Senior Unsecured Notes” shall mean the Borrower’s Senior Unsecured Notes having
terms substantially as set forth in the Senior Unsecured Notes Offering
Memorandum issued pursuant to the Senior Unsecured Notes Indenture and any notes
issued by the Borrower in exchange for, and as contemplated by, the Senior
Unsecured Notes and the related registration rights agreement with substantially
identical terms as the Senior Unsecured Notes.

“Senior Unsecured Notes Indenture” shall mean the Indenture to be entered into
under which the Senior Unsecured Notes will be issued, among the Borrower and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.

“Senior Unsecured Notes Offering Memorandum” shall mean the preliminary offering
memorandum, dated January 11, 2008, in respect of the Senior Unsecured Notes.

“Ship Mortgage” shall mean a Ship Mortgage or Additional Ship Mortgage
substantially in the form of Exhibit E-2 to the 2008 Credit Agreement (with such
changes as are reasonably consented to by the Collateral Agent to account for
local law matters) made by the applicable Loan Party in favor of Collateral
Agent for the benefit of the Secured Parties, as the same may be amended,
supplemented or otherwise modified from time to time, together with an Earnings
Assignment and an Insurance Assignment made by the applicable Loan Party for
each Mortgaged Vessel, and such other agreements reasonably acceptable to
Collateral Agent as shall be necessary to comply with applicable requirements of
law and effective to grant in favor of Collateral Agent for the benefit of the
Secured Parties a first preferred mortgage within the meaning of the Ship
Mortgage Act on the Mortgaged Vessel covered thereby, subject only to Permitted
Liens.

“Ship Mortgage Act” shall mean the Ship Mortgage Act of 1920, as amended,
recodified at 46 U.S.C. § 31301 et seq.

“Similar Business” means a business, the majority of whose revenues are derived
from the activities of the Company and its subsidiaries as of the Closing Date
or any business or activity that is reasonably similar or complementary thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner

 

64



--------------------------------------------------------------------------------

intended to reduce the likelihood that it would be substantively consolidated
with the Borrower or any of the Subsidiaries (other than Special Purpose
Receivables Subsidiaries) in the event the Borrower or any such Subsidiary
becomes subject to a proceeding under the U.S. Bankruptcy Code (or other
insolvency law).

“Sponsor” shall mean (i) Apollo and each Affiliate of Apollo (but not including,
however, any of its portfolio companies), (ii) TPG and each Affiliate of TPG
(but not including, however, any of its portfolio companies), and (iii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo, the
Texas Pacific Group or TPG, to the extent such individual is licensed by a
relevant Gaming Authority on the Closing Date or thereafter replaces any such
licensee.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the person acting in
such capacity as the spot rate for the purchase by such person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; provided, further, that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date as set forth on Schedule 1.01F to the 2008
Credit Agreement and (b) each Subsidiary of the Borrower that becomes, or is
required pursuant to Section 5.10 to become, a party to the Collateral Agreement
after the Closing Date.

 

65



--------------------------------------------------------------------------------

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C-2 to the 2008 Credit Agreement.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitment of (i) Bank of
America, as Swingline Lender on the Amendment Effective Date is $100.0 million
and (ii) Bank of America, as Swingline Lender or any other Swingline Lender at
any time after the Amendment Effective Date shall be the amount most recently
agreed to in writing by the Borrower and such Swingline Lender; provided that in
no event shall the aggregate Swingline Commitments of all Swingline Lenders at
any time exceed $100.0 million. The Swingline Commitment is part of, and not in
addition to, the Revolving Facility Commitments.

“Swingline Lender” shall mean Bank of America, in its capacity as a lender of
Swingline Loans and its successors in such capacity and each other Swingline
Lender designated pursuant to Section 2.04(g), in each case in its capacity as a
lender of Swingline Loans hereunder and its successors in such capacity. In the
event that there is more than one Swingline Lender at any time, references
herein and in the other Loan Documents to the Swingline Lender shall be deemed
to refer to the Swingline Lender in respect of the applicable Swingline Loan or
to all Swingline Lenders, as the context requires.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

66



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto, other than Other Taxes.

“Term B Facility Maturity Date” shall mean (a) with respect to the Original
Maturity Term B Loans, January 28, 2015 and (b) with respect to the Term B-5
Loans and Term B-6 Loans, January 28, 2018; provided that if the aggregate
principal amount of Initial First Lien Notes outstanding on April 14, 2017
exceeds $250.0 million, the Term B Facility Maturity Date for the Term B-5 Loans
and the Term B-6 Loans shall be April 14, 2017.

“Term B-1 Borrowing” shall mean a Borrowing comprised of Term B-1 Loans.

“Term B-1 Facility” shall mean the Term B-1 Loan Commitments and the Term B-1
Loans made hereunder.

“Term B-1 Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Term B-1 Loans as set forth in Section 2.01(a)
to the 2008 Credit Agreement. The initial amount of each Lender’s Term B-1 Loan
Commitment is set forth on Schedule 2.01 to the 2008 Credit Agreement, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term B-1 Loan Commitment, as applicable. The aggregate amount of the Term B-1
Loan Commitments on the Closing Date was $2,250,000,000.

“Term B-1 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B-1 Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) to the 2008 Credit Agreement and any Incremental
Term Loans in the form of Term B-1 Loans made by the Incremental Term Lenders to
the Borrower pursuant to Section 2.01(e). The aggregate amount of the Term B-1
Loans as of the Amendment Effective Date (immediately after giving effect to the
repayments thereof on the Amendment Effective Date contemplated by the Amendment
Agreement) is $758,445,738.75.

“Term B-2 Borrowing” shall mean a Borrowing comprised of Term B-2 Loans.

“Term B-2 Facility” shall mean the Term B-2 Loan Commitments and the Term B-2
Loans made hereunder.

“Term B-2 Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Term B-2 Loans as set forth in Section 2.01(b)
to the 2008 Credit Agreement. The initial amount of each Lender’s Term B-2 Loan
Commitment is set forth on Schedule 2.01 to the 2008 Credit Agreement, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term B-2 Loan Commitment, as applicable. The aggregate amount of the Term B-2
Loan Commitments on the Closing Date was $3,000,000,000.

“Term B-2 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(ii).

“Term B-2 Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(b) to the 2008 Credit Agreement and any Incremental
Term

 

67



--------------------------------------------------------------------------------

Loans in the form of Term B-2 Loans made by the Incremental Term Lenders to the
Borrower pursuant to Section 2.01(e). The aggregate amount of the Term B-2 Loans
as of the Amendment Effective Date (immediately after giving effect to the
repayments thereof on the Amendment Effective Date contemplated by the Amendment
Agreement) is $833,417,264.96.

“Term B-3 Borrowing” shall mean a Borrowing comprised of Term B-3 Loans.

“Term B-3 Facility” shall mean the Term B-3 Loan Commitments and the Term B-3
Loans made hereunder.

“Term B-3 Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Term B-3 Loans as set forth in Section 2.01(c)
to the 2008 Credit Agreement. The initial amount of each Lender’s Term B-3 Loan
Commitment is set forth on Schedule 2.01 to the 2008 Credit Agreement, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term B-3 Loan Commitment, as applicable. The aggregate amount of the Term B-3
Loan Commitments on the Closing Date was $2,000,000,000.

“Term B-3 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(iii).

“Term B-3 Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(c) to the 2008 Credit Agreement and any Incremental
Term Loans in the form of Term B-3 Loans made by the Incremental Term Lenders to
the Borrower pursuant to Section 2.01(e). The aggregate amount of the Term B-3
Loans as of the Amendment Effective Date (immediately after giving effect to the
repayments thereof on the Amendment Effective Date contemplated by the Amendment
Agreement) is $521,226,609.70.

“Term B-4 Applicable Premium” shall mean, as of any date upon which a prepayment
is payable pursuant to Section 2.11(a)(iv), the present value at such date,
computed using a discount rate equal to the Term B-4 Treasury Rate plus 50 basis
points, of the sum of (x) the prepayment premium that would be payable on
October 15, 2011 with respect to the applicable Repaid Term B-4 Loans plus
(y) all interest that would accrue (assuming the Borrower had selected
consecutive three-month Interest Periods) on the applicable Repaid Term B-4
Loans from such date to October 15, 2011, computed using an interest rate for
the Repaid Term B-4 Loans equal to the sum of (i) the greater of (x) the
Eurocurrency Rate for an Interest Period of three months commencing on such date
and (y) 2.0% plus (ii) the Applicable Margin in effect on such date for Term B-4
Loans that are Eurocurrency Term Loans.

“Term B-4 Borrowing” shall mean a Borrowing comprised of Term B-4 Loans.

“Term B-4 Facility” shall mean the Term B-4 Loan Commitments and the Term B-4
Loans made pursuant to Section 2.1 of the Incremental Amendment.

“Term B-4 Facility Maturity Date” shall mean October 31, 2016.

“Term B-4 Loan Commitment” shall have the meaning assigned to such term in
Section 1.1 of the Incremental Amendment.

 

68



--------------------------------------------------------------------------------

“Term B-4 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(iv).

“Term B-4 Loans” shall have the meaning assigned to such term in Section 1.1 of
the Incremental Amendment.

“Term B-4 Treasury Rate” shall mean, at any date, the yield to maturity as of
such date of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two Business Days prior
to such date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from such date to October 15, 2011; provided, however, that if the period
from such date to October 15, 2011 is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.

“Term B-5 Borrowing” shall mean a Borrowing comprised of Term B-5 Loans.

“Term B-5 Facility” shall mean the Term B-5 Loans made hereunder.

“Term B-5 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(v).

“Term B-5 Loans” shall mean (i) the Term B-1 Loans, the Term B-2 Loans and the
Term B-3 Loans held by each Lender immediately prior to the 2011 Amendment
Effective Date that were converted into “Extended Maturity Term B Loans”
pursuant to Section 2.01(a) to the 2011 Credit Agreement and the Loans made
pursuant to Section 2.01(b) to the 2011 Credit Agreement on the 2011 Amendment
Effective Date and (ii) any Incremental Term Loans in the form of Term B-5 Loans
made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(e). The aggregate amount of the Term B-5 Loans as of the 2011
Amendment Effective Date was $1,222,652,082.32.

“Term B-6 Borrowing” shall mean a Borrowing comprised of Term B-6 Loans.

“Term B-6 Facility” shall mean the Term B-6 Loans made hereunder.

“Term B-6 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(vi).

“Term B-6 Loans” shall mean (i) the Term B-1 Loans, the Term B-2 Loans and the
Term B-3 Loans held by each Lender immediately prior to the Amendment Effective
Date that are converted into Term B-6 Loans pursuant to Section 2.01(a)(i) (or
converted to Term B-6 Loans following the Amendment Effective Date pursuant to
Section 2.01(a)(ii)) and the Loans made pursuant to Section 2.01(b)(i) on the
Amendment Effective Date (or made following the Amendment Effective Date
pursuant to Section 2.01(b)(ii)) and (ii) any Incremental Term Loans in the form
of Term B-6 Loans made by the Incremental Term Lenders to the Borrower pursuant
to Section 2.01(e). The aggregate amount of the Term B-6 Loans as of the
Amendment Effective Date (immediately after giving effect to the repayments
thereof on the Amendment Effective Date contemplated by the Amendment Agreement)
is $1,822,201,056.66.

 

69



--------------------------------------------------------------------------------

“Term B-6 Submitted Amount” means:

(i) with respect to any Lender’s Term B-1 Loans, Term B-2 Loans or Term B-3
Loans on the Amendment Effective Date (immediately prior to the effectiveness of
this Agreement) the principal amount of such Term Loans that such Lender has
submitted for conversion to Term B-6 Loans on its signature pages to the
Amendment Agreement delivered to the Administrative Agent prior to the Amendment
Effective Date in accordance with the instructions provided by the Co-Arrangers;
and

(ii) with respect to any Lender’s Original Maturity Revolving Facility
Commitment on the Amendment Effective Date (immediately prior to the
effectiveness of this Agreement), the amount of such Lender’s Original Maturity
Revolving Facility Commitment that such Lender has submitted for conversion to
Term B-6 Loans on its signature pages to the Amendment Agreement delivered to
the Administrative Agent prior to the Amendment Effective Date in accordance
with the instructions provided by the Co-Arrangers.

“Term Borrowing” shall mean any Term B-1 Borrowing, Term B-2 Borrowing, Term B-3
Borrowing, Term B-5 Borrowing, Term B-6 Borrowing or any Incremental Term
Borrowing (including any Term B-4 Borrowing).

“Term Facility” shall mean the Term B-1 Facility, the Term B-2 Facility, the
Term B-3 Facility, Term B-4 Facility, Term B-5 Facility, Term B-6 Facility
and/or any or all of the Incremental Term Facilities.

“Term Facility Maturity Date” shall mean the latest of the Term B Facility
Maturity Date and any Incremental Term Facility Maturity Date or, if the context
so requires, either of such dates.

“Term Loan Commitment” shall mean any Term B-1 Loan Commitment, Term B-2 Loan
Commitment, Term B-3 Loan Commitment, Term B-4 Loan Commitment or any
Incremental Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term B-1 Loan Installment Date, Term
B-2 Loan Installment Date, Term B-3 Loan Installment Date, Term B-4 Loan
Installment Date, Term B-5 Loan Installment Date, Term B-6 Loan Installment Date
or any other Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B-1 Loans, Term B-2 Loans, Term B-3 Loans, Term
B-4 Loans, Term B-5 Loans, Term B-6 Loans and/or any or all of the Incremental
Term Loans made pursuant to Section 2.21.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ending December 31, 2007.

“Total First Lien Senior Secured Net Debt” at any date shall mean (i) the
aggregate principal amount of Consolidated Debt of the Borrower and its
Subsidiaries

 

70



--------------------------------------------------------------------------------

outstanding at such date that consists of, without duplication, Indebtedness
(other than Qualified Non-Recourse Debt) that in each case is then secured by
first priority Liens on property or assets of the Borrower or its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby), less
(ii) without duplication, the aggregate amount of all Unrestricted Cash and
Permitted Investments of the Borrower and its Subsidiaries on such date;
provided that, solely for purposes of Section 6.10 of this Agreement, Total
First Lien Senior Secured Net Debt shall exclude (x) up to $2,200,000,000
principal amount (or, if less, a principal amount of First Lien Notes that
resulted in the receipt by the Borrower of $2,000,000,000 of net proceeds) of
First Lien Notes that are secured by first priority Liens and (y) up to $350.0
million aggregate principal amount of Consolidated Debt of Subsidiaries that are
not Wholly-Owned Subsidiaries so long as such Indebtedness is non-recourse to
the Loan Parties or any Collateral, in each case, to the extent such
Consolidated Debt would otherwise be included in this definition.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of the last day of the Test Period most recently ended as of such date to
(b) EBITDA for the Test Period most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided that the
Total Leverage Ratio shall be determined for the relevant Test Period on a Pro
Forma Basis; provided, further, however, that for purposes of calculating the
Total Leverage Ratio from and after any Covenant Resumption Date, (i) EBITDA for
the fiscal quarter in which the relevant Qualifying Act of Terrorism shall have
occurred, (ii) EBITDA for any fiscal quarter following such quarter referred to
in clause (i) in which a Material Disruption existed and (iii) EBITDA for the
next succeeding fiscal quarter after the latest quarter to occur of any quarter
referred to in clause (i) or (ii) shall, in each case, be the greater of
(1) Substituted EBITDA and (2) actual EBITDA for such quarter. For the purposes
of the foregoing, “Substituted EBITDA” shall mean the EBITDA for the fiscal
quarter immediately preceding the fiscal quarter referred to in clause (i) of
the previous sentence, in each case subject to customary seasonal adjustments
(as determined in good faith by the Borrower and set forth in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent).

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt (other than Qualified Non-Recourse Debt) of the Borrower and
its Subsidiaries outstanding at such date, less (ii) without duplication, the
aggregate amount of all Unrestricted Cash and Permitted Investments of the
Borrower and its Subsidiaries on such date.

“TPG” shall mean, collectively, TPG Partners V, L.P. and other affiliated
co-investment partnerships.

“Transactions” shall mean, collectively, (a) the entering into of the Amendment
Agreement and the other Loan Documents; (b) (i) the conversion of a portion of
the Term B Loans and a portion of the Revolving Facility Commitments existing
prior to the Amendment Effective Date into Term B-6 Loans on the Amendment
Effective Date and (ii) the conversion of a portion of the Revolving Facility
Commitments existing prior to the Amendment Effective Date into Extended
Maturity Revolving Facility Commitments on the Amendment Effective Date, in each
case pursuant to the Amendment Agreement; (c) the sale and issuance of the New
First Lien Notes and the repayment of Term Loans with a portion of the proceeds
thereof as contemplated by the Amendment Agreement; (d) the conversions
consummated pursuant to Section 2.01(a)(ii), Section 2.01(b)(ii) and
Section 2.01(c)(ii); and (e) the payment of all fees and expenses in connection
therewith to be paid on, prior or subsequent to the Amendment Effective Date.

 

71



--------------------------------------------------------------------------------

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurocurrency Rate and the ABR.

“Undeveloped Land” shall mean, (i) all Real Property set forth on Schedule 1.01D
to the 2008 Credit Agreement, (ii) all undeveloped land acquired after the
Closing Date and (iii) any operating property of the Borrower or any Subsidiary
that is subject to a casualty event that results in such property ceasing to be
operational.

“Unfunded Pension Liability” means, as of the most recent valuation date for the
applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“Unreimbursed Amount” has the meaning specified in Section 2.05(c).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries, including without
limitation all “cage cash”.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01G to the 2008 Credit Agreement, (2) any Subsidiary of
the Borrower designated by the Borrower as an Unrestricted Subsidiary hereunder
after the Closing Date by written notice to the Administrative Agent; provided,
that the Borrower shall only be permitted to so designate a new Unrestricted
Subsidiary after the Closing Date and so long as (a) no Default or Event of
Default has occurred and is continuing or would result therefrom,
(b) immediately after giving effect to such designation, the Borrower shall be
in Pro Forma Compliance, (c) such Unrestricted Subsidiary shall be capitalized
(to the extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04, (d) without
duplication of clause (c), any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof shall be treated as Investments
pursuant to Section 6.04, and (e) such Subsidiary shall have been or will
promptly be designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants) under the Senior Unsecured Notes Indenture, the Interim Loan
Agreement, the Senior Notes Indenture and all Permitted Refinancing Indebtedness
in respect thereof and (3) any subsidiary of an Unrestricted Subsidiary. The
Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for

 

72



--------------------------------------------------------------------------------

purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be in Pro Forma Compliance and (iii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) and (ii), and containing the calculations and information required
by the preceding clause (ii).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Vessel” shall mean (i) any vessel, boat, ship, catamaran, riverboat, or barge
of any kind or nature whatsoever, whether or not temporarily or permanently
moored or affixed to any real property, (ii) any improvement to real property
which is used or susceptible of use as a dockside, riverboat or water-based
venue for business operations, (iii) any property which is a vessel within the
meaning given to that term in 1 U.S.C. § 3, and (iv) any property which would be
a vessel within the meaning of that term as defined in 1 U.S.C. § 3 but for its
removal from navigation for use in gaming or other business operations and/or
any modifications made thereto to facilitate dockside gaming or other business
operations which may affect its seaworthiness, and, in each case, all
appurtenances thereof.

“Vessel Applicable Laws” shall have the meaning assigned to such term in
Section 9.23.

“Vessel Related Collateral” shall have the meaning assigned to such term in
Section 9.23.

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

73



--------------------------------------------------------------------------------

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.03. Effectuation of Transactions. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the 2008
Transactions, the 2011 Transactions and the Transactions as shall have taken
place on or prior to the date of determination, unless the context otherwise
requires.

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable. No Default or Event
of Default shall arise as a result of any limitation or threshold set forth in
U.S. Dollars in Article VI or paragraph (f), (j) or (m) of Section 7.01 being
exceeded

 

74



--------------------------------------------------------------------------------

solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.

SECTION 1.05. Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Revolving Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Revolving
Loans, such request shall be subject to the approval of the Administrative Agent
and the Revolving Facility Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Event (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the L/C Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Eurocurrency Loans, the Administrative Agent shall promptly notify each
Revolving Facility Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Revolving Facility Lender (in the case of any such
request pertaining to Eurocurrency Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., 10 Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving Facility Lender or the L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Facility
Lender or the L/C Issuer, as the case may be, to permit Eurocurrency Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Facility Lenders consent to making
Eurocurrency Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurocurrency Revolving Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of

 

75



--------------------------------------------------------------------------------

Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

SECTION 1.06. Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

SECTION 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

SECTION 1.09. Certain Maturity Determinations, Any provision of any
documentation governing any First Lien Notes (other than debt securities) or
Commitments or

 

76



--------------------------------------------------------------------------------

Loans that provides for the acceleration of the maturity thereof (or automatic
termination thereof) to a date not earlier than April 14, 2017 if the aggregate
principal amount of Initial First Lien Notes outstanding on such date exceeds an
amount of not less than $250.0 million shall be disregarded for purposes of
determining compliance with any restriction set forth in this Agreement with
respect to final maturity, amortization or weighted average life to maturity.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) (i) on the Amendment Effective Date, the Term B-6 Submitted Amount of each
Lender’s Term B-1 Loans, Term B-2 Loans and Term B-3 Loans shall be converted
into a Term B-6 Loan hereunder in Dollars in a principal amount equal to the
Term B-6 Submitted Amount of such Lender’s Term B-1 Loans, Term B-2 Loans and
Term B-3 Loans, as applicable and (ii) at any time prior to the date that is 120
days following the Amendment Effective Date the Borrower and any Lender with
Original Maturity Term B Loans may, if agreed in writing by the Borrower and
such Lender and acknowledged by the Administrative Agent, convert all or a
portion of such Lender’s Original Maturity Term B Loans into Term B-6 Loans
hereunder in Dollars in a like principal amount equal to the principal amount of
the Original Maturity Term B Loans so converted; provided that there shall not
be any repayment of such Lender’s Original Maturity Term B Loans or Term B-6
Loans or any extension fee or upfront fee paid by the Borrower or any of its
Subsidiaries to such Lender in each case as consideration for such Lender’s
agreement to convert its Original Maturity Term B Loans to Term B-6 Loans
pursuant to this clause (ii);

(b) (i) on the Amendment Effective Date, each Lender with a Term B-6 Submitted
Amount of Original Maturity Revolving Facility Commitments shall make a Term B-6
Loan to the Borrower in Dollars in an amount equal to the Term B-6 Submitted
Amount of its Original Maturity Revolving Facility Commitment and upon the
making of such Term B-6 Loan, such Lender’s Original Maturity Revolving Facility
Commitment shall be automatically reduced by an amount equal to the Term B-6
Submitted Amount thereof and (ii) at any time prior to the date that is 120 days
following the Amendment Effective Date so long as (A) no Revolving Facility
Loans are outstanding pursuant to the Original Maturity Revolving Facility
Commitments at such time or all Revolving Facility Loans of the applicable
Lender pursuant to its Original Maturity Revolving Facility Commitments to be
funded as a Term B-6 Loan are repaid (which shall not require the repayment of
any other Lender’s Revolving Facility Loans in connection therewith) and
(B) after giving effect thereto, the Revolving Facility Credit Exposure under
the Original Maturity Revolving Facility Commitments would not exceed the
aggregate amount of Original Maturity Revolving Facility Commitments then in
effect, any Lender with an Original Maturity Revolving Facility Commitment may,
if agreed in writing by the Borrower and such Lender and acknowledged by the
Administrative Agent, make a Term B-6 Loan to the Borrower in Dollars in an
amount equal to all or a portion of its Original Maturity Revolving Facility
Commitment (as agreed in such writing) and upon the

 

77



--------------------------------------------------------------------------------

making of such Term B-6 Loan, such Lender’s Original Maturity Revolving Facility
Commitment shall be automatically reduced by an amount equal to the amount of
such Term B-6 Loan made pursuant thereto; provided that there shall not be any
repayment of such Lender’s Term B-6 Loans, any reduction in such Lender’s
Original Maturity Revolving Facility Commitment in excess of the amount of the
Term B-6 Loan so made or any conversion fee or upfront fee paid by the Borrower
or any of its Subsidiaries to such Lender in each case as consideration for such
Lender’s agreement to convert its Original Maturity Revolving Facility
Commitment pursuant to this clause (ii);

(c) (i) on the Amendment Effective Date, the Extended Maturity Revolving
Facility Amount of the Original Maturity Revolving Facility Commitment of each
Lender shall be converted into an Extended Maturity Revolving Facility
Commitment hereunder. Immediately following the conversion to Extended Maturity
Revolving Facility Commitments pursuant to the preceding sentence, the Extended
Maturity Revolving Facility Commitment of each Lender shall be automatically
reduced by 20% of the principal amount thereof; and (ii) at any time prior to
the date that is 120 days following the Amendment Effective Date so long as
(A) no Revolving Facility Loans are outstanding pursuant to the Original
Maturity Revolving Facility Commitments at such time or all Revolving Facility
Loans of the applicable Lender pursuant to its Original Maturity Revolving
Facility Commitments to be converted are repaid (which shall not require the
repayment of any other Lender’s Revolving Facility Loans in connection
therewith) and (B) after giving effect thereto, the Revolving Facility Credit
Exposure under the Original Maturity Revolving Facility Commitments would not
exceed the aggregate amount of Original Maturity Revolving Facility Commitments
then in effect, any Lender with an Original Maturity Revolving Facility
Commitment may, if agreed in writing by the Borrower and such Lender and
acknowledged by the Administrative Agent, convert all or a portion of its
Original Maturity Revolving Facility Commitment to an Extended Maturity
Revolving Facility Commitment hereunder; provided that there shall not be any
reduction in such Lender’s Original Maturity Revolving Facility Commitment in
excess of the amount of the Extended Maturity Revolving Facility Commitment so
provided or any conversion fee or upfront fee paid by the Borrower or any of its
Subsidiaries to such Lender in each case as consideration for such Lender’s
agreement to convert its Original Maturity Revolving Facility Commitment
pursuant to this clause (ii);

(d) each Lender with a Revolving Facility Commitment under any Revolving
Facility agrees to make Revolving Facility Loans to the Borrower from time to
time during the Availability Period for such Revolving Facility in Dollars or in
one or more Alternative Currencies in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Facility Credit Exposure under such
Revolving Facility exceeding such Lender’s Revolving Facility Commitment under
such Revolving Facility, (ii) the Revolving Facility Credit Exposure under such
Revolving Facility exceeding the total Revolving Facility Commitments under such
Revolving Facility, (iii) the aggregate Outstanding Amount of all Revolving
Facility Loans denominated in Alternative Currencies exceeding the Alternative
Currency Sublimit, (iv) the Real Estate Revolver Facility Credit Exposure
exceeding the Real Estate Revolver Facility Sublimit or (v) if any Extended
Maturity Revolving Loan Commitments are then in effect, in the case of

 

78



--------------------------------------------------------------------------------

the Revolving Facility consisting of the Original Maturity Revolving Facility
Commitments, the Revolving Facility Credit Exposure of all Lenders under such
Revolving Facility expressed as a percentage of the aggregate Original Maturity
Revolving Facility Commitments then outstanding exceeding the Revolving Facility
Credit Exposure of all Lenders under the Revolving Facility consisting of the
Extended Maturity Revolving Facility Commitments expressed as a percentage of
the aggregate Extended Maturity Revolving Facility Commitments then outstanding.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Facility Loans;

(e) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment;

(f) amounts borrowed under Section 2.01(a), (b), (c) or (e) and repaid or
prepaid may not be reborrowed; and

(g) all Revolving Facility Loans in respect of Original Maturity Revolving
Facility Commitments, Term B-1 Loans, Term B-2 Loans, Term B-3 Loans, Term B-5
Loans, Term B-6 Loans and/or any Incremental Term Loans (including, without
limitation, the Term B-4 Loans), outstanding on and as of the Amendment
Effective Date after giving effect to the Transactions shall remain outstanding
or funded, as applicable, hereunder on the terms set forth herein, except as
otherwise provided above.

(h) The Term B-6 Loans shall initially consist of the Type(s) of Borrowing(s)
determined pursuant to the request of the Borrower in accordance with
Section 2.03. In connection with the conversion to or Borrowing of any Term B-6
Loan pursuant to clause (a)(ii) or (b)(ii) above following the Amendment
Effective Date, (i) such Term B-6 Loans shall initially consist of a pro rata
increase in the amount of each Borrowing of Term B-6 Loans outstanding
immediately prior to such conversion and (ii) the Administrative Agent shall
make such adjustments as shall be required to ensure that each Lender with any
Term B-6 Loans holds the Term B-6 Loans outstanding immediately prior to any
such conversion and the Term B-6 Loans established pursuant to each such
conversion on a pro rata basis but without changing the amount of any such
Lender’s Term B-6 Loan (and each such Lender shall be deemed to have effectuated
such assignments as shall be required to ensure that such Term B-6 Loans are
held on a pro rata basis). In connection with the conversion to any Extended
Maturity Revolving Facility Commitment pursuant to clause (c)(ii) above
following the Amendment Effective Date, the Administrative Agent shall make such
adjustments to Revolving Facility Loans in respect of the Original Maturity
Revolving Facility Commitments and the Extended Maturity Revolving Facility
Commitments (and the Lenders shall purchase and assign Revolving Facility Loans
thereunder at par as specified by the Administrative Agent), as applicable, such
that Revolving Facility Loans thereunder are included in each Borrowing of
outstanding Revolving Facility Loans under such Revolving Facility on a pro rata
basis among the Lenders thereunder on a pro rata basis in accordance with the
respective amounts of their Original Maturity Revolving Facility Commitments or
Extended Maturity Revolving

 

79



--------------------------------------------------------------------------------

Facility Commitments, as applicable. Any such conversion or extension
contemplated by clause (a)(ii), (b)(ii) and (c)(ii) above after the Amendment
Effective Date may be implemented pursuant to procedures agreed to by the
Borrower, the Administrative Agent and the relevant Lenders (including updates
to the Register and/or procedures consistent with those that would be
implemented in connection with the incurrence of an Incremental Term Loan and/or
Incremental Revolving Facility Commitment (but, for the avoidance of doubt, not
including any usage of the Incremental Amount)).

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility; provided, however, that Revolving Facility Loans
under any Revolving Facility shall be made by the Revolving Facility Lenders
under such Revolving Facility ratably in accordance with their respective
Revolving Facility Percentages under such Revolving Facility on the date such
Loans are made hereunder. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing of Revolving Facility Loans or Term
Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided, that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.04(c) and
Section 2.05(c), at the time that each Term Borrowing or Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is not
less than the Borrowing Minimum and, in the case of a Eurocurrency Revolving
Facility Borrowing, that is an integral multiple of the Borrowing Multiple;
provided, that an ABR Revolving Facility Borrowing under any Revolving Facility
may be in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments thereunder. Borrowings of more than one Type and
under more than one Facility may be outstanding at the same time; provided, that
there shall not at any time be more than a total of (i) 20 Eurocurrency
Borrowings outstanding under the Term Facilities and (ii) 20 Eurocurrency
Borrowings outstanding under the Revolving Facility.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Borrowing, not later
than 10:00 a.m.,

 

80



--------------------------------------------------------------------------------

Local Time, (x) three Business Days before the date of any proposed Borrowing
denominated in Dollars and (y) four Business Days before the date of any
proposed Borrowing denominated in an Alternative Currency or (b) in the case of
an ABR Borrowing, not later than 10:00 a.m., Local Time, one Business Day before
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by a Responsible Officer of the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans
(and, if so, specifying the Class of Commitments under which such Borrowing is
being made), Term B-1 Loans, Term B-2 Loans, Term B-3 Loans, Term B-4 Loans,
Term B-5 Loans, Term B-6 Loans or Other Term Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) in the case of a Eurocurrency Revolving Facility Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternative Currency); and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Revolving Facility Borrowing or Term Borrowing is specified, then the
requested Borrowing shall be (x) an ABR Borrowing in the case of Loans
denominated in Dollars or (y) a Eurocurrency Borrowing with an Interest Period
of one month’s duration in the case of Revolving Facility Loans denominated in
an Alternative Currency. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, in reliance upon the agreements of the other Revolving
Facility

 

81



--------------------------------------------------------------------------------

Lenders set forth in this Section 2.04, to make loans in Dollars under any
Revolving Facility (each such loan, a “Swingline Loan”) to the Borrower from
time to time on any Business Day during the Availability Period for such
Revolving Facility in an aggregate amount not to exceed at any time outstanding
the amount of its Swingline Commitment, notwithstanding the fact that such
Swingline Loans under such Revolving Facility, when aggregated with the
Revolving Facility Percentage of the Outstanding Amount of Revolving Facility
Loans and L/C Obligations under such Revolving Facility of the Revolving
Facility Lender acting as Swingline Lender, may exceed the amount of such
Lender’s Revolving Facility Commitment under such Revolving Facility; provided,
however, that after giving effect to any Swingline Loan, (i) the Revolving
Facility Credit Exposure under such Revolving Facility shall not exceed the
total Revolving Facility Commitments under such Revolving Facility, and (ii) the
aggregate Revolving Facility Credit Exposure under such Revolving Facility of
any Revolving Facility Lender (other than the Swingline Lender) shall not exceed
such Revolving Facility Lender’s Revolving Facility Commitment under such
Revolving Facility, and provided, further, that the Borrower shall not use the
proceeds of any Swingline Loan to refinance any outstanding Swingline Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.11, and reborrow under this Section 2.04. Each Swingline Loan shall be
an ABR Loan. Immediately upon the making of a Swingline Loan under any Revolving
Facility, each Revolving Facility Lender under such Revolving Facility shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Revolving Facility Percentage under such
Revolving Facility times the amount of such Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed and
the Revolving Facility under which such borrowing is to occur, which shall be a
minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swingline Lender and the Administrative Agent of a written Swingline
Borrowing Request, appropriately completed and signed by a Responsible Officer
of the Borrower. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan request, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan request and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swingline Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Borrowing Request, make the amount of its
Swingline Loan available to the Borrower at the account of the Borrower
specified in such Swingline Borrowing Request.

 

82



--------------------------------------------------------------------------------

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Facility
Lender under the Revolving Facility pursuant to which such Swingline Loan was
made make an ABR Revolving Loan in an amount equal to such Revolving Facility
Lender’s Revolving Facility Percentage of the amount of Swingline Loans then
outstanding under such Revolving Facility. Such request shall be made in writing
(which written request shall be deemed to be a Borrowing Request for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the Borrowing Minimum and Borrowing Multiples, but subject to the unutilized
portion of the Revolving Facility Commitments under such Revolving Facility and
the conditions set forth in Section 4.01. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Borrowing Request promptly after
delivering such notice to the Administrative Agent. Each Revolving Facility
Lender shall make an amount equal to its Revolving Facility Percentage under the
Revolving Facility pursuant to which such Swingline Loan was made of the amount
specified in such Borrowing Request available to the Administrative Agent in
Same Day Funds for the account of the Swingline Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Borrowing Request, whereupon, subject to
Section 2.04(c)(ii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan to the Borrower in
such amount under such Revolving Facility. The Administrative Agent shall remit
the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such an ABR
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for ABR Revolving Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Facility Lenders under such Revolving Facility fund its risk
participation in the relevant Swingline Loan and each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Facility Lender under the applicable Revolving Facility
fails to make available to the Administrative Agent for the account of the
Swingline Lender any amount required to be paid by such Revolving Facility
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Facility Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Facility Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s ABR
Revolving Loan included in the relevant ABR Revolving Facility Borrowing or
funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the Swingline Lender submitted to any Revolving Facility Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

83



--------------------------------------------------------------------------------

(iv) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.04(c)
is subject to the conditions set forth in Section 4.01. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Facility Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Facility Lender its Revolving Facility Percentage thereof in
the same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan made under any Revolving Facility is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 8.10 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Revolving Facility Lender under such Revolving
Facility shall pay to the Swingline Lender its Revolving Facility Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Facility Lender funds its ABR Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Facility
Lender’s Revolving Facility Percentage of any Swingline Loan, interest in
respect of such Revolving Facility Percentage shall be solely for the account of
the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender. All Swingline Loans outstanding under the 2011 Credit
Agreement on the Amendment Effective Date shall remain outstanding under the
Revolving Facility consisting of the Extended Maturity Revolving Facility
Commitments on the terms set forth herein.

(g) Additional Swingline Lenders. From time to time, the Borrower may by notice
to the Administrative Agent with the consent of the Administrative Agent (such
consent

 

84



--------------------------------------------------------------------------------

not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender (in addition to Bank of
America) to act as a Swingline Lender hereunder. In the event that there shall
be more than one Swingline Lender hereunder, each reference to “the Swingline
Lender” hereunder with respect to any Swingline Loan shall refer to the person
that made such Swingline Loan and each such additional Swingline Lender shall be
entitled to the benefits of this Agreement as a Swingline Lender to the same
extent as if it had been originally named as the Swingline Lender hereunder.
Promptly after making any Swingline Loan or receiving any payment with respect
to any Swingline Loan, the Swingline Lender will provide the Administrative
Agent with the details thereof. On the last Business Day of each March, June,
September and December (and on such other dates as the Administrative Agent may
request), each Swingline Lender shall provide the Administrative Agent a list of
all Swingline Loans made by it that are outstanding at such time together with
such other information as the Administrative Agent may reasonably request.

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit under any Revolving Facility denominated in
Dollars or in one or more Alternative Currencies for the account of the Borrower
or its Subsidiaries or any Real Estate Revolver Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with clause
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Facility Lenders under each Revolving Facility severally agree to
participate in Letters of Credit issued under such Revolving Facility for the
account of the Borrower or its Subsidiaries or any Real Estate Revolver
Subsidiary and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit under any Revolving
Facility, (v) the total Revolving Facility Credit Exposure under such Revolving
Facility shall not exceed the total Revolving Facility Commitments under such
Revolving Facility, (w) no Lender’s Revolving Facility Credit Exposure under
such Revolving Facility shall exceed such Lender’s Revolving Facility Commitment
under such Revolving Facility, (x) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, (y) the total Real Estate
Revolver Facility Credit Exposure shall not exceed the Real Estate Revolver
Facility Sublimit and (z) if any Extended Maturity Revolving Loan Commitments
are then in effect, in the case of the Revolving Facility consisting of the
Original Maturity Revolving Facility Commitments, the Revolving Facility Credit
Exposure of all Lenders under such Revolving Facility expressed as a percentage
of the aggregate Original Maturity Revolving Facility Commitments then
outstanding shall not exceed the Revolving Facility Credit Exposure of all
Lenders under the Revolving Facility consisting of the Extended Maturity
Revolving Facility Commitments expressed as a percentage of the aggregate
Extended Maturity Revolving Facility Commitments then outstanding. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to

 

85



--------------------------------------------------------------------------------

obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
or any Subsidiary or any Real Estate Revolver Subsidiary may, during the
foregoing period with respect to any Revolving Facility, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit under any Revolving
Facility, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders under the Revolving Facility have
approved such expiry date (such approval not to be unreasonably withheld or
delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date for such Revolving Facility, unless all the
Revolving Facility Lenders under such Revolving Facility have approved such
expiry date (such approval not to be unreasonably withheld or delayed).

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit under any Revolving Facility if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any requirement of law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

 

86



--------------------------------------------------------------------------------

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency (other than with
respect to Letters of Credit requested to be in Dollars or an Alternative
Currency);

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Revolving Facility Lender’s obligations to fund under
Section 2.05(c) exists or any Revolving Facility Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Facility Lender to eliminate
the L/C Issuer’s Fronting Exposure with respect to such Revolving Facility
Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof and the Revolving Facility
under which such Letter of Credit is being issued; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the

 

87



--------------------------------------------------------------------------------

full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably request. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Facility Lender, the Administrative Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 4.01 shall not then be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower (or the applicable Subsidiary
or Real Estate Revolver Subsidiary) or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit under any Revolving Facility, each Revolving Facility Lender under such
Revolving Facility shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Facility Percentage under such Revolving Facility times the amount of
such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit under any Revolving Facility that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit under any Revolving Facility
has been issued, the Revolving Facility Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date under such Revolving Facility; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Majority Lenders under the Revolving
Facility have elected not to

 

88



--------------------------------------------------------------------------------

permit such extension or (2) from the Administrative Agent, any Revolving
Facility Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.01 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit under any Revolving Facility that permits the automatic reinstatement
of all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued under any Revolving Facility, except as provided in
the following sentence, the Revolving Facility Lenders under such Revolving
Facility shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Majority Lenders under the Revolving Facility have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Revolving Facility
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied (treating such reinstatement as an L/C
Credit Extension for purposes of this clause) and, in each case, directing the
L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than (1) 1:00 p.m.,
Local Time, on the date that the L/C Issuer provides notice to the Borrower of
any payment by the L/C Issuer under a Letter of Credit denominated in Dollars or
the Applicable Time in the case of any Letter of Credit denominated in an
Alternative Currency (if such notice is provided by 10:00 a.m.,

 

89



--------------------------------------------------------------------------------

Local Time, on such date) or (2) 11:00 a.m., Local Time, on the next succeeding
Business Day or the Applicable Time on such next succeeding Business Day, as the
case may be (if such notice is provided after 10:00 a.m., Local Time, on the
date such notice is given) (each such applicable date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer (and the L/C Issuer shall promptly
notify the Administrative Agent of any failure by the Borrower to so reimburse
the L/C Issuer by such time) in an amount equal to the amount of such drawing
and in the applicable currency. If the Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Facility Lender under the Revolving Facility pursuant to which such
Letter of Credit was issued of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Revolving Facility
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of ABR Revolving Loans under the Revolving Facility under
which such Letter of Credit was issued to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum Borrowing
Minimums or Borrowing Multiples, but subject to the amount of the unutilized
portion of the Revolving Facility Commitments under such Revolving Facility and
the conditions set forth in Section 4.01 (other than the delivery of a Borrowing
Request). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.05(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Facility Lender under the Revolving Facility under which
such Letter of Credit was issued shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage under such Revolving Facility of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate specified in Section 2.13(c). In such event, each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Facility Lender in satisfaction of its participation obligation
under this Section 2.05.

(iv) Until each Revolving Facility Lender funds its ABR Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Facility Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

90



--------------------------------------------------------------------------------

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit under a revolving Facility under which such Lender has a Revolving
Facility Commitment, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Facility Lender may have against the L/C Issuer, the Borrower, any
Subsidiary, any Real Estate Revolver Subsidiary, or any other person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make ABR
Revolving Loans pursuant to this Section 2.05(c) is subject to the conditions
set forth in Section 4.01 (other than delivery by the Borrower of a Borrowing
Request). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s ABR Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Facility
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage thereof under the applicable Revolving Facility in Dollars and in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) in connection with the issuance of any
Letter of

 

91



--------------------------------------------------------------------------------

Credit under any Revolving Facility is required to be returned under any of the
circumstances described in Section 8.10 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Revolving Facility
Lender under such Revolving Facility shall pay to the Administrative Agent for
the account of the L/C Issuer its Revolving Facility Percentage under such
Revolving Facility thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Facility Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Facility
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary or any Real Estate Revolver Subsidiary may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any person for whom any such beneficiary or any such transferee may
be acting), the L/C Issuer or any other person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary or any Real Estate Revolver Subsidiary.

 

92



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Facility Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Facility Lenders under the Revolving Facility under the Revolving Facility under
which such Letter of Credit was issued, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.11(d), 2.22 and 7.01 set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.05,
Section 2.11(d), 2.22 and

 

93



--------------------------------------------------------------------------------

Section 7.01, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Revolving Facility Lenders under any Revolving
Facility under which a Letter of Credit is Cash Collateralized, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Except as otherwise agreed to by the Administrative
Agent, Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary or a Real Estate Revolver Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries or Real Estate
Revolver Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries or Real Estate Revolver Subsidiaries.

(k) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender (in addition to Bank of
America) to act as an L/C Issuer hereunder. In the event that there shall be
more than one L/C Issuer hereunder, each reference to “the L/C Issuer” hereunder
with respect to any L/C Issuer shall refer to the person that issued such Letter
of Credit and each such additional L/C Issuer shall be entitled to the benefits
of this Agreement as an L/C Issuer to the same extent as if it had been
originally named as the L/C Issuer hereunder. Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit (including any Existing
Letter of Credit) to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer (other than Bank of America) will also deliver to the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
(including any Existing Letter of Credit) issued by it that are outstanding at
such time together with such other information as the Administrative Agent may
reasonably request.

 

94



--------------------------------------------------------------------------------

(l) All Letters of Credit outstanding under the 2011 Credit Agreement on the
Amendment Effective Date shall remain outstanding hereunder on the terms set
forth herein except as otherwise provided herein.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 10:00
a.m., Local Time, in the case of any Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Revolving Facility Loan denominated in an Alternative Currency, in each case
on the Business Day specified in the applicable Borrowing Request. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
as specified in the Borrowing Request; provided, however, that if, on the date
the Borrowing Request with respect to a Revolving Facility Borrowing denominated
in Dollars is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 9:00 a.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

95



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided, that except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. The Borrower may elect different
options with respect to different portions of the affected Revolving Facility
Borrowing or Term Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D to the 2008 Credit Agreement and signed by a Responsible Officer of
the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

96



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing; provided, that any Loan denominated in an Alternative Currency shall
instead be continued as a Eurocurrency Borrowing with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Eurocurrency Revolving Facility Borrowing shall, unless repaid, be continued as
a Eurocurrency Revolving Facility Borrowing with an Interest Period of one
month’s duration.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of any
Class shall terminate on the Revolving Facility Maturity Date with respect to
such Class.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments under any Revolving Facility; provided, that
(i) each such reduction shall be in an amount that is an integral multiple of
$10.0 million and not less than $10.0 million (or, if less, the remaining amount
of such Class of Revolving Facility Commitments) and (ii) the Borrower shall not
terminate or reduce the Revolving Facility Commitments under any Revolving
Facility if, after giving effect to any concurrent prepayment of the Revolving
Facility Loans in accordance with Section 2.11 under such Revolving Facility,
the Revolving Facility Credit Exposure under such Revolving Facility would
exceed the total Revolving Facility Commitments under any Revolving Facility.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under any Revolving
Facility under clause (b) of this Section at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided, that a notice of termination of the Revolving Facility
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments of a Class shall be made ratably among the applicable Lenders
in accordance with their respective Commitments of such Class.

 

97



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender under
each Revolving Facility the then unpaid principal amount of each Revolving
Facility Loan under such Revolving Facility on the Revolving Facility Maturity
Date with respect to such Revolving Facility, (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.10 and (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan under any
Revolving Facility on the Revolving Facility Maturity Date with respect to such
Revolving Facility.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, unless otherwise agreed to by the applicable Lender, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section (and of Section 2.10 of the
2011 Credit Agreement with respect to prepayments made prior to the Amendment
Effective Date, including the effect of the application of prepayments to the
installments of Term Loans thereunder),

(i) the Borrower shall repay Term B-1 Borrowings on each date set forth below
or, if such date is not a Business Day, the next preceding Business Day (each
such date

 

98



--------------------------------------------------------------------------------

being referred to as a “Term B-1 Loan Installment Date”), in the aggregate
principal amount equal to the amount set forth opposite such Term B-1 Loan
Installment Date (it being understood that each such amount shall be decreased
proportionately in the event that any Term B-1 Loans are converted to Term B-6
Loans pursuant to Section 2.01(a)(ii) following the Amendment Effective Date and
prior to the applicable Term B-1 Loan Installment Date):

 

Date

   Amount of Term B-1 Borrowings to
Be Repaid  

Term B Facility Maturity Date with respect to Original Maturity Term B Loans

   $ 758,445,738.75   

(ii) the Borrower shall repay Term B-2 Borrowings on each date set forth below
or, if such date is not a Business Day, the next preceding Business Day (each
such date being referred to as a “Term B-2 Loan Installment Date”), in the
aggregate principal amount equal to the amount set forth opposite such Term B-2
Loan Installment Date (it being understood that each such amount shall be
decreased proportionately in the event that any Term B-2 Loans are converted to
Term B-6 Loans pursuant to Section 2.01(a)(ii) following the Amendment Effective
Date and prior to the applicable Term B-2 Loan Installment Date):

 

Date

   Amount of Term B-2 Borrowings to
Be Repaid  

Term B Facility Maturity Date with respect to Original Maturity Term B Loans

   $ 833,417,264.96   

(iii) the Borrower shall repay Term B-3 Borrowings on each date set forth below
or, if such date is not a Business Day, the next preceding Business Day (each
such date being referred to as a “Term B-3 Loan Installment Date”), in the
aggregate principal amount equal to the amount set forth opposite such Term B-3
Loan Installment Date (it being understood that each such amount shall be
decreased proportionately in the event that any Term B-3 Loans are converted to
Term B-6 Loans pursuant to Section 2.01(a)(ii) following the Amendment Effective
Date and prior to the applicable Term B-3 Loan Installment Date):

 

Date

   Amount of Term B-3 Borrowings to
Be Repaid  

March 31, 2012

   $ 1,303,066.53   

June 30, 2012

   $ 1,303,066.53   

September 30, 2012

   $ 1,303,066.53   

December 31, 2012

   $ 1,303,066.53   

March 31, 2013

   $ 1,303,066.53   

June 30, 2013

   $ 1,303,066.53   

September 30, 2013

   $ 1,303,066.53   

December 31, 2013

   $ 1,303,066.53   

 

99



--------------------------------------------------------------------------------

Date

   Amount of Term B-3 Borrowings to
Be Repaid  

March 31, 2014

   $ 1,303,066.53   

June 30, 2014

   $ 1,303,066.53   

September 30, 2014

   $ 1,303,066.53   

December 31, 2014

   $ 1,303,066.53   

Term B Facility Maturity Date with respect to Original Maturity Term B Loans

   $ 505,589,811.34   

(iv) the Borrower shall repay Term B-4 Borrowings on each date set forth below
or, if such date is not a Business Day, the next preceding Business Day (each
such date being referred to as a “Term B-4 Loan Installment Date”), in the
aggregate principal amount equal to the amount set forth opposite such Term B-4
Loan Installment Date:

 

Date

   Amount of Term B-4 Borrowings to
Be Repaid  

March 31, 2012

   $ 2,500,000   

June 30, 2012

   $ 2,500,000   

September 30, 2012

   $ 2,500,000   

December 31, 2012

   $ 2,500,000   

March 31, 2013

   $ 2,500,000   

June 30, 2013

   $ 2,500,000   

September 30, 2013

   $ 2,500,000   

December 31, 2013

   $ 2,500,000   

March 31, 2014

   $ 2,500,000   

June 30, 2014

   $ 2,500,000   

September 30, 2014

   $ 2,500,000   

December 31, 2014

   $ 2,500,000   

March 31, 2015

   $ 2,500,000   

June 30, 2015

   $ 2,500,000   

September 30, 2015

   $ 2,500,000   

December 31, 2015

   $ 2,500,000   

March 31, 2016

   $ 2,500,000   

June 30, 2016

   $ 2,500,000   

September 30, 2016

   $ 2,500,000   

Term B-4 Facility Maturity Date

   $ 932,500,000   

 

100



--------------------------------------------------------------------------------

(v) the Borrower shall repay Term B-5 Borrowings on each date set forth below
or, if such date is not a Business Day, the next preceding Business Day (each
such date being referred to as a “Term B-5 Loan Installment Date”), in the
aggregate principal amount equal to the amount set forth opposite such Term B-5
Loan Installment Date:

 

Date

   Amount of Term B-5 Borrowings to
Be Repaid  

March 31, 2015

   $ 3,056,630.21   

June 30, 2015

   $ 3,056,630.21   

September 30, 2015

   $ 3,056,630.21   

December 31, 2015

   $ 3,056,630.21   

March 31, 2016

   $ 3,056,630.21   

June 30, 2016

   $ 3,056,630.21   

September 30, 2016

   $ 3,056,630.21   

December 31, 2016

   $ 3,056,630.21   

March 31, 2017

   $ 3,056,630.21   

June 30, 2017

   $ 3,056,630.21   

September 30, 2017

   $ 3,056,630.21   

December 31, 2017

   $ 3,056,630.21   

Term B Facility Maturity Date with respect to Term B-5 Loans

   $ 1,185,972,519.85   

(vi) the Borrower shall repay Term B-6 Borrowings on each date set forth below
or, if such date is not a Business Day, the next preceding Business Day (each
such date being referred to as a “Term B-6 Loan Installment Date”), in the
aggregate principal amount equal to the amount set forth opposite such Term B-6
Loan Installment Date (it being understood that each such amount shall be
increased proportionately in the event that any Term B-6 Loans are converted or
made pursuant to Section 2.01(a)(ii) or (b)(ii) following the Amendment
Effective Date):

 

Date

   Amount of Term B-6 Borrowings to
Be Repaid  

March 31, 2015

   $ 4,555,502.65   

June 30, 2015

   $ 4,555,502.65   

September 30, 2015

   $ 4,555,502.65   

December 31, 2015

   $ 4,555,502.65   

March 31, 2016

   $ 4,555,502.65   

June 30, 2016

   $ 4,555,502.65   

September 30, 2016

   $ 4,555,502.65   

December 31, 2016

   $ 4,555,502.65   

March 31, 2017

   $ 4,555,502.65   

June 30, 2017

   $ 4,555,502.65   

September 30, 2017

   $ 4,555,502.65   

December 31, 2017

   $ 4,555,502.65   

Term B Facility Maturity Date with respect to Term B-6 Loans

   $ 1,767,535,024.86   

 

101



--------------------------------------------------------------------------------

(vii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”);

(viii) to the extent not previously paid, outstanding Term B-1 Loans, Term B-2
Loans and Term B-3 Loans shall be due and payable on the Term B Facility
Maturity Date with respect to Original Maturity Term B Loans;

(ix) to the extent not previously paid, outstanding Term B-4 Loans shall be due
and payable on the Term B-4 Facility Maturity Date;

(x) to the extent not previously paid, outstanding Term B-5 Loans shall be due
and payable on the Term B Facility Maturity Date with respect to Term B-5 Loans;
and

(xi) to the extent not previously paid, outstanding Term B-6 Loans shall be due
and payable on the Term B Facility Maturity Date with respect to Term B-6 Loans.

(b) To the extent not previously paid, outstanding Revolving Facility Loans of
any Class shall be due and payable on the Revolving Facility Maturity Date with
respect to such Class.

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term Loans pro rata among each Term
Facility, with the application thereof being applied to the remaining
installments thereof as the Borrower may direct; provided that, subject to the
pro rata application to Loans outstanding within any Class of Term Loans, the
Borrower may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Borrower may specify;

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes as the Borrower may direct; and

(iii) any prepayment of (x) the Term B-3 Loans or Term B-4 Loans pursuant to
Section 2.11(h) shall be applied to the remaining installments of the Term B-3
Loans or Term B-4 Loans, respectively, in reverse order of maturity, (y) any
other Class of Term Loans pursuant to Section 2.11(h) shall be applied to the
remaining installments thereof as the Borrower may direct and (z) Term Loans of
a particular Class pursuant to Section 2.11(g) or 9.04(i) shall be applied to
the remaining installments of such Class of Term Loans on a pro rata basis.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term Loans in the applicable Class or Classes of Term Loans
(including Other Term Loans, if any) to be repaid, pro rata based on the
aggregate principal amount of outstanding Term Loans in the applicable Class or
Classes, irrespective of whether such outstanding Term Loans are ABR Loans or
Eurocurrency Loans; provided that if no Lenders exercise the right to waive a
given

 

102



--------------------------------------------------------------------------------

mandatory prepayment of the Term Loans pursuant to Section 2.11(e), then, with
respect to such mandatory prepayment, prior to the repayment of any Term Loan,
the Borrower may select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Repayments of Eurocurrency Borrowings pursuant
to this Section 2.10 shall be accompanied by accrued interest on the amount
repaid.

(e) Notwithstanding any other provision of this Agreement, to the extent any
Term Loans are outstanding with a maturity date that is earlier than the Term B
Facility Maturity Date with respect to Term B-6 Loans, any such Term Loans may,
at the direction of the Borrower, be repaid prior to any Term B-6 Loans.

SECTION 2.11. Prepayment of Loans.

(a) (i)The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as
provided in clause (iv) of this Section 2.11(a) and subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, upon prior notice to the Administrative Agent by telephone
(confirmed by telecopy) (x) in the case of an ABR Loan, not less than one
Business Day prior to the date of prepayment, (y) in the case of Eurocurrency
Loans denominated in Dollars, not less than three Business Days prior to the
date of prepayment and (z) in the case of a Eurocurrency Revolving Loan
denominated in an Alternative Currency, not less than four Business Days prior
to the date of prepayment, which notice shall be irrevocable except to the
extent conditioned on a refinancing of all or any portion of the Facilities.
Each such notice shall be signed by a Responsible Officer of the Borrower and
shall specify the date and amount of such prepayment and the Class(es) and the
Type(s) of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s pro rata share of such prepayment.

(ii) [Reserved]

(iii) [Reserved]

(iv) In the event that any Term B-4 Loans are repaid (other than pursuant to
Section 2.11(g) or (h) or pursuant to a Permitted Loan Purchase) or any Term B-4
Loans are assigned pursuant to Section 2.19(c) in connection with an amendment
to this Section 2.11(a)(iv) or the definition of Term B-4 Applicable Premium
(the “Repaid Term B-4 Loans”) prior to October 15, 2013 in whole or in part
(other than pursuant to Section 2.10(a) or Section 2.11(c)), the Borrower shall
pay to the Lenders having such Repaid Term B-4 Loans a prepayment premium equal
to:

(A) if the date of such prepayment or assignment occurs after the Incremental
Effective Date but prior to October 15, 2011, the Term B-4 Applicable

 

103



--------------------------------------------------------------------------------

Premium as of the date of such prepayment or assignment, provided that prior to
October 15, 2011, the Borrower may, at its option, on one or more occasions,
repay up to 35% of the aggregate principal amount of the Term B-4 Loans subject
to a prepayment premium on the principal amount of Term B-4 Loans being prepaid
equal to the sum of (i) the greater of (x) the Eurocurrency Rate for an interest
period of three months commencing on such date and (y) 2.0% plus (ii) the
Applicable Margin for Term B-4 Loans that are Eurocurrency Term Loans in effect
on such date, plus accrued and unpaid interest thereon to the date of such
repayment, with the net cash proceeds of one or more offerings of Qualified
Equity Interests, provided that (x) at least 50% of the original aggregate
principal amount of Term B-4 Loans remains outstanding immediately after the
occurrence of each such repayment and (y) each such repayment occurs within 90
days of the date of receipt of the equity proceeds so utilized,

(B) 5.0%, if the date of such prepayment or assignment occurs after October 15,
2011 but prior to October 15, 2012, and

(C) 3.0%, if the date of such prepayment or assignment occurs after October 15,
2012 but prior to October 15, 2013.

(b) Subject to Section 2.11(e) and (f), the Borrower shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10. Notwithstanding the foregoing, the Borrower
may retain all Net Proceeds from Asset Sales if the Senior Secured Leverage
Ratio as of the last day of the most recently completed Test Period at the time
such prepayment would otherwise have been required shall be less than or equal
to 2.50 to 1.00; provided that, with respect to Net Proceeds from Asset Sales,
the Borrower may use a portion of such Net Proceeds to prepay or repurchase
First Lien Notes with a Lien on the Collateral ranking pari passu with the Liens
securing the Obligations in an amount not to exceed the product of (x) the
amount of such Net Proceeds multiplied by (y) a fraction, the numerator of which
is the outstanding principal amount of the First Lien Notes with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations and the
denominator of which is the sum of the outstanding principal amount of such
First Lien Notes and the outstanding principal amount of Term Loans.

(c) Subject to Section 2.11(e) and (f), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Excess Cash Flow Period, the Borrower shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the Required
Percentage of such Excess Cash Flow, minus (ii) the sum of (A) the amount of any
voluntary prepayments during such Excess Cash Flow Period of Term Loans and
(B) the amount of any permanent voluntary reductions during such Excess Cash
Flow Period of Revolving Facility Commitments to the extent that an equal amount
of Revolving Facility Loans was simultaneously repaid, to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10. Not later than the date on
which the payment is required to be made pursuant to the foregoing sentence for
each applicable Excess Cash Flow Period, the Borrower will deliver to the
Administrative Agent a certificate signed by a Financial Officer of the Borrower
setting forth the amount, if any, of Excess Cash Flow for such fiscal year and
the calculation thereof in reasonable detail.

 

104



--------------------------------------------------------------------------------

(d) If the Administrative Agent notifies the Borrower at any time that the
Revolving Facility Credit Exposure at such time exceed an amount equal to 105%
of the Revolving Facility Commitments then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall (at the Borrower’s option)
prepay Revolving Facility Loans and/or the Swingline Loans and/or the Borrower
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce the Revolving Facility Credit Exposure as of such date of payment to
an amount not to exceed 100% of the Revolving Facility Commitments then in
effect. The Administrative Agent may, at any time and from time to time after
any such initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations. If the Administrative Agent notifies the Borrower on
any Revaluation Date that the Outstanding Amount of all Revolving Facility Loans
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within five
Business Days after receipt of such notice, the Borrower shall prepay Revolving
Facility Loans denominated in Alternative Currencies in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Required Prepayment Date, the Borrower shall pay to the Administrative
Agent the amount of the Waivable Mandatory Prepayment, which amount shall be
applied by the Administrative Agent (i) in an amount equal to that portion of
the Waivable Mandatory Prepayment payable to those Lenders that have elected to
accept such Waivable Mandatory Prepayment (each, an “Accepting Lender”), to
prepay the Term Loans of such Accepting Lenders (which prepayment shall be
applied to the scheduled installments of principal of the Term Loans in the
applicable Class(es) of Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10), and (ii) in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”) to offer to each Accepting Lender
such Accepting Lender’s pro rata share of such Declined Proceeds (which may be
declined by such Accepting Lender or accepted by such Accepting Lender and
applied to the scheduled installments of principal of the Term Loans in the
applicable Class(es) of Term Loans of the Accepting Lenders in accordance with
paragraphs (c) and (d) of Section 2.10). To the extent any Accepting Lender
elects to decline its pro rata share of such Declined Proceeds, such remaining
Declined Proceeds shall be retained by the Borrower and may be used for any
purpose not otherwise prohibited by this Agreement.

 

105



--------------------------------------------------------------------------------

(f) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Proceeds or Excess Cash Flow so affected
will not be required to be applied to repay Term Loans at the times provided in
Section 2.11(b) or Section 2.11(c) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly use commercially reasonable
efforts to take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable local law,
such repatriation will be effected and such repatriated Net Proceeds or Excess
Cash Flow will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to
Section 2.11(b) or Section 2.11(c), to the extent provided herein and (ii) to
the extent that the Borrower has determined in good faith that repatriation of
any or all of such Net Proceeds or Excess Cash Flow would have a material
adverse tax cost consequence with respect to such Net Proceeds or Excess Cash
Flow, the Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any Net Proceeds or Excess Cash Flow so retained
would otherwise have been required to be applied to prepayments pursuant to
Section 2.11(b) or Section 2.11(c), (x) the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such prepayments as if such Net
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds or
Excess Cash Flow is applied to the permanent repayment of Indebtedness of a
Foreign Subsidiary.

(g) (i) Notwithstanding anything to the contrary in Section 2.11(a) or 2.18(c),
(which provisions shall not be applicable to this Section 2.11(g)) the Borrower
shall have the right at any time and from time to time to prepay Term Loans
and/or repay Revolving Facility Loans of any Class (with, in the case of
Revolving Facility Loans under any Revolving Facility, a corresponding permanent
reduction in the Revolving Facility Commitment of each Lender who receives a
Discounted Voluntary Prepayment), to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g);
provided that (A) no Discounted Voluntary Prepayment shall be made other than
from the cash proceeds from (x) the incurrence of Indebtedness by the Loan
Parties that is either unsecured or secured by Liens ranking junior to the Liens
securing the Obligations or (y) contributions to the common equity capital of
the Borrower which the Borrower has elected to exclude from the calculation of
the Cumulative Credit, unless in each case at the time of and after given effect
to such Discounted Voluntary Prepayment the sum of the aggregate Available
Unused Commitments under the Revolving Facilities plus the aggregate amount of
all Unrestricted Cash and Permitted Investments of the Borrower and its
Subsidiaries is not less than $750.0 million, (B) any Discounted Voluntary

 

106



--------------------------------------------------------------------------------

Prepayment shall be offered to all Lenders with Term Loans of any Class and/or
Revolving Facility Loans of any Class on a pro rata basis with all Lenders of
such Class, and after giving effect to any Discounted Voluntary Prepayment,
there shall be sufficient aggregate Revolving Facility Commitments among the
Revolving Facility Lenders to apply to the Outstanding Amount of the L/C
Obligations as of such date, unless the Borrower shall concurrently with the
payment of the purchase price by the Borrower for such Revolving Facility Loans,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(g) in the amount of any such excess Outstanding Amount of the L/C
Obligations and (C) the Borrower shall deliver to the Administrative Agent a
certificate of the Chief Financial Officer of the Borrower stating (1) that no
Default or Event of Default has occurred and is continuing or would result from
the Discounted Voluntary Prepayment (after giving effect to any related waivers
or amendments obtained in connection with such Discounted Voluntary Prepayment),
(2) that each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.11(g) has been satisfied and (3) the aggregate
principal amount of Term Loans and/or Revolving Facility Loans so prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit J to the 2011 Credit Agreement (each, a
“Discounted Prepayment Option Notice”) that the Borrower desires to prepay Term
Loans and/or repay Revolving Facility Loans of an applicable Class (with a
corresponding permanent reduction in Revolving Facility Commitments of such
Class) in each case in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Term Loans and/or Revolving Facility Loans as
specified below. The Proposed Discounted Prepayment Amount of Term Loans or
Revolving Facility Loans shall not be less than $5.0 million. The Discounted
Prepayment Option Notice shall further specify with respect to the proposed
Discounted Voluntary Prepayment: (A) the Proposed Discounted Prepayment Amount
for Term Loans and/or Revolving Facility Loans of the applicable Class, (B) a
discount range (which may be a single percentage) selected by the Borrower with
respect to such proposed Discounted Voluntary Prepayment equal to a percentage
of par of the principal amount of Term Loans or Revolving Facility Loans of such
Class (the “Discount Range”) and (C) the date by which Lenders are required to
indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”). Upon receipt of a
Discounted Prepayment Option Notice with respect to Revolving Facility Loans,
the Administrative Agent shall notify the L/C Issuer thereof and Discounted
Voluntary Prepayments in respect thereof shall be subject to the consent of the
L/C Issuer, such consent not to be unreasonably withheld or delayed.

(iii) Upon receipt of a Discounted Prepayment Option Notice and receipt by the
Administrative Agent of any required consent from the L/C Issuer in accordance
with Section 2.11(g)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit K to the 2011 Credit
Agreement (each, a “Lender Participation Notice”) to the Administrative Agent
(A) a maximum discount to par (the “Acceptable Discount”) within the Discount
Range (for example, a Lender specifying a discount to par of 20% would accept a
purchase price of 80% of the par value of the Loans to be prepaid) and (B) a
maximum principal

 

107



--------------------------------------------------------------------------------

amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans and/or Revolving Facility Loans held by such Lender with respect
to which such Lender is willing to permit a Discounted Voluntary Prepayment at
the Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans and/or Revolving Facility Loans of the
applicable Class(es) specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for Term Loans and/or
Revolving Facility Loans of the applicable Class(es) (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Borrower if the Borrower has selected a single percentage pursuant to
Section 2.11(g)(ii) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which the Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Discount, the
Applicable Discount shall be the lowest Acceptable Discount specified by the
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Voluntary
Discounted Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Loans whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Loans at any discount to
their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans and/or Revolving Facility Loans (or the respective portions
thereof) (with, in the case of Revolving Facility Loans, a corresponding
permanent reduction in Revolving Facility Commitments) of the applicable
Class(es) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.16), upon irrevocable notice substantially in
the form of Exhibit L to the 2011 Credit Agreement (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
1:00 P.M. Local time, three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the

 

108



--------------------------------------------------------------------------------

Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(iii) above)
established by the Administrative Agent in consultation with the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

(h) (i) Notwithstanding anything to the contrary in Section 2.11(a) or (e) or
Section 2.18(c) (which provisions shall not be applicable to this
Section 2.11(h)), to the extent the Borrower receives First Lien Net Proceeds,
(x) Term Loans (other than Term B-3 Loans and Term B-4 Loans) of each Class
shall be prepaid at par on a pro rata basis on the third Business Day following
the receipt of such First Lien Net Proceeds, in each case, in an aggregate
amount for such Class of Term Loans equal to the Applicable Facility Percentage
for such Class of Term Loans of such First Lien Net Proceeds; provided that,
notwithstanding any other provision of this Agreement, to the extent Original
Maturity Term B Loans are outstanding such Original Maturity Term B Loans may,
at the direction of the Borrower, be repaid prior to any Term B-5 Loans or Term
B-6 Loans and (y) the Borrower shall apply an amount equal to the Applicable
Facility Percentage for the Term B-3 Loans and, subject to clause (vi) of this
Section 2.11(h), Term B-4 Loans of such First Lien Net Proceeds to make a First
Lien Net Proceeds Prepayment Offer pursuant to the provisions set forth below
and shall comply with the provisions of this Section 2.11(h) in connection
therewith.

(ii) In connection with any First Lien Net Proceeds Prepayment Offer, the
Borrower will provide written notice to the Administrative Agent (each, a “First
Lien Net Proceeds Prepayment Offer Notice”) not later than the third Business
Day following the receipt by the Borrower of any First Lien Net Proceeds that
the Borrower is required to apply the Applicable Facility Percentage for the
Term B-3 Loans of such First Lien Net Proceeds and the Applicable Facility
Percentage for the Term B-4 Loans of such First Lien Net Proceeds to a First
Lien Net Proceeds Prepayment Offer (each, a “First Lien Net Proceeds Prepayment
Offer Amount”). The First Lien Net Proceeds Prepayment Offer Notice shall
specify the date by which Lenders are required to indicate their election to
participate in such First Lien Net Proceeds Prepayment Offer which shall be five
Business Days following the date of the First Lien Net Proceeds Prepayment Offer
Notice (the “First Lien Net Proceeds Acceptance Date”).

 

109



--------------------------------------------------------------------------------

(iii) Upon receipt of a First Lien Net Proceeds Prepayment Offer Notice, the
Administrative Agent shall promptly notify each Term B-3 Lender and each Term
B-4 Lender thereof. On or prior to the First Lien Net Proceeds Acceptance Date,
each such Lender may specify by written notice in the form provided by the
Administrative Agent (each, a “First Lien Net Proceeds Lender Participation
Notice”) to the Administrative Agent a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of its Term B-3
Loans and its Term B-4 Loans, as applicable that such Lender is electing to make
eligible for prepayment pursuant to such First Lien Net Proceeds Prepayment
Offer (“First Lien Net Proceeds Offered Term Loans”). Any Lender whose First
Lien Net Proceeds Lender Participation Notice is not received by the
Administrative Agent by the First Lien Net Proceeds Acceptance Date shall be
deemed to have declined to participate in such First Lien Net Proceeds
Prepayment Offer.

(iv) On the third Business Day following the First Lien Proceeds Acceptance Date
(the “First Lien Net Proceeds Prepayment Offer Date”) (or such later date as the
Administrative Agent shall reasonably agree, given the time required to
calculate pro ration in accordance with this Section 2.11(h)), the Borrower
shall prepay First Lien Net Proceeds Offered Term Loans (or portions thereof)
offered by the Lenders at par; provided that if the aggregate principal amount
of the First Lien Net Proceeds Offered Term Loans of each Class exceeds the
First Lien Net Proceeds Prepayment Offer Amount for such Class, the Borrower
shall prepay First Lien Net Proceeds Offered Term Loans of each applicable
Lender on a pro rata basis based on the respective amounts of such First Lien
Net Proceeds Offered Term Loans of each Lender in such Class (subject to
rounding requirements specified by the Administrative Agent). If the aggregate
principal amount of First Lien Net Proceeds Offered Term Loans is less than the
First Lien Net Proceeds Prepayment Offer Amount, the Borrower shall, within
three Business Days after the First Lien Net Proceeds Prepayment Offer Date,
prepay Term Loans (other than Term B-3 Loans and Term B-4 Loans) (on a pro rata
basis in proportion to their respective Applicable Facility Percentages;
provided that, notwithstanding any other provision of this Agreement, to the
extent Original Maturity Term B Loans are outstanding such Original Maturity
Term B Loans may, at the direction of the Borrower, be repaid prior to any Term
B-5 Loans or Term B-6 Loans) in an aggregate amount equal to the amount of such
excess.

(v) [Reserved.]

(vi) Notwithstanding the foregoing, upon the receipt of any First Lien Net
Proceeds, the Borrower may elect in its sole discretion to decline to make a
First Lien Net Proceeds Prepayment Offer for the Term B-4 Loans if the aggregate
principal amount of Term B-1 Loans, Term B-2 Loans and Term B-3 Loans
outstanding at such time is in excess of the amount of such First Lien Net
Proceeds and such First Lien Notes Proceeds are actually applied to prepay Term
B-1 Loans, Term B-2 Loans or Term B-3 Loans in accordance with this
Section 2.11(h). If the Borrower makes such election with respect to any First
Lien Net Proceeds, the calculation of the Applicable Facility Percentage for
such First Lien Net Proceeds will exclude the Term B-4 Loans outstanding at such
time.

 

110



--------------------------------------------------------------------------------

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the date that is three Business
Days after the last Business Day of March, June, September and December in each
year, and the date on which the Revolving Facility Commitments of such Lender
shall be terminated as provided herein, a commitment fee in Dollars (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Commitments of such Lender
shall be terminated) at a rate equal to the Applicable Commitment Fee with
respect to such Lender. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. For the purpose of
calculating any Lender’s Commitment Fee (other than with respect to the
Swingline Lender), the outstanding Swingline Loans during the period for which
such Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Lender shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the last of the Commitments of
such Lender shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender; provided that at any time that an L/C
Issuer has Fronting Exposure to a Defaulting Lender, until such Fronting
Exposure has been reduced to zero, the L/C Participation Fee attributable to
such Fronting Exposure in respect of Letters of Credit issued by such L/C Issuer
shall be payable to such L/C Issuer) under any Revolving Facility, through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders under such Revolving
Facility shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) on such Lender’s Revolving Facility Percentage of the daily aggregate
Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts) under such Revolving Facility, during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Revolving Facility Maturity Date with respect to such Revolving
Facility or the date on which the Revolving Facility Commitments under such
Revolving Facility shall be terminated) at the rate per annum equal to the
Applicable Margin for Eurocurrency Revolving Facility Borrowings made by such
Lender effective for each day in such period and (ii) to each L/C Issuer, for
its own account (x) three Business Days after the last Business Day of March,
June, September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fronting fee in Dollars in respect of each Letter of Credit issued by such L/C
Issuer for the period from and including the date of issuance of such Letter of
Credit to and including the termination of such Letter of Credit, computed at a
rate equal to 1/8 of 1% per annum of the Dollar Equivalent of the daily stated
amount of such Letter of Credit), plus (y) in connection with the issuance,
amendment or transfer of any such Letter of Credit or any drawing thereunder,
such L/C Issuer’s customary documentary and processing fees and charges
(collectively, “L/C Issuer Fees”). All L/C Participation Fees and L/C Issuer
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

 

111



--------------------------------------------------------------------------------

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans (other than Term B-4 Loans) comprising each Eurocurrency Borrowing
shall bear interest at the Eurocurrency Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin plus (in the case of a
Eurocurrency Loan of any Lender which is lent from a lending office in the
United Kingdom or a Participating Member State) the Mandatory Cost. The Term B-4
Loans comprising each Eurocurrency Borrowing shall bear interest at (i) the
greater of (x) the Eurocurrency Rate for the Interest Period in effect for such
Borrowing and (y) 2.00% plus (ii) the Applicable Margin plus (in the case of a
Eurocurrency Loan of any Lender which is lent from a lending office in the
United Kingdom or a Participating Member State) the Mandatory Cost.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans under any Revolving Facility, upon termination of the Revolving Facility
Commitments with respect to such Revolving Facility and (iii) in the case of the
Term Loans, on the applicable Term Facility Maturity Date; provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, and (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan (including any Swingline Loan) prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the ABR at times when the ABR
is based on the prime rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and (ii) in the case of interest in respect of
Eurocurrency Loans denominated in Alternative Currencies as to which market
practice (as reasonably determined by the Administrative Agent) differs from the
foregoing, such interest will be calculated in accordance with such market
practice, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable ABR
or Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

112



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the Eurocurrency Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
applicable currency shall be ineffective and (A) in the case of any Borrowing
denominated in Dollars, such Borrowing shall be converted to or continued as on
the last day of the Interest Period applicable thereto as an ABR Borrowing and
(B) in the case of any Borrowing denominated in an Alternative Currency, such
Borrowing shall be repaid at the end of the then current Interest Period, and
(ii) if any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Mandatory Costs) or L/C Issuer; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

 

113



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
L/C Issuer, as applicable, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or L/C
Issuer, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Taxes, which shall instead be governed by
Section 2.17.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had

 

114



--------------------------------------------------------------------------------

such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in dollars of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without withholding or deduction
for any Indemnified Taxes or Other Taxes; provided, that if a Loan Party shall
be required to withhold or deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required withholding or deductions (including withholding or
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or any L/C Issuer, as applicable, receives an
amount equal to the sum it would have received had no such withholding or
deductions been made, (ii) such Loan Party shall make such withholding or
deductions and (iii) such Loan Party shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each L/C Issuer, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes payable by the Administrative Agent, such Lender
or such L/C Issuer, as applicable, on or with respect to any payment by or on
account of any obligation of such Loan Party hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section), and any Other Taxes (including Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Loan Party by a Lender or an L/C Issuer, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

115



--------------------------------------------------------------------------------

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law, or as may
reasonably be requested by the Borrower to permit such payments to be made
without such withholding tax or at a reduced rate; provided that, with respect
to any withholding tax imposed by any jurisdiction other than the United States,
a Lender shall not be required to provide any documentation if such Lender
reasonably determines that doing so would be materially disadvantageous to such
Lender.

(f) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two original copies of whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto), claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI (or any subsequent versions thereof or successors thereto), (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 871(h) or 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W 8BEN (or any
subsequent versions thereof or successors thereto), (iv) duly completed copies
of Internal Revenue Service Form W-8IMY, together with appropriate forms and
certificates described in clauses (i) through (iii) above (additional Form
W-8IMYs, withholding statements and other information) as may be required or
(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made. In addition, in each of the foregoing circumstances, each
Foreign Lender shall deliver such forms, if legally entitled to deliver such
forms, promptly upon the obsolescence, expiration or invalidity of any form
previously delivered by such Foreign Lender. Each Foreign Lender shall promptly
notify the Borrower at any time it determines that it is no longer in a position
to provide any previously delivered certificate to the Borrower (or any other
form of certification adopted by the United States of America or other taxing
authorities for such purpose). In addition, each Lender that is not a Foreign
Lender shall deliver to the Borrower and the Administrative Agent two copies of
Internal Revenue Service Form W-9 (or any subsequent versions thereof or
successors thereto) on or before the date such Lender becomes a party and upon
the expiration of any form previously delivered by such Lender. Notwithstanding
any other provision of this paragraph, a Lender shall not be required to deliver
any form pursuant to this paragraph that such Lender is not legally able to
deliver.

 

116



--------------------------------------------------------------------------------

(g) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent or Lender
in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.17 shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes which it deems in good
faith to be confidential) to the Loan Parties or any other person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to a Loan Party the payment of which would place such
Lender in a less favorable net after tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein and except with
respect to principal of and interest on Revolving Facility Loans denominated in
an Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except payments
to be made directly to the applicable L/C Issuer or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.05 shall be made directly to the persons entitled thereto.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the

 

117



--------------------------------------------------------------------------------

United States. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in Letters of Credit
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in Letters of Credit and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including, without limitation, pursuant to Section 2.11(g) and
(h) and Section 9.04(i)) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Letters of Credit to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph (c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

118



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the L/C
Issuer), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Obligations and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the

 

119



--------------------------------------------------------------------------------

Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender. No action by or consent of the
removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price. In connection with any such assignment the Borrower, Administrative
Agent, such removed Lender and the replacement Lender shall otherwise comply
with Section 9.04; provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless, in the case of an assignment
of Term Loans, such assignee is a Lender, an Affiliate of a Lender or an
Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the L/C Issuer); provided,
that: (a) all Obligations of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment (including any amount payable pursuant to Section 2.11(a))
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

SECTION 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Administrative Agent), either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day

 

120



--------------------------------------------------------------------------------

of such Interest Period, convert all Eurocurrency Loans of such Lender to ABR
Loans on the last day of such Interest Period (or, otherwise, immediately
convert such Eurocurrency Loans to ABR Loans) or (ii) prepay such Eurocurrency
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.21. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount from one or more Incremental Term Lenders and/or Incremental Revolving
Facility Lenders (which may include any existing Lender) willing to provide such
Incremental Term Loans and/or Incremental Revolving Facility Commitments, as the
case may be, in their own discretion. Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $10.0
million and a minimum amount of $50.0 million or equal to the remaining
Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are requested to
become effective (the “Increased Amount Date”), (iii) in the case of Incremental
Term Loan Commitments, whether such Incremental Term Loan Commitments are
commitments to make Term B-6 Loans or commitments to make term loans with
interests rates and/or amortization and/or maturity and/or other terms different
from the Term B-6 Loans (“Other Term Loans”) and (iv) in the case of Incremental
Revolving Facility Commitments, whether such Incremental Revolving Facility
Commitments are to be Extended Maturity Revolving Facility Commitments or
commitments to make revolving loans with interest rates and/or fees and/or
maturity and/or other terms different from Revolving Loans under the Extended
Maturity Revolving Facility Commitments (“Other Revolving Loans”).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that (i) except as to interest rates, amortization and final maturity
date (which shall, subject to clause (ii) and (iii) of this proviso, be
determined by the Borrower and the Incremental Term Lenders in their sole
discretion), the Other Term Loans shall have (x) the same terms as the Term B-6
Loans, as applicable, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Other Term Loans shall be no earlier than the latest Term B Facility Maturity
Date in effect on the date of incurrence, (iii) the weighted average life to
maturity of any Other Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Term B-6 Loans, (iv) except as to interest
rates, fees and final maturity date (which shall, subject to clause (v) of this
proviso, be determined by the Borrower and the Incremental Revolving Facility
Lenders in their sole discretion), the Other Revolving Loans shall have (x) the
same terms as the Revolving Facility Loans under the Extended Maturity Revolving
Facility Commitments or (y) such other terms as

 

121



--------------------------------------------------------------------------------

shall be reasonably satisfactory to the Administrative Agent and (v) the final
maturity date of any Other Revolving Loans shall be no earlier than the
Revolving Facility Maturity Date applicable to Extended Maturity Revolving
Facility Commitments. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Loan Commitments evidenced thereby as provided for in Section 9.08(e).
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, no Default or Event
of Default shall have occurred and be continuing or would result therefrom,
(ii) the Borrower shall be in Pro Forma Compliance (without giving effect to the
proviso in the definition of Total First Lien Senior Secured Net Debt) after
giving effect to such Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments and the Loans to be made thereunder and the
application of the proceeds therefrom as if made and applied on such date;
provided that the Borrower shall not be required to be in such Pro Forma
Compliance with respect to Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments not to exceed $500.0 million in the aggregate
since the Closing Date or with respect to Incremental Term Loan Commitments in
respect of Refinancing Term Loans or Extended Term Loans or Incremental
Revolving Facility Commitments in respect of Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments and (iii) after giving
effect to the incurrence of any Loans under such Incremental Term Loan
Commitment and/or Incremental Revolving Facility Commitments on the date of such
effectiveness such Loans shall constitute Obligations that are secured by the
Collateral and such incurrence shall not result in a reduction in the
outstanding amount of Obligations that are permitted to be secured by the
Collateral without equally and ratably securing any Retained Notes.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans) in the form of additional
Term B-6 Loans, when originally made, are included in each Borrowing of
outstanding Term B-6 Loans on a pro rata basis, and (ii) all Revolving Facility
Loans in respect of Incremental Revolving Facility Commitments with respect to
any Revolving Facility, when originally made, are included in each Borrowing of
outstanding Revolving Facility Loans under such Revolving Facility on a pro rata
basis. The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.

(e) Notwithstanding anything to the contrary in Section 2.11(a) or
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by Borrower to all Lenders of any Class of Term Loans and/or Revolving Facility
Commitments, on a pro rata basis (based, in the case of an offer to the Lenders
under any Class of Term Loans, on the aggregate outstanding Term Loans of such
Class and, in the case of an offer to the Lenders under any Revolving Facility,
on the aggregate outstanding Revolving Facility Commitments under such Revolving
Facility, as

 

122



--------------------------------------------------------------------------------

applicable) and on the same terms (“Pro Rata Extension Offers”), the Borrower is
hereby permitted to consummate transactions with individual Lenders from time to
time to extend the maturity date of such Lender’s Loans and/or Commitments and
to otherwise modify the terms of such Lender’s Loans and/or Commitments pursuant
to the terms of the relevant Pro Rata Extension Offer (including without
limitation increasing the interest rate or fees payable in respect of such
Lender’s Loans and/or Commitments and/or modifying the amortization schedule in
respect of such Lender’s Loans). For the avoidance of doubt, the reference to
“on the same terms” in the preceding sentence shall mean, in the case of an
offer to the Lenders under any Class of Term Loans, that all of the Term Loans
of such Class and, in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Facility Commitments in respect of such
Revolving Facility are, in each case, offered to be extended for the same amount
of time and that the interest rate changes and fees payable with respect to such
extension are the same. Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extending Lender”) will be established
under this Agreement by implementing an Incremental Term Loan for such Lender
(if such Lender is extending an existing Term Loan (such extended Term Loan, an
“Extended Term Loan”)) or an Incremental Revolving Facility Commitment for such
Lender (if such Lender is extending an existing Revolving Facility Commitment
(such extended Revolving Facility Commitment, an “Extended Revolving Facility
Commitment”)).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, amortization,
final maturity date and participation in prepayments (which shall, subject to
clauses (ii) through (v) of this proviso, be determined by the Borrower and set
forth in the Pro Rata Extension Offer), the Extended Term Loans shall have
(x) the same terms as the Term B-6 Loans or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent, (ii) the final maturity
date of any Extended Term Loans shall be no earlier than the latest Term B
Facility Maturity Date in effect on the date of incurrence, (iii) the weighted
average life to maturity of any Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Class of Term Loans to which
such offer relates, (iv) except as to interest rates, fees and final maturity
(which shall be determined by the Borrower and set forth in the Pro Rata
Extension Offer), any Extended Revolving Facility Commitment shall (x) be a
Revolving Facility Commitment with the same terms as the Extended Maturity
Revolving Facility Commitments or (y) have such other terms as shall be
reasonably satisfactory to the Administrative Agent, and (v) any Extended Term
Loans and/or Extended Revolving Facility Commitments may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.

 

123



--------------------------------------------------------------------------------

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby and (v) all Extended Term Loans,
Extended Revolving Facility Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations under
this Agreement and the other Loan Documents.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in Section 2.11(a) or
Section 2.18(c) (which provisions shall not be applicable to clause (j) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (“Refinancing Term Loans”), the First Lien Net Proceeds of
which are used to repay Term Loans pursuant to Section 2.11(h). Each such notice
shall specify the date (each, a “Refinancing Effective Date”) on which the
Borrower proposes that the Refinancing Term Loans shall be made, which shall be
a date not less than five Business Days after the date on which such notice is
delivered to the Administrative Agent; provided that: (i) before and after
giving effect to the borrowing of such Refinancing Term Loans on the Refinancing
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied; (ii) the weighted average life to maturity of such Refinancing Term
Loans shall be no shorter than the then remaining weighted average life to
maturity of the Term B-6 Loans; and (iii) all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and final maturity which shall be as
agreed between the

 

124



--------------------------------------------------------------------------------

Borrower and the Lenders providing such Refinancing Term Loans) shall be
substantially similar to, or less favorable to the Lenders providing such
Refinancing Term Loans than, those applicable to the Term B-6 Loans except to
the extent such covenants and other terms apply solely to any period after the
latest final maturity of the Term Loans in effect on the date of incurrence of
such Refinancing Term Loans. In addition, notwithstanding the foregoing, the
Borrower may establish Refinancing Term Loans to refinance and/or replace all or
any portion of a Revolving Facility Commitment (regardless of whether Revolving
Facility Loans are outstanding under such Revolving Facility Commitments at the
time of incurrence of such Refinancing Term Loans), so long as (i) the aggregate
amount of such Refinancing Term Loans does not exceed the aggregate amount of
Revolving Facility Commitments terminated at the time of incurrence thereof and
(ii) if the Revolving Facility Credit Exposure outstanding on the Refinancing
Effective Date would exceed the aggregate amount of Revolving Facility
Commitments outstanding in each case after giving effect to the termination of
such Revolving Facility Commitments, the Borrower shall take one or more of the
actions contemplated by Section 2.11(d) such that such Revolving Facility Credit
Exposure does not exceed such aggregate amount of Revolving Facility Commitments
in effect on the Refinancing Effective Date after giving effect to the
termination of such Revolving Facility Commitments (it being understood that
(i) such Refinancing Term Loans may be provided by the Lenders holding the
Revolving Facility Commitments being terminated and/or by any other Person that
would be a permitted Assignee hereunder and (ii) the proceeds of such
Refinancing Term Loans shall not constitute First Lien Net Proceeds hereunder).

(k) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided that any
Refinancing Term Loans may, to the extent provided in the applicable Incremental
Assumption Amendment, be designated as an increase in any previously established
Class of Term Loans made to the Borrower.

(l) Notwithstanding anything to the contrary in Section 2.11(a) or
Section 2.18(c) (which provisions shall not be applicable to clause (l) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facility Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replaces in
whole or in part any Revolving Facility Commitments under this Agreement. Each
such notice shall specify the date (each, a “Replacement Revolving Facility
Effective Date”) on which the Borrower proposes that the Replacement Revolving
Facility Commitments shall become effective, which shall be a date not less than
five Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that: (i) before and after giving effect to the
establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date each of the conditions set forth
in Section 4.01 shall be satisfied; (ii) after giving effect to the
establishment of any Replacement Revolving Facility Commitments and any
concurrent reduction in the aggregate amount of any other Revolving Facility
Commitments, the aggregate amount of Revolving Facility Commitments

 

125



--------------------------------------------------------------------------------

shall not exceed the aggregate amount of the Revolving Facility Commitments
outstanding immediately prior to the applicable Replacement Revolving Facility
Effective Date; (iii) no Replacement Revolving Facility Commitments shall have a
final maturity date prior to the latest Revolving Facility Maturity Date in
effect at the time of incurrence; (iv) all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees and
interest rates which shall be as agreed between the Borrower and the Lenders
providing such Replacement Revolving Facility Commitments and (y) the amount of
any Letter of Credit Sublimit and Swingline Commitment under such Replacement
Revolving Facility which shall be as agreed between the applicable Borrower, the
Lenders providing such Replacement Revolving Facility Commitments, the
Administrative Agent and the Replacement L/C Issuer and Replacement Swingline
Lender, if any, under such Replacement Revolving Facility Commitments) shall be
substantially similar to, or less favorable to the Lenders providing such
Replacement Revolving Facility Commitments than, those applicable to the then
outstanding Revolving Facility, except to the extent such covenants and other
terms apply solely to any period after the latest final maturity of the
Revolving Facility Commitments in effect on the date of incurrence of such
Replacement Revolving Facility Commitments. In addition, the Borrower may
establish Replacement Revolving Facility Commitments to refinance and/or replace
all or any portion of a Term Loan hereunder (regardless of whether such Term
Loan is repaid with the proceeds of Replacement Revolving Loans or otherwise),
so long as the aggregate amount of such Revolving Facility Commitments does not
exceed the aggregate amount of Term Loans repaid at the time of establishment
thereof (it being understood that such Replacement Revolving Facility Commitment
may be provided by the Lenders holding the Term Loans being repaid and/or by any
other Person that would be a permitted Assignee hereunder).

(m) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Amendment, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans under such Replacement
Revolving Facility Commitments of such Class then outstanding on such
Replacement Revolving Facility Effective Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, the Replacement
Revolving Loans of such Replacement Revolving Facility Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Credit Percentages.

 

126



--------------------------------------------------------------------------------

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under this Agreement and the other Loan Documents.

SECTION 2.22. Defaulting Lenders.

(i) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender under any Revolving Facility (other than in respect of
the Original Maturity Revolving Facility Commitments) becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws, rules and regulations of any
Governmental Authority, during any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each non-Defaulting
Lender under any such Revolving Facility to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans pursuant to Sections 2.04
and 2.05, the “Revolving Facility Percentage” of each non-Defaulting Lender
under such Revolving Facility shall be computed without giving effect to the
Revolving Facility Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans under such Revolving Facility in connection with such reallocation shall
not exceed the Available Unused Commitment of such Lender.

(ii) Cash Collateral. To the extent the reallocation pursuant to clause
(a) above is insufficient for any reason to cover the L/C Issuer’s and Swingline
Lender’s Fronting Exposure to a Defaulting Lender, the Borrower shall Cash
Collateralize such uncovered Fronting Exposure pursuant to arrangements
reasonably satisfactory to the Administrative Agent.

(iii) Limitation on Swingline Loans and Letters of Credit. Notwithstanding
anything to the contrary set forth herein, no Swingline Lender shall have any
obligation to make Swingline Loans and no L/C Issuer shall have any obligation
to issue, amend or renew any Letter of Credit at any time there is Fronting
Exposure.

 

127



--------------------------------------------------------------------------------

(iv) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender on account of its Loans or participations under the Extended Maturity
Revolving Facility Commitments (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise), shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer or Swingline Lender hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(iv) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(v) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Facility Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans
under the applicable Revolving Facility to be held on a pro rata basis by the
Lenders in accordance with their Revolving Facility Percentages under such
Revolving Facility (without giving effect to Section 2.22(a)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

128



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01 to the
2008 Credit Agreement, the Borrower and each of the Material Subsidiaries (a) is
a partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower and each of the Loan Parties of each of the Loan Documents to which it
is a party, and the borrowings hereunder and the Transactions (a) have been duly
authorized by all corporate, stockholder, partnership or limited liability
company action required to be obtained by the Borrower and such Loan Parties and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents (including any partnership, limited liability company or operating
agreements) or by-laws of the Borrower or any such Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which the
Borrower or any such Loan Party is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) or to a loss of a material
benefit under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired the
Borrower or any such Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and

 

129



--------------------------------------------------------------------------------

binding obligation of such Loan Party enforceable against each such Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) filings with the NVDC, including the Ship
Mortgages, (e) such actions, consents and approvals under Gaming Laws or from
Gaming Authorities the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect, (f) such as have been
made or obtained and are in full force and effect, (g) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (h) filings or other actions
listed on Schedule 3.04 to the 2008 Credit Agreement.

SECTION 3.05. Financial Statements.

(a) The unaudited pro forma consolidated balance sheet and related consolidated
statements of income and cash flows of the Borrower, together with its
consolidated Subsidiaries (including the notes thereto) (the “Pro Forma
Financial Statements”) and pro forma adjusted EBITDA for the fiscal year ending
December 31, 2006 and the four fiscal quarter period ended September 30, 2007
(the “Pro Forma Adjusted EBITDA”), copies of which have heretofore been
furnished to each Lender (via inclusion in the Information Memorandum), have
been prepared giving effect (as if such events had occurred on such date) to the
2008 Transactions and the Post-Closing CMBS Transaction. Each of the Pro Forma
Financial Statements and the Pro Forma Adjusted EBITDA has been prepared in good
faith based on assumptions believed by the Borrower to have been reasonable as
of the date of delivery thereof (it being understood that such assumptions are
based on good faith estimates of certain items and that the actual amount of
such items on the Closing Date is subject to change), and presents fairly in all
material respects on a pro forma basis the estimated financial position of the
Borrower and its consolidated Subsidiaries as at September 30, 2007, assuming
that the 2008 Transactions and the Post-Closing CMBS Transaction had actually
occurred at such date, and the results of operations of Borrower and its
consolidated subsidiaries for the twelve-month period ended September 30, 2007,
assuming that the 2008 Transactions and the Post-Closing CMBS Transaction had
actually occurred on the first day of such twelve-month period.

(b) The audited consolidated balance sheets of the Company as at December 31,
2004, 2005 and 2006, and the related audited consolidated statements of income
and cash flows for such fiscal years, reported on by and accompanied by a report
from Deloitte & Touche LLP, copies of which have heretofore been furnished to
each Lender, present fairly in all material respects the consolidated financial
position of the Company as at such date and the consolidated results of
operations and cash flows of the Company for the years then ended.

 

130



--------------------------------------------------------------------------------

(c) The unaudited consolidated balance sheet of the Company as at September 30,
2007 and the related unaudited consolidated statements of income and cash flows
for the nine-month period ended September 30, 2007, copies of which have
heretofore been furnished to each Lender, present fairly in all material
respects the consolidated financial position of the Company as at such date and
the consolidated results of operations and cash flows of the Company for such
period (subject to normal year-end audit adjustments and the absence of
footnotes).

SECTION 3.06. No Material Adverse Effect. After the Closing Date, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrower and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties and Vessels (including all Mortgaged Properties and
Mortgaged Vessels) and has valid title to its personal property and assets, in
each case, except for Permitted Liens and except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or its Subsidiaries have defaulted under any leases to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b) to the 2008 Credit Agreement, the Borrower and
each of the Subsidiaries enjoys peaceful and undisturbed possession under all
such leases, other than leases in respect of which the failure to enjoy peaceful
and undisturbed possession would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
Borrower, except where such conflicts and restrictions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as set forth on Schedule 3.07(c) to the 2008 Credit Agreement.

 

131



--------------------------------------------------------------------------------

(d) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(e) None of the Borrower and the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05, or in connection with the
Post-Closing CMBS Transaction.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) to the 2008 Credit Agreement sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of the Borrower and, as to each such subsidiary, the percentage
of each class of Equity Interests owned by the Borrower or by any such
subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any of the
Subsidiaries, except rights of employees to purchase Equity Interests in
connection with the 2008 Transactions or as set forth on Schedule 3.08(b) to the
2008 Credit Agreement.

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of the Subsidiaries or any business, property or rights of any
such person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are subject to
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) The Borrower and each Subsidiary are in compliance in all material respects
with all Gaming Laws that are applicable to them and their businesses.

 

132



--------------------------------------------------------------------------------

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrower and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of the Borrower and the Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit (in each case subject to clause (b) below), solely for general
corporate purposes (including, without limitation, for Permitted Business
Acquisitions and project development and, in the case of Letters of Credit, for
the back-up or replacement of existing letters of credit); and (b) to the extent
the applicable Borrowing Request or Letter of Credit Application indicates that
the Revolving Facility Loan is being drawn or Letter of Credit is being issued,
as applicable, under the Real Estate Revolver Facility Sublimit, the Borrower
may use the proceeds of Revolving Facility Loans and Swingline Loans for further
distribution to, and may request the issuance of Letters of Credit for the
account of, any Real Estate Revolver Subsidiary, in an aggregate amount not to
exceed the Real Estate Revolver Facility Sublimit, in each case for general
corporate purposes of the Real Estate Revolver Subsidiaries (including, without
limitation, for Permitted Business Acquisitions and project development and, in
the case of Letters of Credit, for the back-up or replacement of existing
letters of credit). Notwithstanding the foregoing, the Borrower shall not use
the proceeds of the Revolving Facility Loans, Swingline Loans or any Incremental
Term Loans and may not request the issuance of Letters of Credit, for any
purpose if the Obligations with respect to such Revolving Facility Loans,
Swingline Loans, Incremental Term Loans or Letters of Credit (whether or not
drawn) shall fail to be secured by the Collateral or if, as a result thereof,
there is a reduction in the outstanding amount of Obligations that are permitted
to be secured by the Collateral without equally and ratably securing any
Retained Notes.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13 to the 2008
Credit Agreement:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it and each such Tax return
is true and correct;

 

133



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Subsidiaries has timely paid or caused to be
timely paid all Taxes shown to be due and payable by it on the returns referred
to in clause (a) and all other Taxes or assessments (or made adequate provision
(in accordance with GAAP) for the payment of all Taxes not yet due) with respect
to all periods or portions thereof ending on or before the Closing Date
including in its capacity as a withholding agent (except Taxes or assessments
that are being contested in good faith by appropriate proceedings in accordance
with Section 5.03 and for which the Borrower or any of the Subsidiaries (as the
case may be) has set aside on its books adequate reserves in accordance with
GAAP), which Taxes, if not paid or adequately provided for, would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of the Borrower and the Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning the Company, the Borrower, the Subsidiaries, the 2008
Transactions and any other transactions contemplated thereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the 2008 Transactions or the other transactions
contemplated thereby, when taken as a whole, was true and correct in all
material respects, as of the date such Information was furnished to the Lenders
and as of the Closing Date and did not, taken as a whole, contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the 2008 Transactions or the other transactions contemplated
thereby (i) have been prepared in good faith based upon assumptions believed by
the Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which the Borrower, any of its
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) as of the most recent valuation

 

134



--------------------------------------------------------------------------------

date preceding the date of this Agreement, no Plan has any material Unfunded
Pension Liability; (iv) no ERISA Event has occurred or is reasonably expected to
occur; (v) none of the Borrower, its Subsidiaries and the ERISA Affiliates
(A) has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan; and (vi) none of
the Borrower or its Subsidiaries has engaged in a “prohibited transaction” (as
defined in Section 406 of ERISA and Code Section 4975) in connection with any
employee pension benefit plan (as defined in Section 3(2) of ERISA) that would
subject the Borrower or any Subsidiary to tax.

(b) Each of the Borrower and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending or, to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that would reasonably be expected to result in liability
to the Borrower or any of its Subsidiaries.

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 to the
2008 Credit Agreement and except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(i) no written notice has been received by the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the Borrower’s knowledge, threatened which allege
a violation of any Environmental Laws, in each case relating to the Borrower or
any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all applicable Environmental Laws and is in compliance with the
terms of such permits, licenses and other approvals and with all other
applicable Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous
Material is located at, on or under any property currently owned, operated or
leased or formerly owned, operated or leased, by the Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of its Subsidiaries under any Environmental Laws and
(iv) there are no agreements in which the Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

 

135



--------------------------------------------------------------------------------

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement (other than the Intellectual
Property (as defined in the Collateral Agreement)), when financing statements
and other filings specified in the Perfection Certificate are filed in the
offices specified in the Perfection Certificate, the Collateral Agent (for the
benefit of the Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property, in each case prior and superior in right to the Lien of
any other person, except for Permitted Liens (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Closing Date).

(c) The Mortgages executed and delivered on the Closing Date are, and the
Mortgages executed and delivered after the Closing Date pursuant to Section 5.10
and Section 5.11 will be, effective to create in favor of the Collateral Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable Lien on
all of the applicable Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed or recorded in the proper real estate filing or recording offices
(which in the case of the Mortgages executed and delivered on the Closing Date
are as set forth in the Perfection Certificate), and all relevant mortgage taxes
and recording charges are duly paid, the Collateral Agent (for the benefit of
the Secured Parties) shall have a perfected Lien on, and security interest in,
all right, title, and interest of the applicable Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to the Lien of any other person, except for Permitted Liens.

(d) The Ship Mortgages executed and delivered on the Closing Date are, and the
Ship Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create, and will create upon filing and/or
recording of such Ship Mortgage with the NVDC (including payment of applicable
filing fees), in favor of the Collateral Agent for the

 

136



--------------------------------------------------------------------------------

benefit of the Secured Parties a legal, valid and enforceable preferred mortgage
over the whole of the applicable Mortgaged Vessel as collateral security for the
payment and performance of the Loans and the other Obligations, and each Ship
Mortgage, upon filing and recording in the NVDC creates in favor of the
Collateral Agent for the benefit of the Secured Parties a preferred mortgage
upon the applicable Mortgaged Vessel under Chapter 313 of Title 46 of the United
States Code, free and clear of all Liens other than Permitted Liens.

(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
Foreign Pledge Agreements (if any), neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

SECTION 3.18. Location of Real Property and Leased Premises; Vessel Data.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all material Real Property owned by
the Borrower and the Subsidiary Loan Parties. As of the Closing Date, the
Borrower and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by them in the Perfection Certificate.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property that is leased by the Borrower and
the Subsidiary Loan Parties as the lessee and the addresses thereof. As of the
Closing Date, the Borrower and the Subsidiary Loan Parties have in all material
respects valid leases in all the Real Property set forth as being leased by them
as the lessee in the Perfection Certificate.

(c) The Perfection Certificate completely and correctly identifies, in all
material respects, all material Documented Vessels owned by the Borrower or a
Subsidiary Loan Party as of the Closing Date, including the owner of the
Documented Vessel, the name of the Documented Vessel, the official number issued
by the NVDC (if applicable) and/or any other applicable information relating to
the documentation or registration of the Documented Vessel under any applicable
jurisdiction, and the location of the hailing port for such Documented Vessel.

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the 2008
Transactions that occur on the Closing Date, (i) the fair value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries on a
consolidated

 

137



--------------------------------------------------------------------------------

basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Borrower and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

(b) On the Closing Date, the Borrower does not intend to, and the Borrower does
not believe that it or any of its subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such subsidiary and the timing and
amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the 2008 Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.21. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22 to the 2008 Credit Agreement, (a) the Borrower and each of its
Subsidiaries owns, or possesses the right to use, all of the patents, registered
trademarks, registered service marks or trade names, registered copyrights or
mask works, domain names, applications and registrations for any of the
foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person, (b) to the best knowledge of the Borrower,
the Borrower and its Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened.

SECTION 3.23. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any subordinated Indebtedness permitted
to be incurred hereunder or any Permitted Refinancing Indebtedness in respect
thereof constituting subordinated Indebtedness.

 

138



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any L/C Issuer to permit any L/C Credit Extension hereunder (each,
a “Credit Event”) are subject to the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than the
Closing Date) and on the date of each L/C Credit Extension (other than the
Closing Date):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of an L/C Credit
Extension, the applicable L/C Issuer and the Administrative Agent shall have
received a Letter of Credit Application as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or L/C Credit Extension,
as applicable, no Event of Default or Default shall have occurred and be
continuing.

(d) The Obligations with respect to such Borrowing or L/C Credit Extension, as
applicable, shall be secured by the Collateral and the incurrence of such
Borrowing or L/C Credit Extension, as applicable, shall not result in a
reduction in the outstanding amount of Obligations that are permitted to be
secured by the Collateral without equally and ratably securing any Retained
Notes.

Each such Borrowing (subject to the immediately preceding paragraph) and each
L/C Credit Extension shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing or L/C Extension as to the matters
specified in paragraphs (b), (c) and (d) of this Section 4.01.

SECTION 4.02. [Reserved].

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and

 

139



--------------------------------------------------------------------------------

all other expenses or amounts payable under any Loan Document shall have been
paid in full and all Letters of Credit have been canceled or have expired and
all amounts drawn or paid thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05; provided that the Borrower may liquidate or dissolve one or more
Subsidiaries if the assets of such Subsidiaries (to the extent they exceed
estimated liabilities) are acquired by the Borrower or a Wholly-Owned Subsidiary
of the Borrower in such liquidation or dissolution, except that Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Loan Parties and
Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries (except in
each case as otherwise permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations and cause the Borrower and the Subsidiary Loan Parties to be listed as
insured and the Collateral Agent to be listed as a co-loss payee on property and
property casualty policies and as an additional insured on liability policies.
Notwithstanding the foregoing, the Borrower and the Subsidiaries may self-insure
with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance to the
extent required to comply with the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973, as it may be amended from time to
time.

 

140



--------------------------------------------------------------------------------

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of each of its Subsidiaries, hereby agrees, to the extent permitted
by law, to waive, and further agrees to cause each of their Subsidiaries to
waive, its right of recovery, if any, against the Administrative Agent, the
Lenders, any L/C Issuer and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Subsidiaries or the protection of their properties; and

(iii) the amount and type of insurance that the Borrower and its Subsidiaries
has in effect as of the Closing Date satisfies for all purposes the requirements
of this Section 5.02.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all material
lawful claims which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
Tax, assessment, charge, levy or claim so long as (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and
(b) Holdings, the Borrower or the affected Subsidiary, as applicable, shall have
set aside on its books reserves in accordance with GAAP with respect thereto.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 105 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), following the end of each fiscal year (commencing with
the fiscal year ending December 31, 2007), a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of the Borrower and its Subsidiaries as of the close of such
fiscal year and the consolidated results of its operations during such year and,
starting with the fiscal year ending December 31, 2007, setting forth in
comparative form the corresponding figures for the prior fiscal year,

 

141



--------------------------------------------------------------------------------

which consolidated balance sheet and related statements of operations, cash
flows and owners’ equity shall be audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which shall not be qualified as to scope of audit or as to the status of the
Borrower or any Material Subsidiary as a going concern) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
the Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) Within 60 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q) (or, in the case of the first fiscal quarter for
which quarterly financial statements are required to be delivered hereunder,
within 75 days following the end of such fiscal quarter), following the end of
each of the first three fiscal quarters of each fiscal year, a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and the consolidated results of its operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of Holdings or the Borrower on behalf
of Holdings or the Borrower as fairly presenting, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by the Borrower of quarterly reports on Form 10-Q of the
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter ending September 30, 2008
(or June 30, 2008 in order to effect any change in the Pricing Grid), but not
including any fiscal quarter that ends during a Covenant Suspension Period,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the Financial Performance
Covenant, and (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

142



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Borrower Qualified IPO), the Borrower or any of the Subsidiaries with the
SEC, or after an initial public offering, distributed to its stockholders
generally, as applicable; provided, however, that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this paragraph (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower;

(e) within 105 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that, the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements (it being understood that consolidating
financial statements shall not be requested until such time as the Borrower
shall have filed a registration statement with the SEC with respect to the
Senior Unsecured Notes or the Senior Notes), as in each case the Administrative
Agent may reasonably request (for itself or on behalf of the Lenders); and

(h) in the event that in respect of the Senior Unsecured Notes, the Senior Notes
or any Permitted Refinancing Indebtedness with respect thereto, the rules and
regulations of the SEC permit the Borrower, Holdings or any Parent Entity to
report at Holdings’ or such Parent Entity’s level on a consolidated basis such
consolidated reporting at Holdings’ or such Parent Entity’s level in a manner
consistent with that described in paragraphs (a) and (b) of this Section 5.04
for the Borrower (together with a reconciliation showing the adjustments
necessary to determine compliance by the Borrower and its Subsidiaries with the
Financial Performance Covenant) will satisfy the requirements of such
paragraphs.

 

143



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against the Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect;

(e) promptly after the same are available, copies of any written communication
to Borrower or any of its Subsidiaries from any Gaming Authority advising it of
a material violation of, or material non-compliance with, any Gaming Law by
Borrower or any of its Subsidiaries; and

(f) the Borrower’s determination of the commencement or termination of a
Covenant Suspension Period.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
all Gaming Laws, except that the Borrower and its Subsidiaries need not comply
with any laws, rules, regulations and orders of any Governmental Authority then
being contested by any of them in good faith by appropriate proceedings, and
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

 

144



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, Ship Mortgages
and other documents and recordings of Liens in stock registries), that the
Collateral Agent may reasonably request, to satisfy the Collateral Requirement
and to cause the Collateral Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Collateral
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents, subject in each case to paragraph (g) below.

(b) If any asset (other than Real Property and Documented Vessels, which are
covered by paragraph (c) below) that has an individual fair market value (as
determined in good faith by the Borrower) in an amount greater than $15.0
million is acquired by the Borrower or any Subsidiary Loan Party after the
Closing Date (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(g) or the
Security Documents) will (i) promptly as practicable notify the Collateral Agent
thereof and (ii) take or cause the Subsidiary Loan Parties to take such actions
as shall be reasonably requested by the Collateral Agent to grant and perfect
such Liens, including actions described in paragraph (a) of this Section, all at
the expense of the Loan Parties, subject to paragraph (g) below.

(c) (i) Promptly notify the Administrative Agent of the acquisition (which for
this clause (c)(i) shall include the improvement of any Real Property that was
not Owned Real Property that results in it qualifying as Owned Real Property) of
and will grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such Owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date (including in
connection with the Post-Closing CMBS Transaction), pursuant to documentation
substantially in the form of the Mortgages delivered to the Collateral Agent on
the Closing Date or in such other form as is reasonably satisfactory to the
Collateral Agent (each, an “Additional Mortgage”) and constituting valid and
enforceable Liens subject to no other Liens except Permitted Liens at the time
of perfection thereof, record or file, and cause each such Subsidiary Loan Party
to record or file, the Additional Mortgage or instruments related thereto in
such manner and in such

 

145



--------------------------------------------------------------------------------

places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary Loan Party to pay,
in full, all Taxes, fees and other charges payable in connection therewith, in
each case subject to paragraph (g) below. Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall deliver to the Collateral Agent contemporaneously therewith a title
insurance policy and a survey and otherwise comply with the Collateral
Requirements applicable to Mortgages and Mortgaged Property. Notwithstanding the
foregoing in this paragraph (c)(i), to the extent that the Borrower anticipates
in good faith (1) delivering a Project Notice to the Administrative Agent with
respect to any such Owned Real Property acquired after the Closing Date within
forty-five (45) days following such acquisition and (2) that such Project Notice
would result in the release of a Mortgage securing the Obligations pursuant to
Section 5.11(a) (if there were a Mortgage on such Owned Real Property), then the
Borrower shall not be required to deliver an Additional Mortgage with respect to
such Owned Real Property pursuant to this paragraph (c)(i) (and such Owned Real
Property will instead be subject to Section 5.11 below). If the Borrower has not
delivered a Project Notice with respect to such Owned Real Property within such
forty-five (45) day period, then the Borrower shall promptly take the actions
required to be taken pursuant to this paragraph (c)(i).

(ii) Promptly notify the Administrative Agent of the acquisition of and will
grant and cause each of the Subsidiary Loan Parties to grant to the Collateral
Agent security interests and preferred mortgages in such owned Replacement
Vessels or other Documented Vessels of the Borrower or any such Subsidiary Loan
Party that are owned in fee as are not covered by the original Ship Mortgages to
the extent that they are (1) acquired after the Closing Date and each such
Replacement Vessel or other Documented Vessel has a fair market value at the
time of acquisition in excess of $15.0 million (as determined in good faith by
the Borrower) or (2) subject to improvements that result in such Replacement
Vessel or Documented Vessel acquiring a fair market value in excess of $15.0
million (as determined in good faith by the Borrower), pursuant to documentation
substantially in the form of the Ship Mortgages (and in the form of the related
Insurance Assignments and Earnings Assignments) delivered to the Collateral
Agent on the Closing Date or in such other form as is reasonably satisfactory to
the Collateral Agent (each, an “Additional Ship Mortgage”) and constituting
valid and enforceable preferred mortgages subject to no other Liens except
Permitted Liens at the time of perfection thereof, record or file, and cause
each such Subsidiary Loan Party to record or file, the Additional Ship Mortgage
or instruments related thereto in such manner and in such places as is required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Ship
Mortgages and pay, and cause each Subsidiary Loan Party to pay, in full, all
Taxes, fees and other charges payable in connection therewith, in each case
subject to paragraph (g) below. Unless waived by the Collateral Agent, with
respect to each such Additional Ship Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith vessel and, alternatively, UCC
title insurance policies and otherwise comply with the Collateral Requirements
applicable to Ship Mortgages and Mortgaged Vessels.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned Domestic
Subsidiary (other than a Domestic

 

146



--------------------------------------------------------------------------------

Subsidiary that is a Subsidiary of a Foreign Subsidiary and other than, at the
Borrower’s option, any Immaterial Subsidiary), within ten (10) Business Days
after the date such Wholly-Owned Domestic Subsidiary is formed or acquired,
notify the Collateral Agent thereof and, within twenty (20) Business Days after
the date such Wholly-Owned Domestic Subsidiary is formed or acquired or such
longer period as the Collateral Agent shall agree, cause the Collateral
Requirement to be satisfied with respect to such Domestic Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Domestic Subsidiary
owned by or on behalf of the Borrower or any Subsidiary Loan Party, subject in
each case to paragraph (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within ten (10) Business Days after the date such Foreign Subsidiary
is formed or acquired, notify the Collateral Agent thereof and, within twenty
(20) Business Days after the date such Foreign Subsidiary is formed or acquired
or such longer period as the Collateral Agent shall agree, cause the Collateral
Requirement to be satisfied with respect to any Equity Interest in such Foreign
Subsidiary owned by or on behalf of the Borrower or any Subsidiary Loan Party,
subject in each case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided, that
the Borrower shall not effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change.

(g) The Collateral Requirement and the other provisions of this Section 5.10 and
the other provisions of the Loan Documents with respect to Collateral need not
be satisfied with respect to (i) any Real Property or Vessel held by the
Borrower or any of its Subsidiaries as a lessee under a lease or any Real
Property owned in fee that is not Owned Real Property or any Vessel owned in fee
that does not have an individual fair market value (as determined in good faith
by the Borrower) of at least $15.0 million, (ii) any vehicle, (iii) cash,
deposit accounts and securities accounts (it being understood and agreed
(1) that the Lien of the Collateral Agent may extend to such assets pursuant to
the terms of the Collateral Agreement, but that such Lien need not be perfected
to the extent perfection requires any action other than the filing of customary
financing statements (and all representations, warranties, covenants and other
terms of the Loan Documents with respect to Collateral shall be construed
accordingly) and (2) that there shall be no lockbox arrangements nor any control
agreements relating to the Borrower’s and its subsidiaries’ bank accounts),
(iv) any Equity Interests owned on or acquired after the Closing Date (other
than (x) Equity Interests in the Borrower or, (y) in the case of any person
which is a Wholly-Owned Subsidiary, Equity Interests in such person issued or
acquired after such person became a Wholly-Owned Subsidiary) in accordance with
this Agreement if, and to the extent that, and for so long as doing so would
violate applicable law or regulation (including any Gaming Law or regulation) or
a shareholder agreement or other contractual obligation (in each

 

147



--------------------------------------------------------------------------------

case, after giving effect to Section 9-406(d), 9-407(a) or 9-408 of the Uniform
Commercial Code and other applicable law) binding on such Equity Interests,
(v) any assets owned on or acquired after the Closing Date, to the extent that,
and for so long as, taking such actions would violate applicable law or
regulation (including any Gaming Law or regulation) or an enforceable
contractual obligation (after giving effect to Section 9-406(d), 9-407(a), 9-408
or 9-409 of the Uniform Commercial Code and other applicable law) binding on
such assets that existed at the time of the acquisition thereof and was not
created or made binding on such assets in contemplation or in connection with
the acquisition of such assets (except in the case of assets (1) owned on the
Closing Date or (2) acquired after the Closing Date with Indebtedness of the
type permitted pursuant to Section 6.01(i), 6.01(y) and 6.01(z) that is secured
by a Permitted Lien) permitted by this Agreement, (vi) those assets as to which
the Administrative Agent shall reasonably determine that the costs of obtaining
or perfecting such a security interest are excessive in relation to the value of
the security to be afforded thereby, or (vii) for the avoidance of doubt, any
assets owned by, or the Equity Interests of, the Real Estate Subsidiaries, any
Qualified Non-Recourse Subsidiary or any Special Purpose Receivables Subsidiary
or any other asset securing the Real Estate Facility, any Qualified Non-Recourse
Debt or any Permitted Receivables Financing (which shall in no event constitute
Collateral hereunder, nor shall any Real Estate Subsidiary, Qualified
Non-Recourse Subsidiary or Special Purpose Receivables Subsidiary be a Loan
Party hereunder). Notwithstanding anything to the contrary in this Agreement,
the Collateral Agreement, or any other Loan Document, (i) the amount of First
Lien Obligations that shall be secured by a Lien in favor of the Collateral
Agent or any First Lien Secured Party shall at all times be less than the amount
at which the Retained Notes would be entitled under the terms thereof in effect
on the Closing Date to be equally and ratably secured, (ii) the Administrative
Agent may grant extensions of time for the creation or perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, and (iii) Liens required to be
granted from time to time pursuant to the Collateral Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and, to the extent appropriate in the applicable
jurisdiction, as otherwise agreed between the Administrative Agent and the
Borrower.

(h) If at any time following the Closing Date and prior to a Borrower IPO the
entities that are borrowers under the Real Estate Facility are not subsidiaries
of Holdings but are direct or indirect subsidiaries of any Parent Entity, the
Borrower will cause at least one of such Parent Entities to execute a supplement
to the Guaranty and Pledge Agreement pursuant to which such Parent Entity
becomes a party thereto on terms substantially identical to those applicable to
Holdings and all references to “Holdings” in any Loan Document as it relates to
the Guaranty and Pledge Agreement shall thereafter also be deemed to refer to
such Parent Entity that becomes a party thereto.

SECTION 5.11. Real Property Development Matters.

(a) Releases of Mortgaged Property. In the event that the Borrower delivers a
Project Notice to the Administrative Agent with respect to all or any portion of
a Mortgaged

 

148



--------------------------------------------------------------------------------

Property or Mortgaged Properties constituting Undeveloped Land identifying the
applicable Mortgaged Property or Properties, providing a reasonable description
of the Project that the Borrower anticipates in good faith to be undertaken with
respect to such Mortgaged Property or Properties constituting Undeveloped Land
and identifying the Project Financing to be entered into in connection with the
financing of such Project, then, if (x) the terms of such Project Financing
require the release of the Mortgage securing the Obligations and (y) in the case
of Undeveloped Land acquired after the Closing Date, the Borrower is in Pro
Forma Compliance after giving effect to such Project Financing, on the later of
the date that is ten (10) Business Days following the date of the delivery of
the Project Notice to the Administrative Agent and the date a mortgage or other
security document securing the Project Financing is executed and delivered for
recording pending, or is executed and delivered substantially concurrently with,
the release of the Mortgage securing the Obligations, the security interest and
Mortgage on the applicable Mortgaged Property or Properties shall be
automatically released, all without delivery of any instrument or performance of
any act by any party (and the Borrower or any Subsidiary Loan Party shall be
permitted to take any action in connection therewith consistent with such
release including, without limitation, the filing of UCC termination
statements). In connection with any such termination or release, the
Administrative Agent and Collateral Agent shall execute and deliver (or cause to
be executed or delivered) to the Borrower or any Subsidiary Loan Party, at the
Borrower or such Subsidiary Loan Party’s expense, all documents that the
Borrower or such Subsidiary Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, mortgage releases
(including partial mortgage releases in the case where the Mortgaged Property
covered by any Mortgage includes Mortgaged Property not subject to such release)
and UCC termination statements), and will duly assign and transfer to the
Borrower or such Subsidiary Loan Party any such applicable Mortgaged Property.
Any execution and delivery of documents pursuant to this Section 5.11 shall be
without recourse to or warranty by the Administrative Agent or Collateral Agent.
With respect to any Owned Real Property owned by the Borrower or any Subsidiary
Loan Party that is subject to a Project Financing pursuant to this Section 5.11,
no second lien mortgages may be placed on such Owned Real Property while such
Project Financing is outstanding.

(b) New Mortgages on Developed Properties.

(i) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the final completion of construction (as defined in the applicable
engineering, procurement and construction contract) of any Project for which a
Project Notice was previously delivered to the Administrative Agent, the
Borrower shall notify the Administrative Agent of the completion of such Project
and, to the extent permitted by the terms of the applicable Project Financing
(provided that to the extent the terms of the applicable Project Financing
restrict the taking of such actions, the Borrower shall take such actions
promptly (but in no event later than 20 Business Days (or such longer period as
the Administrative Agent shall permit in its reasonable discretion)) following
the cessation of such restrictions), shall take the actions specified in clause
(iii) below;

(ii) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the abandonment or termination by the Borrower of any Project for
which a Project Notice was

 

149



--------------------------------------------------------------------------------

previously delivered to the Administrative Agent, the Borrower shall notify the
Administrative Agent of the abandonment or termination of such Project and,
unless the Borrower delivers a new Project Notice with respect to the Real
Property subject to such Project within such 20 Business Days (or such longer
time permitted by the Administrative Agent), shall take the actions specified in
clause (iii) below;

(iii) To the extent required by the foregoing clauses (i) and (ii), the Borrower
shall (w) release or cause any applicable Subsidiary Loan Party to release all
security interests or mortgages on the Real Property subject to such Project
securing such Project Financing, (x) grant or cause any applicable Subsidiary
Loan Party to grant to the Collateral Agent Additional Mortgages in any such
Owned Real Property of the Borrower or such Subsidiary Loan Party subject to
such Project as are not covered by the original Mortgages, constituting valid
and enforceable Liens subject to no other Liens except Permitted Liens at the
time of perfection thereof, (y) record or file, and cause such Subsidiary Loan
Party to record or file, the Additional Mortgage or instruments related thereto
in such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Mortgages and (z) pay, and cause such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in each case subject to Section 5.10(g). Unless
otherwise waived by the Collateral Agent, with respect to each such Additional
Mortgage, the Borrower shall deliver to the Collateral Agent contemporaneously
therewith a title insurance policy and a survey and otherwise comply with the
Collateral Requirements applicable to Mortgages and Mortgaged Property.

(c) Release of Liens. Promptly (but in no event later than 20 Business Days (or
such longer time as the Administrative Agent shall permit in its reasonable
discretion)) following the final completion of construction (as defined in the
applicable engineering, procurement and construction contract) of any Project
relating to a Mortgaged Property (other than with respect to which a Project
Notice has been delivered), the Borrower shall notify the Administrative Agent
of the completion of such Project and, to the extent permitted by the terms of
any such third party mortgage financing Indebtedness (provided that to the
extent the terms of the applicable mortgage financing Indebtedness restrict the
taking of such actions, the Borrower shall take such actions promptly (but in no
event later than 20 Business Days (or such longer period as the Administrative
Agent shall permit in its reasonable discretion)) following the cessation of
such restrictions), shall and shall cause any applicable Subsidiary Loan Party
to release all third party mortgage financing Indebtedness for such Project (if
any) and file and record any and all necessary documents to restore the first
priority security interest and Lien of the original Mortgage relating to the
Mortgaged Property that was the subject of the Project and pay, and cause such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in each case subject to Section 5.10(g). Unless
otherwise waived by the Collateral Agent, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a bring down endorsement to title
insurance policy and a survey and otherwise comply with the Collateral
Requirements applicable to Mortgages and Mortgaged Property.

SECTION 5.12. Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B-1 Loans, Term B-2 Loans,
Term B-3 Loans, Term B-4 Loans, Term B-5 Loans and Term B-6 Loans.

 

150



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing on the Closing Date (provided that any
Indebtedness that is in excess of $25.0 million individually or $100.0 million
in the aggregate shall only be permitted under this clause (a)(i) to the extent
such Indebtedness is set forth on Schedule 6.01 to the 2008 Credit Agreement)
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (other than intercompany indebtedness Refinanced with Indebtedness
owed to a person not affiliated with the Borrower or any Subsidiary),
(ii) intercompany Indebtedness existing on the Closing Date; provided that any
Indebtedness of the Borrower or a Subsidiary Loan Party to any Subsidiary that
is not a Subsidiary Loan Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent and (iii) the Retained Notes
and any Permitted Refinancing Indebtedness incurred to Refinance the Retained
Notes;

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that other than in the case of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of Borrower
and the

 

151



--------------------------------------------------------------------------------

Subsidiaries, (i) Indebtedness of any Subsidiary that is not a Subsidiary Loan
Party owing to the Borrower or any Subsidiary Loan Parties shall be subject to
Section 6.04(b) or (ff) and (ii) Indebtedness of the Borrower to any Subsidiary
and Indebtedness of the Borrower or any Subsidiary Loan Party to any Subsidiary
that is not a Subsidiary Loan Party (the “Subordinated Intercompany Debt”) shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets (including, in each case, in connection with the acquisition of
Subsidiaries and assets pursuant to the Post-Closing CMBS Transaction), which
Indebtedness in each case exists at the time of such acquisition, merger,
consolidation or amalgamation and is not created in contemplation of such event
and where such acquisition, merger, consolidation or amalgamation is permitted
by this Agreement and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided, (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, and (B) immediately
after giving effect to such acquisition, merger, consolidation or amalgamation,
the assumption and incurrence of any Indebtedness and any related transactions,
the Borrower shall be in Pro Forma Compliance;

(i) (i) Capital Lease Obligations, mortgage financings and other purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, so long as
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) after giving effect to the issuance, incurrence
or assumption of such Indebtedness, the Borrower shall be in Pro Forma
Compliance, and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

 

152



--------------------------------------------------------------------------------

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of $1,000,000,000 and 4.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04; provided that with respect to (i) any Indebtedness issued by
the Borrower and Guaranteed by any Subsidiary Loan Party after the Closing Date
and (ii) any debt security issued by any Subsidiary Loan Party after the Closing
Date, the Guarantee by such Subsidiary Loan Party or the debt security of such
Subsidiary Loan Party shall be subject to the Intercreditor Agreement or another
intercreditor agreement not materially less favorable to the Lenders than the
Intercreditor Agreement;

(l) Indebtedness of the Borrower pursuant to (i) the Senior Unsecured Notes, the
Senior Notes and the Interim Loan Facility in an aggregate principal amount that
is not in excess of $6,775,000,000 plus the PIK Interest Amount, and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(m) Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Borrower described in paragraph (l) of this Section 6.01, (ii) by the Borrower
or any Subsidiary Loan Party of any Indebtedness of the Borrower or any
Subsidiary Loan Party permitted to be incurred under this Agreement (other than
Retained Notes maturing after the Term B Facility Maturity Date) (subject to the
proviso at the end of this clause (m)), (iii) by the Borrower or any Subsidiary
Loan Party of Indebtedness otherwise permitted hereunder of any Subsidiary that
is not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), and (iv) by any Subsidiary that is
not a Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party; provided, that (x) Guarantees by the Borrower or any
Subsidiary Loan Party under this Section 6.01(m) of any other Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
subordinated to the Obligations to at least the same extent such other
Indebtedness is so subordinated and (y) with respect to any Indebtedness issued
by the Borrower and permitted pursuant to clause (a) (to the extent such
Indebtedness is not Guaranteed by such Subsidiary Loan Party on the Closing
Date), (k), (l) or (r) of this Section 6.01, any Guarantee thereof by a
Subsidiary Loan Party shall be subject to the Intercreditor Agreement or another
intercreditor agreement not materially less favorable to the Lenders than the
Intercreditor Agreement;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
2008 Transactions and any Permitted Business Acquisition or the disposition of
any business, assets or a Subsidiary not prohibited by this Agreement, other
than Guarantees of Indebtedness incurred by any person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

 

153



--------------------------------------------------------------------------------

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness so long as (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (B) after giving
effect to the issuance, incurrence or assumption of such Indebtedness the Senior
Secured Leverage Ratio on a Pro Forma Basis shall not be greater than 4.5 to 1.0
and (ii) Permitted Refinancing Indebtedness in respect thereof; provided,
however, that (x) Indebtedness of Subsidiaries that are not Subsidiary Loan
Parties that is outstanding pursuant to clause (r)(i) shall not at any time
exceed $500 million in the aggregate and (y) with respect to (i) any
Indebtedness issued by the Borrower and Guaranteed by any Subsidiary Loan Party
after the Closing Date and (ii) any debt security issued by any Subsidiary Loan
Party after the Closing Date, the Guarantee by such Subsidiary Loan Party or the
debt security of such Subsidiary Loan Party shall be subject to the
Intercreditor Agreement or another intercreditor agreement not materially less
favorable to the Lenders than the Intercreditor Agreement;

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate amount not to exceed at any time outstanding $500 million;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 90
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for the Borrower’s
and the Subsidiaries’ ordinary course of operations (such Indebtedness, the
“Overdraft Line”), which Indebtedness may be secured under the Security
Documents;

 

154



--------------------------------------------------------------------------------

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
$300 million;

(y) (i) Indebtedness in connection with any Project Financings and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(z) (i) any Qualified Non-Recourse Debt and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

(aa) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any Parent Entity permitted by
Section 6.06;

(bb) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the 2008 Transactions and Permitted Business
Acquisitions or any other Investment permitted hereunder;

(cc) Indebtedness of the Borrower or any Subsidiary to any joint venture
(regardless of the form of legal entity) that is not a Subsidiary arising in the
ordinary course of business in connection with the cash management operations
(including with respect to intercompany self insurance arrangements) of the
Borrower and its Subsidiaries;

(dd) Indebtedness pursuant to the Initial First Lien Notes and any Future First
Lien Notes; provided that:

(i) the Administrative Agent shall have received a certificate signed by the
Chief Financial Officer of the Borrower stating that the incurrence of such
First Lien Notes shall not result in a reduction in the outstanding amount of
the Obligations that are permitted to be secured by the Collateral without
equally and ratably securing any Retained Notes; and

(ii) the Borrower shall prepay Term Loans with the First Lien Net Proceeds of
such First Lien Notes in accordance with Section 2.11(h);

(ee) Indebtedness of the Loan Parties that is either unsecured or secured by
Liens ranking junior to the Liens securing the Obligations or secured by a first
priority Lien on the Collateral that is pari passu with the Lien securing the
Obligations and the aggregate principal amount of which does not exceed the
Incremental Amount and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided that

(i) the Administrative Agent shall have received a certificate signed by the
Chief Financial Officer of the Borrower stating that (1) the incurrence of such
Indebtedness shall not result in a reduction in the outstanding amount of the

 

155



--------------------------------------------------------------------------------

Obligations that are permitted to be secured by the Collateral without equally
and ratably securing any Retained Notes and (2) other than in the case of any
such Permitted Refinancing Indebtedness, the Borrower has elected to decrease
the Incremental Amount as a result of the incurrence of such Indebtedness as
contemplated by the definition of Incremental Amount;

(ii) other than in the case of any First Lien Notes (which shall be subject to
the limitations contained in the definition of First Lien Notes), (1) the terms
of such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is ninety-one
(91) days following the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (2) the covenants, events of default, guarantees, collateral
and other terms of such Indebtedness (other than interest rate and redemption
premiums), taken as a whole, are not more restrictive to the Borrower and the
Subsidiaries than those set forth in the Initial First Lien Notes Indenture;
provided that a certificate of the Chief Financial Officer of the Borrower
delivered to the Administrative Agent in good faith at least three Business Days
(or such shorter period as the Administrative Agent may reasonably agree) prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement, and (3) in the case of any such secured Indebtedness, no
Subsidiary of the Borrower is a borrower or guarantor other than any Subsidiary
Loan Party which shall have previously or substantially concurrently Guaranteed
the Obligations; and

(iii) with respect to (1) any unsecured Indebtedness issued by the Borrower and
Guaranteed by any Subsidiary Loan Party and (2) any unsecured debt security
issued by any Subsidiary Loan Party, the Guarantee by such Subsidiary Loan Party
or the debt security of such Subsidiary Loan Party shall be subject to the
Intercreditor Agreement or another intercreditor agreement not materially less
favorable to the Lenders than the Intercreditor Agreement;

(ff) (i) Indebtedness pursuant to First Lien Notes (including the New First Lien
Notes, but excluding the Initial First Liens Notes); provided that, the
aggregate principal amount of Term Loans, Revolving Facility Commitments and
First Lien Notes (other than the Initial First Lien Notes) outstanding
immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness and the use of proceeds thereof shall not be greater than the
sum of (1) the aggregate principal amount of Term Loans, Revolving Facility
Commitments and First Lien Notes (other than the Initial First Lien Notes)
outstanding immediately prior to such issuance, incurrence or assumption,
(2) the First Lien Available Amount available at such time and (3) the
Refinancing Amount in connection with such issuance, incurrence or assumption
and (ii) Permitted Refinancing Indebtedness in respect thereof and in respect of
any First Lien Note incurred under

 

156



--------------------------------------------------------------------------------

Section 6.01(dd); provided that prior to the incurrence of any Indebtedness
pursuant this clause (ff) the Administrative Agent shall have received a
certificate signed by the Chief Financial Officer of the Borrower stating that
the incurrence of such Indebtedness shall not result in a reduction in the
outstanding amount of the Obligations that are permitted to be secured by the
Collateral without equally and ratably securing any Retained Notes;

(gg) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (ff) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

For purposes of determining compliance with Section 6.01 and the calculation of
the Incremental Amount, if the use of proceeds from any incurrence, issuance or
assumption of Indebtedness is to fund the Refinancing of any Indebtedness, then
such Refinancing shall be deemed to have occurred substantially simultaneously
with such incurrence, issuance or assumption so long as (1) such Refinancing
occurs on the same Business Day as such incurrence, issuance or assumption,
(2) if such proceeds will be offered (through a tender offer or otherwise) to
the holders of such Indebtedness to be Refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such holders pending
the completion of such offer on the same Business Day as such incurrence,
issuance or assumption (and such proceeds are ultimately used in the
consummation of such offer or otherwise used to Refinance Indebtedness) or
(3) if such proceeds will be used to fund the redemption, discharge or
defeasance of such Indebtedness to be Refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such Indebtedness
pending such redemption, discharge or defeasance on the same Business Day as
such incurrence, issuance or assumption.

 

157



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (provided that any Liens securing Indebtedness in excess of
$25.0 million individually or $100.0 million in the aggregate shall only be
permitted under this paragraph (a) to the extent such Lien is set forth on
Schedule 6.02(a) to the 2008 Credit Agreement), and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Swap Agreements, any First Lien Notes (which are intended to be secured by Liens
on the Collateral that are pari passu with Liens on the Collateral securing the
Obligations) and the Overdraft Line secured pursuant to the Security Documents)
or permitted in respect of any Mortgaged Property by the terms of the applicable
Mortgage; provided that in the case of any such First Lien Notes, (A) the
holders of such Indebtedness (or a representative thereof on behalf of such
holders) shall have delivered to the Collateral Agent an Other First Lien
Secured Party Consent (as defined in the Collateral Agreement), (B) the Borrower
shall have complied with the other requirements of Section 7.23 of the
Collateral Agreement with respect to such First Lien Notes, and (C) in the case
of the Initial First Lien Notes, the Collateral Agent, the Administrative Agent
and the representative for the holders of the Initial First Lien Notes shall
have entered into the First Lien Intercreditor Agreement;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder and require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(ii) such Lien is not created in contemplation of or in connection with such
acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens,
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

 

158



--------------------------------------------------------------------------------

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Section 6.01(i), 6.01(y) and 6.01(z) (in each case limited to the assets
financed with such Indebtedness and any accessions thereto and the proceeds and
products thereof and related property; provided that individual financings
provided by one lender may be cross-collateralized to other financings provided
by such lender and incurred under Sections 6.01(i), (y) or (z));

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds and products
thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien

 

159



--------------------------------------------------------------------------------

shall not cover any property other than the property that was subject to such
Lien prior to such replacement, extension or renewal; provided, further, that
the Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card chargebacks
and similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Subsidiary Loan Party securing Indebtedness of a Subsidiary that is not a
Subsidiary Loan Party permitted under Section 6.01;

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) the Senior
Secured Leverage Ratio on a Pro Forma Basis shall not be greater than 4.5 to
1.0, (ii) at the time of the incurrence of such Lien and after giving effect
thereto, no Default or Event of Default shall have occurred

 

160



--------------------------------------------------------------------------------

and be continuing or would result therefrom, (iii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement, and
(iv) if such Liens extend to all or any portion of the Collateral, such Liens
shall be subordinated to the Liens granted under the Loan Documents on customary
terms pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint ventures;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided, that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in the
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on not more than $100 million of deposits securing Swap Agreements
that were not entered into for speculative purposes;

(ee) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $750 million; provided that if such Liens extend to all
or any portion of the Collateral, such Liens shall be subordinated to the Liens
granted under the Loan Documents on customary terms pursuant to an intercreditor
agreement reasonably satisfactory to the Administrative Agent;

 

161



--------------------------------------------------------------------------------

(ff) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Subsidiary;

(gg) with respect to any Vessel, Permitted Vessel Liens;

(hh) Liens securing (x) First Lien Notes, provided that if the Liens on the
Collateral securing such First Lien Notes are (or are intended to be) junior in
priority to the Liens on the Collateral securing the Obligations, either (1) the
obligations in respect of such First Lien Notes shall be designated “Future
Second Lien Indebtedness” under the Second Lien Intercreditor Agreement or
(2) such Liens shall be subordinated to the Liens securing the Obligations on
customary terms pursuant to another intercreditor agreement reasonably
satisfactory to the Administrative Agent and (y) Indebtedness permitted by
Section 6.01(ee); provided that, unless such Liens secure First Lien Notes,
either (1) the obligations in respect of such Indebtedness shall be designated
“Future Second Lien Indebtedness” under the Second Lien Intercreditor Agreement
or (2) such Liens shall be subordinated to the Liens securing the Obligations on
customary terms pursuant to another intercreditor agreement reasonably
satisfactory to the Administrative Agent;

(ii) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with the Borrower or any of its Subsidiaries;

(jj) Second Priority Liens on Collateral; provided that (i) after giving effect
to any such Lien and the incurrence of Indebtedness, if any, secured by such
Lien is created, incurred, acquired or assumed (or any prior Indebtedness
becomes so secured) the Borrower shall be in Pro Forma Compliance and (ii) at
the time of the incurrence of such Lien and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; and

(kk) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same type of property that secured the
original Lien (plus improvements on and accessions to such property), (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount (or accreted value,
if applicable) of such Indebtedness or, if greater, committed amount of the
applicable Indebtedness at the time the original Lien became a Lien permitted
hereunder and (B) an amount necessary to pay any unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses related to such refinancing,
refunding, extension, renewal or replacement, and (z) Indebtedness secured by
Liens ranking junior to the Liens securing the Obligations may not be refinanced
pursuant to this clause (kk) with Liens ranking pari passu to the Liens securing
the Obligations

 

162



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower and the Subsidiaries shall not be
permitted to incur Liens securing Retained Notes Indebtedness pursuant to this
Section 6.02 (other than Retained Notes Permitted Liens) if, after giving effect
to the incurrence of such Liens (and assuming that clause (i) of the last
sentence of Section 5.10(g) hereof and all other similar savings clauses in the
Loan Documents were not applicable), the sum of (i) the aggregate principal
amount of Revolving Facility Credit Exposure constituting Retained Notes
Indebtedness that is secured at such time by Retained Notes Basket Liens
(including the aggregate amount available to be drawn under all outstanding
Letters of Credit which, to the extent drawn, would constitute Retained Notes
Indebtedness and would not be permitted to be secured by Retained Notes
Permitted Liens) plus (ii) the aggregate principal amount of all other Retained
Notes Indebtedness of the Borrower and its subsidiaries outstanding at such time
that is secured by Retained Notes Basket Liens shall exceed the Retained Notes
Lien Basket Amount at such time.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 270 days of the acquisition of such property or (ii) by
any Foreign Subsidiary regardless of when such property was acquired, (b) with
respect to any property owned by the Borrower or any Domestic Subsidiary, (i) if
at the time the lease in connection therewith is entered into, (A) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (B) after giving effect to the entering into of such lease, the Borrower
shall be in Pro Forma Compliance and (ii) if such Sale and Lease-Back
Transaction is of property owned by the Borrower or any Domestic Subsidiary as
of the Closing Date, the Net Proceeds therefrom are used to prepay the Term
Loans to the extent required by Section 2.11(b), and (c) in connection with any
Project Financing; provided, further, that the Borrower or the applicable
Domestic Subsidiary shall receive at least fair market value (as determined by
the Borrower in good faith) for any property disposed of in any Sale and
Lease-Back Transaction pursuant to clause (a)(i) or (b) of this Section 6.03 (as
approved by the Board of Directors of the Borrower in any case of any property
with a fair market value in excess of $100.0 million).

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the 2008 Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any

 

163



--------------------------------------------------------------------------------

Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided, that (A) Investments made after the
Closing Date by the Borrower or any Subsidiary Loan Party pursuant to clause (i)
in Subsidiaries that are not Subsidiary Loan Parties, and (B) intercompany loans
made after the Closing Date by the Borrower or any Subsidiary Loan Party to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii) and
(C) Guarantees after the Closing Date by the Borrower or any Subsidiary Loan
Party of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties
pursuant to clause (iii) shall, in each case, only be permitted to the extent
that after giving effect to the incurrence of such Investment, intercompany loan
or Guarantee, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not
be greater than 4.5 to 1.0;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(h));

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$25 million in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of Holdings or any Parent Entity solely to
the extent that the amount of such loans and advances shall be contributed to
the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
consisting of intercompany loans or as set forth on Schedule 6.04 to the 2008
Credit Agreement and any extensions, renewals or reinvestments thereof, so long
as the aggregate amount of all Investments pursuant to this paragraph (h) is not
increased at any time above the amount of such Investment existing or committed
on the Closing Date (other than pursuant to an increase as required by the terms
of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs

 

164



--------------------------------------------------------------------------------

or write-offs thereof) not to exceed (i) the greater of $500 million and 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns of capital actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this paragraph (j)) plus (ii) the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 6.04(j)(ii), such election to be specified in a written notice
of a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied; provided that if any Investment pursuant to
this paragraph (j) is made in any person that is not a Subsidiary of the
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of the Borrower after such date, such Investment shall thereafter be
deemed to have been made pursuant to paragraph (b) above and shall cease to have
been made pursuant to this paragraph (j) for so long as such person continues to
be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments in a Similar Business in an aggregate amount (valued at the time
of the making thereof, and without giving effect to any write downs or write
offs thereof) not to exceed the greater of $500 million and 4.5% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such Investment for which financial statements have been delivered pursuant
to Section 5.04 (plus any returns of capital actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
paragraph (l)); provided that if any Investment pursuant to this paragraph
(l) is made in any person that is not a Subsidiary of the Borrower at the date
of the making of such Investment and such person becomes a Subsidiary of the
Borrower after such date, such Investment shall thereafter be deemed to have
been made pursuant to paragraph (b) above and shall cease to have been made
pursuant to this paragraph (l) for so long as such person continues to be a
Subsidiary of the Borrower;

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was or is permitted under this Section 6.04 or Section 6.05 and
(ii) to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

 

165



--------------------------------------------------------------------------------

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of Borrower, Holdings or any Parent Entity;

(r) Investments in Unrestricted Subsidiaries in an aggregate amount outstanding
not to exceed $250.0 million (plus any returns of capital actually received by
the respective investor in respect of investments theretofore made by it
pursuant to this paragraph (r)), as valued at the fair market value (as
determined in good faith by the Borrower) of such Investment at the time such
Investment is made; provided that if any Investment pursuant to this paragraph
(r) is made in any Unrestricted Subsidiary and such Unrestricted Subsidiary is
redesignated a Subsidiary of the Borrower after such date, such redesignation
shall increase the amount available pursuant to this clause (r) by an amount
equal to the fair market value (as determined in good faith by the Borrower) of
the Borrower’s Investments in such Subsidiary previously made in reliance on
this clause (r) at the time of such redesignation;

(s) Investments consisting of Restricted Payments permitted by Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Foreign Subsidiaries not to exceed $250 million (plus an
amount equal to any return of capital actually received in respect of
Investments theretofore made pursuant to this paragraph (u)), as valued at the
fair market value (as determined in good faith by the Borrower) of such
Investment at the time such Investment is made;

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

 

166



--------------------------------------------------------------------------------

(x) Investments by Borrower and its Subsidiaries, including loans and advances
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate paragraph of Section 6.06 for all
purposes of this Agreement);

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of Holdings, the Borrower or any Parent Entity;
provided that such Investments are not included in any determination of the
Cumulative Credit;

(cc) any Investment in connection with the use of the Real Estate Revolver
Facility Sublimit of the Revolving Facility for the account or benefit of the
Real Estate Revolver Subsidiaries to the extent permitted hereunder (including
the distribution of the proceeds of any Revolving Facility Loan and with respect
to the issuance of or payments in connection with drawings under Letters of
Credit), in each case to the extent the applicable Borrowing Request or Letter
of Credit Application indicated that such Revolving Facility Loan or Letter of
Credit was being drawn or issued, as applicable, under the Real Estate Revolver
Facility Sublimit;

(dd) any Investment (i) made pursuant to an Operations Management Agreement and
(ii) in connection with the Post-Closing CMBS Transaction;

(ee) Investments in joint ventures not in excess of $500 million in the
aggregate at any time outstanding; provided that if any Investment pursuant to
this paragraph (ee) is made in any person that is not a Subsidiary of the
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of the Borrower after such date, such Investment shall thereafter be
deemed to have been made pursuant to paragraph (b) above and shall cease to have
been made pursuant to this paragraph (ee) for so long as such person continues
to be a Subsidiary of the Borrower;

(ff) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Subsidiaries and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business; and

 

167



--------------------------------------------------------------------------------

(gg) the contribution of any property acquired after the Closing Date, any
Undeveloped Land or any Real Property located outside the United States and
owned by the Borrower or a Subsidiary on the Closing Date to a Qualified
Non-Recourse Subsidiary in connection with the incurrence by such Qualified
Non-Recourse Subsidiary of Qualified Non-Recourse Debt to finance the
construction, repair, replacement or improvement of the property being
contributed; provided that, with respect to any property acquired after the
Closing Date by the Borrower or any Subsidiary that is not a Qualified
Non-Recourse Subsidiary, such contribution shall not be permitted unless, after
giving effect to such contribution, (i) if such property is undeveloped land,
the Borrower shall be in Pro Forma Compliance after giving effect to such
contribution or (ii) if such property is not undeveloped land, the Senior
Secured Leverage Ratio on a Pro Forma Basis shall not be greater than 4.5 to
1.0.

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the Borrower), (iii) the sale of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale or disposition of Permitted Investments in
the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of

 

168



--------------------------------------------------------------------------------

each of clauses (i) and (ii), no person other than the Borrower or Subsidiary
Loan Party receives any consideration, (iii) the merger, consolidation or
amalgamation of any Subsidiary that is not a Subsidiary Loan Party into or with
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge, consolidate or amalgamate into or
with any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by the Borrower or a Subsidiary Loan
Party to a Subsidiary that is not a Subsidiary Loan Party in reliance on this
paragraph (c) shall not in the aggregate exceed, (x) in any fiscal year of the
Borrower, $500 million and (y) $1,000,000,000 unless, with respect to clause
(y) above, no Default or Event of Default exists or would result therefrom and
immediately after giving effect to such sales, transfers, leases or other
dispositions, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not
be greater than 4.5 to 1.0;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Default or Event
of Default exists or would result therefrom, (ii) with respect to any such sale,
transfer, lease or other disposition with aggregate gross proceeds (including
noncash proceeds) in excess of $250 million, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance, and (iii) the Net
Proceeds thereof are applied in accordance with Section 2.11(b);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving corporation;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

 

169



--------------------------------------------------------------------------------

(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings; provided
that the Net Proceeds thereof are applied in accordance with Section 2.11(b);

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $50 million,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $100 million, such exchange shall have been approved by
at least a majority of the Board of Directors of Holdings or the Borrower;
provided, further, that (A) no Default or Event of Default exists or would
result therefrom, (B) with respect to any such exchange with aggregate gross
consideration in excess of $500 million, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance, and (C) the Net
Proceeds, if any, thereof are applied in accordance with Section 2.11(b);

(n) any disposition of the Real Estate Assets to the Real Estate Subsidiaries on
the Closing Date and dispositions in connection with the Post-Closing CMBS
Transaction;

(o) any disposition made pursuant to an Operations Management Agreement; and

(p) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than pursuant to paragraph (e), (n) and (o) above and other
than sales, transfers, leases, licenses or other dispositions to Loan Parties)
unless such disposition is for fair market value (as determined in good faith by
the Borrower), or if not for fair market value, the shortfall is permitted as an
Investment under Section 6.04 and (ii) no sale, transfer or other disposition of
assets in excess of $25 million shall be permitted by paragraph (a), (d) or
(g) of this Section 6.05 unless such

 

170



--------------------------------------------------------------------------------

disposition is for at least 75% cash consideration; provided, that for purposes
of clause (ii), (a) the amount of any liabilities (as shown on the Borrower’s or
any Subsidiary’s most recent balance sheet or in the notes thereto) of the
Borrower or any Subsidiary of the Borrower (other than liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
of any such assets, (b) any notes or other obligations or other securities or
assets received by the Borrower or such Subsidiary of the Borrower from such
transferee that are converted by the Borrower or such Subsidiary of the Borrower
into cash within 180 days of the receipt thereof (to the extent of the cash
received), (c) any Designated Non-Cash Consideration received by the Borrower or
any of its Subsidiaries in such Asset Sale having an aggregate fair market value
(as determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this paragraph (c) that
is at that time outstanding, not to exceed $500 million (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) and
(d) with respect to any lease of assets by the Borrower or a Subsidiary that
constitutes a disposition, receipt of lease payments over time on market terms
(as determined in good faith by the Borrower) where the payment consideration is
at least 75% cash consideration shall, in each case, be deemed to be cash. To
the extent any Collateral is sold or disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than the Borrower or any
Subsidiary Loan Party, such Collateral shall be sold or disposed of free and
clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by the Borrower or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly-Owned Subsidiary of the Borrower (or, in the case of
non-Wholly-Owned Subsidiaries, to the Borrower or any Subsidiary that is a
direct or indirect parent of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests);

(b) (x) the Borrower may make Restricted Payments in respect of (i) overhead,
legal, accounting and other professional fees and expenses of Holdings or any
Parent Entity, (ii) fees and expenses related to any public offering or private
placement of debt or equity securities of Holdings or any Parent Entity whether
or not consummated,

 

171



--------------------------------------------------------------------------------

(iii) franchise taxes and other fees, taxes and expenses in connection with the
maintenance of its (and any Parent Entity’s) existence and its (or any Parent
Entity’s indirect) ownership of the Borrower, (iv) payments permitted by
Section 6.07(b) (other than clauses (vii) and (xxiii) thereof), and
(v) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of Holdings or any
Parent Entity, in each case in order to permit Holdings or any Parent Entity to
make such payments; provided, that in the case of clauses (i), (ii) and (iii),
the amount of such Restricted Payments shall not exceed the portion of any
amounts referred to in such clauses (i), (ii) and (iii) that are allocable to
the Borrower and its Subsidiaries and (y) the Borrower may make Restricted
Payments to any direct or indirect parent company of the Borrower that files a
consolidated U.S. federal tax return that includes the Borrower and its
subsidiaries, in each case in an amount not to exceed the amount that the
Borrower and its Subsidiaries would have been required to pay in respect of
federal, state or local taxes (as the case may be) if the Borrower and its
Subsidiaries paid such taxes directly as a stand-alone taxpayer (or stand-alone
group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of any
Parent Entity, Holdings, the Borrower or any of the Subsidiaries or by any Plan
or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year (1) $50
million, plus (2) (x) the amount of net proceeds contributed to the Borrower
that were received by Holdings or any Parent Entity during such calendar year
from sales of Equity Interests of Holdings or any Parent Entity to directors,
consultants, officers or employees of Holdings, any Parent Entity, the Borrower
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements, (y) the amount of net proceeds of any key-man life
insurance policies received during such calendar year and (z) the amount of any
cash bonuses otherwise payable to members of management, directors or
consultants of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with the 2008 Transactions that are foregone in return for the
receipt of Equity Interests, which, if not used in any year, may be carried
forward to any subsequent calendar year, subject, with respect to unused amounts
from clause (1) of this proviso that are carried forward, to an overall limit in
any fiscal year of $100 million (which shall increase to $150 million subsequent
to a Qualified IPO); and provided, further, that cancellation of Indebtedness
owing to the Borrower or any Subsidiary from members of management of Holdings,
any Parent Entity, the Borrower or its Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any Parent Entity will not be
deemed to constitute a Restricted Payment for purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

 

172



--------------------------------------------------------------------------------

(e) the Borrower may make Restricted Payments in an aggregate amount equal to
the portion, if any, of the Cumulative Credit on such date that the Borrower
elects to apply to this Section 6.06(e), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, that,
(1) after giving effect to such Restricted Payment, the Borrower and its
Subsidiaries shall be in Pro Forma Compliance and (2) the date of such
Restricted Payment shall not occur during a Covenant Suspension Period;

(f) the Borrower may make Restricted Payments in connection with the
consummation of the 2008 Transactions;

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, the Borrower may make Restricted Payments to Holdings
so that Holdings or any Parent Entity may make Restricted Payments to its equity
holders in an amount equal to 6% per annum of the net proceeds received by the
Borrower from any public offering of Equity Interests of Holdings or any Parent
Entity;

(i) (x) any Restricted Payment of Real Estate Assets that is made for the
purpose of transferring such assets to a Real Estate Subsidiary on the Closing
Date and (y) any Restricted Payment in connection with the Post-Closing CMBS
Transaction;

(j) any Restricted Payment made under any Operations Management Agreement;

(k) Restricted Payments out of Declined Proceeds not applied to the prepayment
of Term Loans in an aggregate amount not to exceed $100.0 million;

(l) the Borrower may make Restricted Payments to Holdings or any Parent Entity
to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a
Subsidiary or (2) the merger, consolidation or amalgamation (to the extent
permitted in Section 6.05) of the person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 5.10;
and

(m) any Restricted Payment in connection with the use of the Real Estate
Revolver Facility Sublimit of the Revolving Facility for the account or benefit
of the Real Estate Revolver Subsidiaries to the extent permitted hereunder
(including the distribution of the proceeds of any Revolving Facility Loan and
with respect to the issuance of or payments in connection with drawings under
Letters of Credit), in each case to the extent

 

173



--------------------------------------------------------------------------------

the applicable Borrowing Request or Letter of Credit Application indicated that
such Revolving Facility Loan or Letter of Credit was being drawn or issued, as
applicable, under the Real Estate Revolver Facility Sublimit.

Notwithstanding anything to the contrary contained in this Article VI (including
Section 6.04 and this Section 6.06), the Borrower will not, and will not permit
any of its Subsidiaries to, make any Restricted Payment for the purpose of
(x) paying any cash dividend or making any cash distribution to or acquiring any
Capital Stock of the Borrower or any direct or indirect parent of the Borrower
for cash from the Sponsors or (y) guarantee any Indebtedness of any Affiliate of
the Borrower for the purpose of making any Restricted Payment to the Sponsors,
in each case by means of utilization of the cumulative dividend and investment
credit provided by use of the Cumulative Credit or the exceptions provided by
Section 6.06(e) or (k), unless after giving effect to such payment, the Total
Leverage Ratio on a Pro Forma Basis would be equal to or less than 7.25 to 1.0.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of Holdings (prior to a Borrower Qualified IPO) or the
Borrower in a transaction involving aggregate consideration in excess of $25
million, unless such transaction is (i) otherwise required under this Agreement
or (ii) upon terms no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate. For purposes of this Section 6.07, any
transaction with any Affiliate or any such 10% holder shall be deemed to have
satisfied the standard set forth in clause (ii) of the immediately preceding
sentence if such transaction is approved by a majority of the Disinterested
Directors of the Board of Directors of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower;

(ii) loans or advances to employees or consultants of Holdings, any Parent
Entity, the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e);

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries);

 

174



--------------------------------------------------------------------------------

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to the Transaction Documents (as defined in the 2008
Credit Agreement) and permitted transactions, agreements and arrangements in
existence on the Closing Date and, to the extent involving aggregate
consideration in excess of $25 million, set forth on Schedule 6.07 to the 2008
Credit Agreement or any amendment thereto to the extent such amendment is not
adverse to the Lenders when taken as a whole in any material respect (as
determined in good faith by the Borrower) and other transactions, agreements and
arrangements described on Schedule 6.07 to the 2008 Credit Agreement, and any
amendment thereto or similar transactions, agreements or arrangements entered
into by the Borrower or any of the Subsidiaries to the extent such amendment is
not adverse to the Lenders when taken as a whole in any material respect (as
determined in good faith by the Borrower);

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity);

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Guaranty and Pledge Agreement;

(ix) payments by the Borrower or any of the Subsidiaries to any Sponsor made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of the Borrower, or a majority of the Disinterested Directors
of the Borrower, in good faith;

(x) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate;

 

175



--------------------------------------------------------------------------------

(xii) subject to paragraph (xiv) below, if applicable, the payment of all fees,
expenses, bonuses and awards related to the 2008 Transactions contemplated by
the Senior Unsecured Notes Offering Memorandum, including fees to any Sponsor;

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(xiv) any one or more agreements to pay, and the payment of, monitoring,
consulting, management, transaction, advisory or similar fees payable to any
Sponsor (A) in an aggregate amount in any fiscal year not to exceed the sum of
(1) the greater of $30.0 million and 1.0% of EBITDA for such fiscal year, plus
reasonable out of pocket costs and expenses in connection therewith and unpaid
amounts accrued for prior periods; plus (2) any deferred fees (to the extent
such fees were within such amount in clause (A) (1) above originally), plus
(B) 1.0% of the value of transactions with respect to which any Sponsor provides
any transaction, advisory or other services, plus (C) a transaction fee of not
more than $200.0 million to be paid to the Sponsors in connection with the 2008
Transactions on the Closing Date plus (D) so long as no Event of Default has
occurred and is continuing, in the event of a Qualified IPO, the present value
of all future amounts payable pursuant to any agreement referred to in clause
(A) (1) above in connection with the termination of any such agreement with any
Sponsor (the “Management Termination Fee”); provided, that if any such payment
pursuant to clause (D) is not permitted to be paid as a result of an Event of
Default, such payment shall accrue and may be payable when no Events of Default
are continuing to the extent that no further Event of Default would result
therefrom;

(xv) any transfer of Real Estate Assets to a Real Estate Subsidiary on the
Closing Date, any transactions made pursuant to any Operations Management
Agreement and any transactions in connection with the Post-Closing CMBS
Transaction;

(xvi) the issuance, sale, transfer of Equity Interests of Borrower to Holdings
(or another Parent Entity) in connection with capital contributions by Holdings
or such Parent Entity to Borrower;

(xvii) the issuance of Equity Interests to the management of Holdings, any
Parent Entity, the Borrower or any Subsidiary in connection with the 2008
Transaction;

(xviii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax and franchise liabilities and refunds
generated by each such party calculated on a separate return basis and payments
to the party generating tax benefits and credits of amounts equal to the value
of such tax benefits and credits made available to the group by such party;

(xix) transactions pursuant to any Permitted Receivables Financing;

(xx) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement;

 

176



--------------------------------------------------------------------------------

(xxi) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxii) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxiii) transactions permitted by, and complying with, the provisions of
Section 6.04(b), 6.04(h), 6.04(o), 6.04(u), 6.04(x), 6.05(b) or 6.06;

(xxiv) transactions undertaken in good faith (in the reasonable opinion of the
Borrower) for the purpose of improving the consolidated tax efficiency of the
Borrower, Holdings and the Subsidiaries (provided that such transactions, taken
as a whole, are not materially adverse to the Borrower and the Subsidiaries);

(xxv) investments by the Sponsors in securities of the Borrower or any of the
Subsidiaries so long as (A) the investment is being offered generally to other
investors on the same or more favorable terms and (B) the investment constitutes
less than 5.0% of the outstanding issue amount of such class of securities; or

(xxvi) transactions in connection with the use of the Revolving Facility for the
account or benefit of the Real Estate Revolver Subsidiaries to the extent
permitted hereunder (including the distribution of the proceeds of any Revolving
Facility Loan and with respect to the issuance of or payments in connection with
drawings under Letters of Credit).

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, or any business or activity pursuant to any Operations Management
Agreement, and in the case of a Special Purpose Receivables Subsidiary,
Permitted Receivables Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders taken as a whole (as determined in good
faith by the Borrower)), the articles or certificate of incorporation, by-laws,
limited liability company operating agreement, partnership agreement or other
organizational documents of the Borrower or any Subsidiary Loan Party.

 

177



--------------------------------------------------------------------------------

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on (x) the loans under any
Indebtedness of the Borrower or any Subsidiary that is expressly subordinate to
the Obligations or (y) any Retained Notes (or any Permitted Refinancing
Indebtedness thereof) that mature after the Term B Facility Maturity Date
(“Junior Financing”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of any Junior Financing except for (A) Refinancings with
Permitted Refinancing Indebtedness permitted by Section 6.01, (B) with respect
to any of the Retained Notes with a stated maturity on or before the Term B
Facility Maturity Date, (C) payments of regularly scheduled interest and fees
due thereunder, other non-accelerated and non-principal payments thereunder,
scheduled payments thereon necessary to avoid the Junior Financing to constitute
“applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing, (D) payments or distributions in respect
of all or any portion of the Junior Financing with the proceeds contributed to
the Borrower by Holdings from the issuance, sale or exchange by Holdings or any
Parent Entity of Qualified Equity Interests made within eighteen months prior
thereto, (E) the conversion of any Junior Financing to Equity Interests of
Holdings or any Parent Entity, and (F) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom and after giving effect
to such payment or distribution the Borrower would be in Pro Forma Compliance,
payments or distributions in respect of Junior Financings prior to their
scheduled maturity made, in an aggregate amount, not to exceed the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.09(b)(i)(F), such election to be specified in
a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be applied; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders taken as a whole
(as determined in good faith by the Borrower) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders taken as a whole (as determined in good faith by the Borrower) or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

 

178



--------------------------------------------------------------------------------

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01 to the
2008 Credit Agreement, the Senior Unsecured Notes, the Senior Notes, the Interim
Facility Loan Documents, the Retained Notes, the First Lien Notes or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k) or 6.01(r) or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not more restrictive, taken
as a whole, than the restrictions contained in the Senior Unsecured Note
Documents, the Senior Note Documents or the Interim Facility Loan Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

 

179



--------------------------------------------------------------------------------

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary
(including in connection with the Post-Closing CMBS Transaction), so long as
such agreement was not entered into in contemplation of such person becoming a
Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) restrictions contained in any agreements related to a Project Financing or
Qualified Non-Recourse Debt; or

(S) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (R) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio on the last day of any fiscal quarter (beginning with the fiscal quarter
ended September 30, 2008, but excluding any fiscal quarter the last day of which
occurs during a Covenant Suspension Period) to exceed 4.75 to 1.00.

SECTION 6.11. No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any indenture governing any senior subordinated notes
permitted to be incurred hereunder that constitute Material Indebtedness other
than (a) the Obligations under this Agreement and the other Loan Documents,
(b) any Permitted Refinancing Indebtedness thereof and (c) any series of First
Lien Notes constituting Other First Lien Obligations.

 

180



--------------------------------------------------------------------------------

ARTICLE VI(A)

Holdings Covenants

Holdings (prior to a Borrower Qualified IPO) covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) and until the Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, Holdings will not create, incur, assume or permit to exist
any Lien (other than Liens of a type described in Section 6.02(d), (e), (k),
(ee) or (jj)) on any of the Equity Interests issued by the Borrower to Holdings
other than the Liens created under the Loan Documents and Liens securing any
First Lien Notes constituting First Lien Obligations on a pari passu basis with
the Liens created under the Loan Documents.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in (b) above) due under any
Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in 5.01(a) (with respect to
the Borrower), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default results solely from a Foreign Subsidiary’s failure to duly observe
or perform any such covenant, condition or agreement) after notice thereof from
the Administrative Agent to the Borrower;

 

181



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets the Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $150 million (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties the Borrower or any
Material Subsidiary to enforce any such judgment;

 

182



--------------------------------------------------------------------------------

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA or (v) the Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that would subject the Borrower or any Subsidiary to tax; and
in each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by the Borrower or any Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
are material to the Borrower and the Loan Parties on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or except from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement
or the Guaranty and Pledge Agreement or to file Uniform Commercial Code
continuation statements or take the actions described on Schedule 3.04 to the
2008 Credit Agreement and except to the extent that such loss is covered by a
lender’s title insurance policy and the Collateral Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the guarantee pursuant to
the Guaranty and Pledge Agreement by Holdings (prior to a Borrower Qualified
IPO) of or the pledges pursuant to the Security Documents by the Subsidiary Loan
Parties securing any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings (prior to a Borrower Qualified IPO) or the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations (other than in accordance with the terms thereof); or

(m) the occurrence of a License Revocation with respect to a license issued to
the Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at any gaming facility of the Borrower or any Subsidiary that
continues for 30 calendar days to the extent that such License Revocation,
together with all prior License Revocations that are still in effect, would
reasonably be expected to have a Material Adverse Effect, then, and in every
such event (other than an event with respect to the Borrower described in
paragraph (h) or (i) above), and at any time thereafter during the continuance
of such event, the

 

183



--------------------------------------------------------------------------------

Administrative Agent, at the request of the Required Lenders, shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments, (ii) declare the Loans
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) if the Loans have been declared due and
payable pursuant to clause (ii) above, demand cash collateral pursuant to
Section 2.05(g); and in any event with respect to the Borrower described in
paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(g), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

SECTION 7.02. [Reserved].

SECTION 7.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 20th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), any Parent Entity,
Holdings and/or the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
any Parent Entity, Holdings and/or the Borrower (and, with respect to Holdings
or any Parent Entity, in each case, to contribute any such cash to the capital
of the Borrower (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Cure Amount”) pursuant to the exercise by any Parent
Entity, Holdings and/or the Borrower of such Cure Right such Financial
Performance Covenant shall be recalculated giving effect to a pro forma
adjustment by which EBITDA shall be increased with respect to such applicable
quarter and any four-quarter period that contains such quarter, solely for the
purpose of measuring the Financial Performance Covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; provided,
that, (i) in each four-fiscal-quarter period there shall be at least one fiscal
quarter in which the Cure Right is not exercised and (ii) for purposes of this
Section 7.03, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant. If, after giving
effect to the adjustments in this paragraph, the Borrower shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for this purposes of the Agreement.

 

184



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) The Administrative Agent, each Lender, the Swingline Lender and each L/C
Issuer hereby irrevocably designate and appoint the Collateral Agent as the
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender, the Swingline Lender and each L/C Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent, the
Lenders, the Swingline Lender or any L/C Issuers, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Collateral Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by any of the Borrower or any other Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other

 

185



--------------------------------------------------------------------------------

document referred to or provided for in, or received by such Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower or any
other Loan Party to perform its obligations hereunder or thereunder. Neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders and the
Collateral Agent. The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders, provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable.

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by

 

186



--------------------------------------------------------------------------------

the Administrative Agent or Collateral Agent hereinafter taken, including any
review of the affairs of the Borrower or any other Loan Party, shall be deemed
to constitute any representation or warranty by the Administrative Agent or
Collateral Agent to any Lender, the Swingline Lender or any L/C Issuer. Each
Lender, the Swingline Lender and each L/C Issuer represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and other Loan Parties and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers the other
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, neither
the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of any Borrower or any other Loan Party that may
come into the possession of the Administrative Agent or Collateral Agent any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective portions of the total Term
Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments shall have terminated, in accordance the Revolving Facility
Commitments in effect immediately prior to such termination) held on the date on
which indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or the Collateral Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents, the Intercreditor Agreement, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or the Collateral
Agent under or in connection with any of the foregoing, provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or the Collateral
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction. The agreements in this Section 8.07 shall
survive the payment of the Loans and all other amounts payable hereunder.

SECTION 8.08. Agents in their Individual Capacity. The Administrative Agent, the
Collateral Agent and their Affiliates may make loans to, accept deposits from
and

 

187



--------------------------------------------------------------------------------

generally engage in any kind of business with the Borrower and any other Loan
Party as though such persons were not the Administrative Agent and Collateral
Agent hereunder and under the other Loan Documents. With respect to the Loans
made by it, the Administrative Agent and the Collateral Agent shall each have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent or the Collateral Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent and the Collateral Agent in their individual
capacities.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the reasonable consent of the
Borrower so long as no Event of Default under Section 7.01(h) or (i) is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if the retiring Agent shall notify
the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
in the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swingline
Lender, (b) the retiring L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for

 

188



--------------------------------------------------------------------------------

the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

 

189



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

SECTION 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if approved, authorized or ratified in writing in
accordance with Section 9.08, or pursuant to Section 5.11 or Section 9.18. Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property in accordance with this Section.

SECTION 8.13. Agents and Arrangers. Neither the Syndication Agent, the
Documentation Agents nor any of the Co-Lead Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 8.14. First Lien Intercreditor Agreement and Collateral Matters. The
Lenders hereby agree to the terms of the First Lien Intercreditor Agreement and
acknowledge that Bank of America, N.A. (and any successor Collateral Agent under
the Security Documents and the First Lien Intercreditor Agreement) will be
serving as Collateral Agent for both the Secured Parties and the other First
Lien Secured Parties under the Security Documents and the First Lien
Intercreditor Agreement. Each Lender hereby consents to Bank of America, N.A.
and any successor serving in such capacity and agrees not to assert any claim
(including as a result of any conflict of interest) against Bank of America,
N.A., or any such successor, arising from the role of the Collateral Agent under
the Security Documents or the First Lien Intercreditor Agreement so long as the
Collateral Agent is either acting in accordance with the express terms of such
documents or otherwise has not engaged in gross negligence or willful
misconduct. The Borrower and each Lender hereby agrees that the resignation
provisions set forth in the First Lien Intercreditor Agreement with respect to
the Collateral Agent shall supersede any provision of this Agreement to the
contrary. In addition, the Administrative Agent and Collateral Agent shall be
authorized from time to time, without the consent of any Lender, to execute or
to enter into amendments of, and amendments and restatements of, the Second Lien
Intercreditor Agreement and any additional and replacement intercreditor
agreements, in each case in order to effect the subordination of and to provide
for certain additional rights, obligations and limitations in respect of, any
Liens required by the terms of this Agreement to be Liens junior to the
Obligations, that are, in each case, incurred in accordance with Article VI of
this Agreement, and to establish certain relative rights as between the holders
of the Obligations and the holders of the Indebtedness secured by such Liens
junior to the Obligations.

 

190



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

191



--------------------------------------------------------------------------------

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Obligation or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17, 8.07 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Merger Inc., the Borrower and the Administrative
Agent and when the Administrative Agent shall have received copies hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each L/C Issuer, the Administrative Agent, the Collateral Agent and
each Lender and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) the

 

192



--------------------------------------------------------------------------------

Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) except in connection with the addition of one or more Domestic
Subsidiaries as a joint and several co-borrower hereunder, and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the L/C Issuer that issues any Letter of Credit), Participants (to
the extent provided in clause (c) of this Section 9.04), and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
(i) for an assignment of a Term Loan to a Lender, an affiliate of a Lender or an
Approved Fund, (ii) for an assignment of a Revolving Facility Commitment to a
Revolving Facility Lender, an affiliate of a Revolving Facility Lender or an
Approved Fund with respect to a Revolving Facility Lender or (iii) if an Event
of Default under Section 7.01(b), (c), (h) or (i) has occurred and is
continuing, any other person;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the L/C Issuer and the Swingline Lender; provided, that no consent of the
L/C Issuer and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million in the case of Term Loans (and shall be in an amount of an
integral multiple thereof) and (y) $5.0 million in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Borrower
and the Administrative Agent otherwise consent; provided, that (1) no such
consent of the Borrower shall be required if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing

 

193



--------------------------------------------------------------------------------

and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
Related Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the L/C Issuer and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender

 

194



--------------------------------------------------------------------------------

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
L/C Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
clause (b) of this Section and any written consent to such assignment required
by clause (b) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the L/C Issuer and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to clause (i), (ii), (iii) or (vi) of
the first proviso to Section 9.08(b) and (2) directly affects such Participant
and (y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to paragraph (c)(iii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amount of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participant Register as the owner of the participation in question for all
purposes of this Agreement, notwithstanding notice to the contrary.

 

195



--------------------------------------------------------------------------------

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld). A Participant shall not
be entitled to the benefits of Section 2.17 to the extent such Participant fails
to comply with Section 2.17(e) and (f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility

 

196



--------------------------------------------------------------------------------

pursuant to the terms of the form of Assignment and Acceptance attached hereto
as Exhibit A, and accordingly no other action by such Lenders shall be required
in connection therewith. The provisions of this paragraph (g) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

(h) Notwithstanding anything to the contrary herein, no assignment may be made
or participation sold to an Ineligible Institution. Notwithstanding anything to
the contrary herein, the rights of the Lenders to make assignments and grant
participations shall be subject to the approval of any Gaming Authority, to the
extent required by applicable Gaming Laws.

(i) Notwithstanding anything to the contrary in Section 2.08, Section 2.11(a) or
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), the Borrower may purchase by way of assignment and
become an Assignee with respect to Term Loans and/or Revolving Facility Loans
(other than any such Loans held by a Affiliate Lender) at any time and from time
to time from Lenders in accordance with Section 9.04(b) hereof or reduce the
aggregate amount of any Revolving Facility Commitment of a Lender that has
agreed to such reduction (“Permitted Loan Purchases”); provided that (A) no
Permitted Loan Purchases shall be made other than from the cash proceeds from
(x) the incurrence of Indebtedness by the Loan Parties that is either unsecured
or secured by Liens ranking junior to the Liens securing the Obligations or
(y) contributions to the common equity capital of the Borrower which the
Borrower has elected to exclude from the calculation of the Cumulative Credit,
unless in each case at the time of and after given effect to such Permitted Loan
Purchases the sum of the aggregate Available Unused Commitments under the
Revolving Facilities plus the aggregate amount of all Unrestricted Cash and
Permitted Investments of the Borrower and its Subsidiaries is not less than
$750.0 million, (B) no Default or Event of Default has occurred and is
continuing or would result from the Permitted Loan Purchase, (C) upon
consummation of any such Permitted Loan Purchase, the Loans and/or Revolving
Facility Commitments purchased or terminated pursuant thereto shall be deemed to
be automatically and immediately cancelled and extinguished in accordance with
Section 9.04(j), (D) to the extent the Borrower is making a Permitted Loan
Purchase of Revolving Facility Loans or Revolving Facility Commitments, upon
giving effect to such Permitted Loan Purchase, there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to the Outstanding Amount of the L/C Obligations and Swingline Loans
thereunder as of such date, unless the Borrower shall concurrently with the
payment of the purchase price by the Borrower for such Revolving Facility Loans
or the termination of such Revolving Facility Commitments, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(g) in the amount of any such excess Outstanding Amount of the L/C
Obligations and Swingline Loans thereunder and (E) in connection with any such
Permitted Loan Purchase (other than a termination of Revolving Facility
Commitments), the Borrower and such Lender that is the Assignor shall execute
and deliver to the Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, shall not be required to execute and
deliver an Assignment and Acceptance pursuant to Section 9.04(b)(ii)(B)) and
shall otherwise comply with the conditions to Assignments under this
Section 9.04.

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and/or
Revolving Facility Loans (with a

 

197



--------------------------------------------------------------------------------

corresponding permanent reduction in Revolving Facility Commitments) or
termination of the Revolving Facility Commitments, if applicable, and the
Borrower shall, upon consummation of any Permitted Loan Purchase, notify the
Administrative Agent that the Register be updated to record such event as if it
were a prepayment of such Loans (and in the case of Revolving Facility Loans or
Revolving Facility Commitment, a permanent reduction in Revolving Facility
Commitments).

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent and the Co-Lead Arrangers in connection with the preparation of
this Agreement and the other Loan Documents, or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent, the Collateral Agent and the Co-Lead Arrangers, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Agents or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of counsel
for the Agents and the Lenders (including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Agents and the
Co-Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction and such additional counsel
for each of the Lenders to the extent of any conflict of interests).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Co-Lead Arrangers, each L/C Issuer, each Lender, each of their respective
Affiliates and each of their respective directors, partners, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (limited to not more than one counsel,
plus, if necessary, one local counsel per jurisdiction) (except the allocated
costs of in-house counsel), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document, the Intercreditor
Agreement, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of or otherwise relating to the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or by Holdings, the Borrower or any of their subsidiaries or
Affiliates; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from (1) the gross negligence or
willful misconduct of such Indemnitee (for purposes this proviso only, each of
the Administrative Agent, any Co-Lead Arranger, any L/C Issuer or any Lender
shall be treated as several and

 

198



--------------------------------------------------------------------------------

separate Indemnitees, but each of them together with its respective Related
Parties (other than advisors), shall be treated as a single Indemnitee) or
(2) any material breach of any Loan Document by such Indemnitee. Subject to and
without limiting the generality of the foregoing sentence, the Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements (limited to not
more than one counsel, plus, if necessary, one local counsel per jurisdiction)
(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (A) any claim related in any way to Environmental Laws and Holdings, the
Borrower or any of their Subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on, from or to
any Real Property; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (1) the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties (other than advisors) or (2) any material breach of any Loan Document by
such Indemnitee. None of the Indemnitees (or any of their respective affiliates)
shall be responsible or liable to the Sponsors, Holdings, the Borrower or any of
their respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Co-Lead Arranger, any L/C Issuer or any Lender. All
amounts due under this Section 9.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

 

199



--------------------------------------------------------------------------------

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such L/C Issuer to or for the credit or the account of Holdings (prior to a
Borrower Qualified IPO), the Borrower or any Subsidiary against any of and all
the obligations of Holdings (prior to a Borrower Qualified IPO) or the Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or such other
Loan Document and although the obligations may be unmatured. The rights of each
Lender and each L/C Issuer under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
L/C Issuer may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings
(prior to a Borrower Qualified IPO), the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Borrower Qualified
IPO), the Borrower and the Administrative Agent (and consented to by the
Required Lenders), and (z) in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by each party thereto and
consented to by the Required Lenders; provided, however, that no such agreement
shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the Revolving
Facility Maturity Date, without the prior written consent of each Lender
directly adversely affected thereby; provided, that any amendment to the
financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

 

200



--------------------------------------------------------------------------------

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
shall not constitute an increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release all or
substantially all of the value of the pledges by the Subsidiary Loan Parties
under the Collateral Agreement, unless, in each case, to the extent sold or
otherwise disposed of in a transaction permitted by this Agreement or the other
Loan Documents, without the prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lender participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment required by Section 2.11 so long as
the application of any prepayment still required to be made is not changed);

provided, further, that no such amendment shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, Swingline Lender or an
L/C Issuer hereunder without the prior written consent of the Administrative
Agent, Swingline Lender or such L/C Issuer acting as

 

201



--------------------------------------------------------------------------------

such at the effective date of such amendment, as applicable. Each Lender shall
be bound by any waiver, amendment or modification authorized by this
Section 9.08 and any consent by any Lender pursuant to this Section 9.08 shall
bind any successor or assignee of such Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Borrower Qualified IPO) and the Borrower (a) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Facility Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loan Commitments or Incremental Revolving Facility Commitments on substantially
the same basis as the Term Loans or Revolving Facility Loans, as applicable.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such L/C
Issuer, shall be limited to the Maximum Rate; provided, that such excess amount
shall be paid to such Lender or such L/C Issuer on subsequent payment dates to
the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain

 

202



--------------------------------------------------------------------------------

in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such

 

203



--------------------------------------------------------------------------------

New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction, except that each of the Loan
Parties agrees that (a) it will not bring any such action or proceeding in any
court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to the Company, any Parent Entity, Holdings, the Borrower and any Subsidiary
furnished to it by or on behalf of the Company, any Parent Entity, Holdings, the
Borrower or any Subsidiary (other than information that (a) has become available
to the public other than as a result of a disclosure by such party in breach of
this Section 9.16, (b) has been independently developed by such Lender, such L/C
Issuer or such Agent without violating this Section 9.16 or (c) was or becomes
available to such Lender, such L/C Issuer or such Agent from a third party
which, to such person’s knowledge, had not breached an obligation of
confidentiality to the Company, any Parent Entity, Holdings, the Borrower or any
other Loan Party) and shall not reveal the same other than to its affiliates,
directors, trustees, officers, employees and advisors with a need to know or to
any person that approves or administers the Loans on behalf of such Lender (so
long as each such person shall have been instructed to keep the same
confidential), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) in order to enforce its rights
under any Loan Document in a legal proceeding, (D) to any pledgee under
Section 9.04(d) or any other prospective assignee of, or prospective Participant
in,

 

204



--------------------------------------------------------------------------------

any of its rights under this Agreement (so long as such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16 or
terms substantially similar to this Section) and (E) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16 or terms substantially similar to this Section).

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Co-Lead Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Co-Lead Arrangers, the L/C Issuer
and the Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Co-Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

205



--------------------------------------------------------------------------------

SECTION 9.18. Release of Liens, Guarantees and Pledges. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any Equity Interests or assets to a person that is not
(and is not required to become) a Loan Party in a transaction not prohibited by
Section 6.05 (including dispositions of assets in connection with the
Post-Closing CMBS Transaction and the contribution of property to a Qualified
Non-Recourse Subsidiary pursuant to Section 6.04(gg)), any Liens created by any
Loan Document in respect of such Equity Interests or assets shall be
automatically released (provided that, for the avoidance of doubt, with respect
to any disposal consisting of an operating lease or license, the underlying
property retained by such Loan Party will not be so released) and the
Administrative Agent and Collateral Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent and Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower and at the Borrower’s expense in connection with the release of any
Liens created by any Loan Document in respect of such Equity Interests or
assets, and, in the case of a disposition of the Equity Interests of any
Subsidiary Loan Party in a transaction not prohibited by Section 6.05 (including
through merger, consolidation, amalgamation or otherwise and including the
disposition of any Subsidiary in connection the Post-Closing CMBS Transaction)
and as a result of which such Subsidiary Loan Party would cease to be a
Subsidiary, such Subsidiary Loan Party’s obligations under the Loan Documents
shall be automatically terminated and the Administrative Agent and Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by Holdings or the Borrower to terminate such Subsidiary
Loan Party’s obligations under the Loan Documents. In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
Holdings or the Borrower and at the Borrower’s expense to terminate the Liens
and security interests created by the Loan Documents when all the Obligations
(other than contingent indemnification Obligations and expense reimbursement
claims to the extent no claim therefor has been made) are paid in full and all
Letters of Credit and Commitments are terminated. Without limiting the
foregoing, upon the consummation of a Borrower Qualified IPO, at the sole
election of Holdings, Holdings shall be released from its guarantee pursuant to
the Guaranty and Pledge Agreement, and/or shall cease to be a Loan Party, and/or
any Liens created by any Loan Documents on any assets or Equity Interests owned
by Holdings shall be automatically released and the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrower to evidence the foregoing.

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the

 

206



--------------------------------------------------------------------------------

“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other person who may be entitled thereto
under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, Holdings and the Borrower
acknowledge and agree that: (i) the credit facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the other Loan Parties and their respective Affiliates, on the one
hand, and the Agents, the Co-Lead Arrangers and the Lenders, on the other hand,
and the Borrower and the other Loan Parties are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each Agent, each Co-Lead Arranger
and each Lender is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any of the Borrower, any Loan Party
or any of their respective Affiliates, stockholders, creditors or employees or
any other person; (iii) none of the Agents, any Co-Lead Arranger or any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent, any Co-Lead Arranger or any
Lender has advised or is currently advising the Borrower or any other Loan Party
or their respective Affiliates on other matters) and none of the Agents, any
Co-Lead Arranger or any Lender has any obligation to any of the Borrower, the
other Loan Parties or their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Agents, the Co-Lead Arrangers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
the other Loan Parties and their respective Affiliates, and none of the Agents,
any Co-Lead Arranger or any Lender has any obligation to disclose any of such
interests by virtue of any

 

207



--------------------------------------------------------------------------------

advisory, agency or fiduciary relationship; and (v) the Agents, the Co-Lead
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they deemed appropriate. Holdings and the Borrower each hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Agents, the Co-Lead Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty.

SECTION 9.22. Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws.
Without limiting the foregoing, the Lenders, Agents and Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
and the other Loan Documents, including with respect to the Collateral, the
Mortgaged Properties and the ownership and operation of facilities are subject
to the jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
relevant Gaming Authorities and Liquor Authorities.

(b) Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Loan or Loan Documents.

(c) Lenders acknowledge and agree that if the Borrower receives a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by the Borrower in writing of such disqualification),
the Borrower shall, following any available appeal of such determination by such
Gaming Authority (unless the rules of the applicable Gaming Authority do not
permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) the Borrower is unable to
assign such Loan after using its best efforts to cause such an assignment and
(B) no Default or Event of Default has occurred and is continuing, prepay such
disqualified holder’s Loan. Notice to such disqualified holder shall be given
ten days prior to the required date of assignment or prepayment, as the case may
be, and shall be accompanied by evidence demonstrating that such transfer or
prepayment is required pursuant to Gaming Laws. If reasonably requested by any
disqualified holder, the Borrower will use commercially reasonable efforts to
cooperate with any such holder that is seeking to appeal such determination and
to afford such holder an opportunity to participate in any proceedings relating
thereto. Notwithstanding anything herein to the contrary, any prepayment of a
Loan shall be at a price that, unless otherwise directed by a Gaming Authority,
shall be equal to the sum of the principal amount of such Loan and interest to
the date such

 

208



--------------------------------------------------------------------------------

Lender or holder became a disqualified holder (plus any fees and other amounts
accrued for the account of such disqualified holder to the date such Lender or
holder became a disqualified holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrower hereby agrees to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

SECTION 9.23. Vessels and Admiralty Related Matters. Notwithstanding anything
set forth in this Agreement, the Collateral Agreement, the Mortgages, the Ship
Mortgages or any other Loan Document, the Agents, the Lenders and the other
Secured Parties acknowledge the uncertain nature in which a security interest
may be taken in any Vessel or any improvements to Real Property or related
assets which are used in connection with any dockside, riverboat, or water-based
venue that are intended to be Collateral hereunder (collectively, “Vessel
Related Collateral”) and in the enforceability of any security interest in
Vessel Related Collateral under the Ship Mortgage Act, the real property laws of
any applicable jurisdiction, the Uniform Commercial Code, any and all applicable
case law and any other applicable laws (the “Vessel Applicable Laws”). In order
to grant the Collateral Agent a Lien for the benefit of the Secured Parties in
all Vessel Related Collateral to the fullest extent permitted by applicable law,
the Borrower and the Subsidiary Loan Parties have agreed to grant Liens and
security interests in the Vessel Related Collateral to the Collateral Agent for
the benefit of the Secured Parties under various types of Security Documents,
including the Mortgages, the Collateral Agreement and the Ship Mortgages,
notwithstanding such uncertainty. Accordingly, the Agents, the Lenders and the
other Secured Parties acknowledge and agree that, notwithstanding any
representations, warranties, covenants, further assurances, events of default or
any other provisions of this Agreement, the Collateral Agreement, the Mortgages,
the Ship Mortgages or any other Loan Document, any Loan Document that is
unenforceable with respect to any Vessel Related Collateral, any element of the
Collateral Requirement relating to the creation or perfection of a Lien or
security interest that is not satisfied with respect to Vessel Related
Collateral, or any failure of any Vessel Related Collateral to be secured by a
Lien or security interest under any Loan Document, in each case solely as a
result of Vessel Applicable Laws relating to the nature or circumstances in
which a security interest may be taken in any Vessel Related Collateral and the
enforceability thereof (or the failure of the Borrower or any Loan Party to take
any action that is not possible under such Vessel Applicable Laws) shall not
result in a breach of any such representations, warranties, covenants or further
assurances or result in any Event of Default.

SECTION 9.24. Affiliate Lenders.

(a) Subject to clause (c) below, each Lender who is an Affiliate of the Borrower
(an “Affiliate Lender”), in connection with any (i) consent (or decision not to
consent) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any Loan Document or (iii)

 

209



--------------------------------------------------------------------------------

direction to the Administrative Agent, Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, agrees that, except with respect to any amendment,
modification, waiver, consent or other action described in clauses (i), (ii) or
(iii) of the first proviso of Section 9.08(b), such Affiliate Lender shall be
deemed to have voted its interest as a Lender without discretion in such
proportion as the allocation of voting with respect to such matter by Lenders
who are not Affiliate Lenders. Subject to clause (c) below, the Borrower and
each Affiliate Lender hereby agrees that if a case under Title 11 of the United
States Code is commenced against the Borrower, the Borrower shall seek (and each
Affiliate Lender shall consent) to designate the vote of any Affiliate Lender
and the vote of any Affiliate Lender with respect to any plan of reorganization
of the Borrower or any Affiliate of the Borrower shall not be counted. Subject
to clause (c) below, each Affiliate Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliate Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliate Lender and in the name of such Affiliate Lender, from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this clause (a).

(b) Subject to clause (c) below, notwithstanding anything to the contrary in
this Agreement, no Affiliate Lender shall have any right to (a) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present, (b) receive any information or material prepared by
Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives, or (c) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against Administrative Agent, the Collateral Agent or
any other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.

(c) Notwithstanding the foregoing, the provisions of clauses (a) and (b) of this
Section 9.24 shall not apply with respect to any Loans held by or subject to
participations in favor of any Affiliate Lender (or any Obligations owing at any
time with respect to such Loans) as of the Amendment and Waiver Effective Date.

SECTION 9.25. 2011 Credit Agreement; Effectiveness of Amendment and Restatement.
On and after the Amendment Effective Date, all obligations of the Loan Parties
under the 2011 Credit Agreement shall become obligations of the Loan Parties
hereunder secured by the Security Documents, and the provisions of the 2011
Credit Agreement shall be superseded by the provisions hereof. Each of the
parties hereto confirm that the amendment and restatement of the 2011 Credit
Agreement pursuant to this Agreement shall not constitute a novation of the 2011
Credit Agreement.

 

210



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.       Assignor:                                                          2.
      Assignee:1                                                              
   [and is an Affiliate/Approved Fund of [identify Lender]2] 3.       Borrower:
   Caesars Entertainment Operating Company, Inc. 4.       Administrative Agent:
   Bank of America, N.A., as administrative agent under the Credit Agreement.

 

 

1 

Assignee cannot be an Ineligible Institution.

2 

Select as applicable.



--------------------------------------------------------------------------------

5.      Credit Agreement:    Second Amended and Restated Credit Agreement, dated
as of March 1, 2012, among Caesars Entertainment Corporation, a Delaware
corporation (“Holdings”), Caesars Entertainment Operating Company, Inc., a
Delaware corporation (the “Borrower”), the Lenders and other parties from time
to time party thereto and Bank of America, N.A., as Administrative Agent. 6.
     Assigned Interest:   

 

Facility

   Aggregate
Amount of Com-
mitment/
Loans      Amount of Com-
mitment/
Loans Assigned      Percentage As-
signed of  Com-
mitment/
Loans3  

Term B-1 Loans

   $         $             % 

Term B-2 Loans

   $         $             % 

Term B-3 Loans

   $         $             % 

Term B-4 Loans

   $         $             % 

Term B-5 Loans

   $         $             % 

Term B-6 Loans

   $         $             % 

Original Maturity Revolving Facility Commitments

   $         $             % 

Extended Maturity Revolving Facility Commitments

   $         $             % 

Effective Date:              , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

 

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR  

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

Title:

  ASSIGNEE  

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

[Consented to and Accepted:]1

BANK OF AMERICA, N.A., as Administrative

Agent

By:

 

 

Name:

 

Title:

  [Consented to:]2 [CAESARS ENTERTAINMENT OPERATING COMPANY, INC.]

By:

 

 

Name:

 

Title:

  [Consented to:]3 [ISSUING BANK]

By:

 

 

Name:

 

Title:

 

 

 

1 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

3 

To be added only if the consent of the Issuing Bank is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Borrower, any of their Subsidiaries or Affiliates or
any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Borrower, any of their Subsidiaries
or Affiliates or any other person of any of their respective obligations under
any Loan Document.

2 Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender and,
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

4. General Provisions

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

Exhibit C-1

[FORM OF]

BORROWING REQUEST

[Date]

Bank of America, N.A.

    as Administrative Agent for

    the Lenders referred to below

[                                 ]

[                                 ]

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of March 1, 2012, by and among Caesars Entertainment Corporation (formerly known
as Harrah’s Entertainment, Inc.), a Delaware corporation (“Holdings”), Caesars
Entertainment Operating Company, Inc. (formerly known as Harrah’s Operating
Company, Inc.), a Delaware corporation (the “Borrower”), the Lenders and other
parties from time to time party thereto, Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) (as the same
may be further amended, amended and restated, modified or supplemented from time
to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)     Date of Borrowing   

                                         

   (which is a Business Day)    (B)     Principal Amount of Borrowing   

                                         

(C)     Class7   

                                         

 

 

7 

Specify a Borrowing of Revolving Facility Loans under the Original Maturity
Revolving Facility Commitments, Revolving Facility Loans under the Extended
Maturity Revolving Facility Commitments, Term B-1 Loans, Term B-2 Loans, Term
B-3 Loans, Term B-4 Loans, Term B-5 Loans, Term B-6 Loans or Other Term Loans;
provided that a Borrowing of Revolving Facility Loans under the Extended
Maturity Revolving Facility Commitments may not be made unless the percentage
set forth in clause (I) is less than or equal to the percentage set forth in
clause (J).

 

C-1-1



--------------------------------------------------------------------------------

 

(D)    Type of Borrowing8   

                                         

(E)   

Interest Period and the last day thereof9

(in the case of a Eurocurrency Borrowing)

  

                                         

(F)   

Currency of Borrowing10

(in the case of a Eurocurrency Revolving Facility Borrowing)

  

                                         

(G)   

Amount of Borrowing to be applied to

the Real Estate Revolver Facility Sublimit11

  

                                         

(H)    Account Number and Location   

                                         

(I)    Revolving Facility Credit Exposure of all Lenders under the Original
Maturity Revolving Facility Commitments as a percentage of the aggregate
Original Maturity Revolving Facility Commitments outstanding (after giving
effect to the requested Borrowing)12   

                                         

(J)    Revolving Facility Credit Exposure of all Lenders under the Extended
Maturity Revolving Facility Commitments as a percentage of the aggregate
Extended Maturity Revolving Facility Commitments outstanding (after giving
effect to the requested Borrowing)13   

                                         

 

 

8

Specify a Eurocurrency Borrowing or an ABR Borrowing.

9

The initial Interest Period applicable to a Eurocurrency Borrowing shall be
subject to the definition of “Interest Period” in the Credit Agreement.

10

Specify Dollars or an Alternative Currency.

11

Applicable in the case of Revolving Facility Borrowings

12

Applicable in the case of Revolving Facility Borrowings with respect to Extended
Maturity Revolving Facility Commitments; provided that the calculation in this
clause (I) is not required if the percentage in clause (J) is 100%.

13

Applicable in the case of Revolving Facility Borrowings with respect to Extended
Maturity Revolving Facility Commitments.

 

C-1-2



--------------------------------------------------------------------------------

CAESARS ENTERTAINMENT OPERATING

COMPANY, INC.

By:  

 

Name:   Title:  

 

C-1-3



--------------------------------------------------------------------------------

Schedule 9.01

Notice Information

Administrative Agent’s Address:

Bank of America, N.A.

Mail Code: TX1-492-14-11

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attn: Ronaldo Naval

         Agency Management Officer

Telephone: (214) 209-1162

Telecopier: (877) 511-6124

Email: ronaldo.naval@baml.com

With copies to:

Cahill Gordon & Reindel LLP

Attention: James Clark

80 Pine Street

New York, NY 10005

Telephone: 212-701-3000

Facsimile: 212-269-5420

Email: jclark@cahill.com

Forward loan requests, interest rate sets, payments and fees to:

Bank of America, N.A.

Mail Code: TX1-492-14-12

901Main Street

Dallas, TX 75202-3714

Attn: Tracy Mackie

         Vice President

Telephone: (214) 209-2154

Telecopier: (214) 290-9425

Email: tracy.f.mackie@baml.com

Letters of Credit:

Bank of America, N.A.

Mail Code: CA9-705-07-05

1000 W Temple Street

Los Angeles, CA 90012-1514

Attn: Stella Rosales

         AVP

Telephone: (213) 417-9484

Telecopier: (213) 457-8841

Email: stella.rosales@baml.com

 

-1-



--------------------------------------------------------------------------------

Borrower’s Address:

Caesars Entertainment Operating Company, Inc.

Attention: Michael Cohen

                 Deputy General Counsel and Corporate Secretary

One Caesars Palace Drive

Las Vegas, Nevada 89101-8969

Telephone: 702-407-6029

Facsimile: 702-494-4323

Email: micohen@caesars.com

With copies to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

Attention: Gregory A. Ezring; Mark B. Wlazlo

1285 Avenue of the Americas

New York, New York 10019

Telephone: 212-373-3000

Facsimile: 212-757-3990

Email: gezring@paulweiss.com; mwlazlo@paulweiss.com

 

-2-